   Case 4:19-cv-00126-Y Document 6 Filed 03/19/19               Page 1 of 98 PageID 231


                          UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION

WAGNER OIL COMPANY,                                §
                                                   §
       Plaintiff,                                  §
                                                   §
vs.                                                §          CIVIL ACTION NO. 4:19-cv-126
                                                   §
NORTH AMERICAN CAPACITY                            §
INSURANCE COMPANY                                  §
                                                   §
       Defendant.                                  §

                           PLAINTIFF’S AMENDED COMPLAINT

       Plaintiff Wagner Oil Company (“Wagner Oil” or “Plaintiff”) files this Amended

Complaint against Defendant North American Capacity Insurance Company (“NAC” or

“Defendant”) and would respectfully show as follows:

                                              I.
                                     PARTIES AND SERVICE

       1.      Plaintiff Wagner Oil Company is a Texas corporation with its headquarters

located at 500 Commerce Street, Suite 600, Fort Worth, Texas 76102.

       2.      Defendant NAC is a New Hampshire surplus lines carrier with its principal place

of business in Kansas. NAC has appeared in this litigation.

                                               II.
                                    JURISDICTION AND VENUE

       3.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §1332. Complete

diversity of citizenship exists among the parties, and the amount in controversy exceeds $75,000

exclusive of interests and costs.

       4.      Venue is proper in this Court pursuant to 28 U.S.C. §§1367, 1391.




PLAINTIFF’S AMENDED COMPLAINT                                                            PAGE 1
2889839_2
     Case 4:19-cv-00126-Y Document 6 Filed 03/19/19             Page 2 of 98 PageID 232


        5.      The parties each conduct business within this State and are subject to personal

jurisdiction in this Court.

                                          III.
                                 FACTUAL BACKGROUND

A.      NAC Insured Wagner Oil Under A General Liability Policy And An Umbrella
        Liability Policy.

        6.      Wagner Oil obtained several insurance policies from NAC, including

Comprehensive General Liability Policy No. BRG-0000905-00 (“General Liability Policy”) (a

true and correct copy is attached hereto as Exhibit A) and Umbrella Liability Policy No. BRU-

0000906-00 (“Umbrella Policy”) (a true and correct copy is attached hereto as Exhibit B)

(collectively, the “Policies”). These Policies provided coverage to Wagner Oil for, among other

things, “property damage” for the policy period January 31, 2002 to January 31, 2003.

        7.      A premium of $55,660.96 was paid for the General Liability Policy, which

provided Wagner Oil with no less than $1,000,000.00 in indemnity insurance coverage per

occurrence and unlimited defense insurance coverage against “property damage” allegations.

Wagner Oil is a named insured under the General Liability Policy.

        8.      A premium of $28,492.62 was paid for the Umbrella Policy, which provided

Wagner with no less than $5,000,000.00 in insurance coverage per occurrence. Consistent with

its label, the Umbrella Policy acts as an “umbrella” for the underlying General Liability Policy.

In doing so, the Umbrella Policy fulfills at least two basic functions with respect to the

underlying General Liability Policy: (1) it replaces coverage afforded by the General Liability

Policy once the limits of the General Liability Policy have been exhausted; and (2) it affords

broader primary coverage than the General Liability Policy for, among other things, “property

damage.” In connection with its drop down gap-filling coverage obligation, the Umbrella Policy



PLAINTIFF’S AMENDED COMPLAINT                                                             PAGE 2
2889839_2
     Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                    Page 3 of 98 PageID 233


provides unlimited defense coverage against “property damage.” Wagner Oil is a named insured

under the Umbrella Policy.

B.      Property Damage Pleading Allegations Were Asserted Against Wagner Oil In
        Several Legacy Lawsuits Filed In Louisiana.1

        9.      Wagner Oil was served with process as a named defendant in the lawsuit styled

Ardoin Limited Partnership, et al. v. The Meridian Resource & Exploration, LLC, et al, Cause

No. 10-18692, in the 38th Judicial District for the Parish of Cameron, State of Louisiana (the

“Ardoin Lawsuit”). The plaintiffs in the Ardoin Lawsuit asserted (among other things) “property

damage” pleading allegations against Wagner Oil, which undisputedly triggered NAC’s defense

coverage obligations.

        10.     Wagner Oil was named as a defendant in the lawsuit styled Bowie Lumber

Associates v. BP America Production Company, et al., Cause No. 123325, in the 17th Judicial

District Court for the Parish of Lafourche, State of Louisiana (the “Bowie Lumber Lawsuit”).

The plaintiffs in the Bowie Lumber Lawsuit asserted (among other things) “property damage”

pleading allegations against Wagner Oil, which undisputedly triggered NAC’s defense coverage

obligations.

        11.     Wagner Oil was served with process as a named defendant in the lawsuit styled

The State of Louisiana and the Cameron Parish School Board v. BP America Production

Company, et al., Cause No. 10-18672, in the 38th Judicial District Court for the Parish of

Cameron, State of Louisiana (the “Cameron Parish Lawsuit”). The plaintiffs in the Cameron

Parish Lawsuit asserted (among other things) “property damage” pleading allegations against

Wagner Oil, which undisputedly triggered NAC’s defense coverage obligations.



1
 The Ardoin Lawsuit, Bowie Lumber Lawsuit, Cameron Parish Lawsuit, Clark Lawsuit, Peltier Farms Lawsuit, and
Duhon Lawsuit are collectively referred to herein as the “Louisiana Lawsuits.”

PLAINTIFF’S AMENDED COMPLAINT                                                                       PAGE 3
2889839_2
     Case 4:19-cv-00126-Y Document 6 Filed 03/19/19            Page 4 of 98 PageID 234


       12.     Wagner Oil was named as a defendant in the lawsuit styled Mark Clark v. Wagner

Oil Company et al., Cause No 10-18866, in the 38th Judicial District Court for the Parish of

Cameron, State of Louisiana (the “Clark Lawsuit”). The plaintiffs in the Clark Lawsuit asserted

(among other things) “property damage” pleading allegations against Wagner Oil, which

undisputedly triggered NAC’s defense coverage obligations.

       13.     Wagner Oil was named as a defendant in the lawsuit styled Peltier Farms LLC, et

al. v. BP America Production Company et al., Cause No. 121221, in the 17th Judicial District

Court for the Parish of Lafourche, State of Louisiana (the “Peltier Farms Lawsuit”). The

plaintiffs in the Peltier Farms Lawsuit asserted (among other things) “property damage” pleading

allegations against Wagner Oil, which undisputedly triggered NAC’s defense coverage

obligations.

       14.     Wagner Oil was named as a defendant in the lawsuit styled Debra Bergeron

Duhon v. Petro “E” LLC, et al., Cause No. 88,120, in the 15th Judicial District Court for the

Parish of Vermillion, State of Louisiana (the “Duhon Lawsuit”).     The plaintiffs in the Duhon

Lawsuit asserted (among other things) “property damage” pleading allegations against Wagner

Oil, which undisputedly triggered NAC’s defense coverage obligations.

C.     Although Wagner Oil Properly Tendered Notice Of Its Claims, NAC Denied
       Coverage For Each Of The Louisiana Lawsuits.

       15.     In compliance with the terms and conditions of the NAC Policies, Wagner Oil

(through its insurance broker) submitted a request for insurance benefits to NAC for each of the

Louisiana Lawsuits. In violation of its obligations under the Policies, NAC prematurely and

wrongfully denied Wagner Oil coverage, including defense and indemnity coverage, in

connection with the Louisiana Lawsuits. NAC has not withdrawn its rejection of Wagner Oil’s




PLAINTIFF’S AMENDED COMPLAINT                                                            PAGE 4
2889839_2
   Case 4:19-cv-00126-Y Document 6 Filed 03/19/19               Page 5 of 98 PageID 235


request for the provision of paid-for defense and indemnity insurance benefits in connection with

the Louisiana Lawsuits.

       16.    The plaintiffs in the Louisiana Lawsuits amended their petitions – in some cases,

several times. Wagner Oil subsequently tendered to NAC copies of the amended petitions filed

in each of the Louisiana Lawsuits.

       17.    The claims asserted against Wagner Oil in two of the six Louisiana Lawsuits – the

Cameron Parish School Board Lawsuit and the Peltier Farms Lawsuit – were resolved by

settlement.

       18.    In the Cameron Parish School Board Lawsuit, a settlement agreement by and

between Cameron Parish School Board (individually, and on behalf of the State of Louisiana),

Apache Corporation, Wagner Oil Company, and Bryan C. Wagner was entered (“Cameron

Parish School Board Settlement Agreement”). Pursuant to the terms of the Cameron Parish

School Board Settlement Agreement, Wagner Oil agreed to pay a certain monetary sum to settle

the claims asserted against it in the Cameron Parish School Board Lawsuit, including “property

damage” claims (among others). Pursuant to the terms of the Policies, Wagner Oil is entitled to

indemnification from NAC for the settlement amount.

       19.    In connection with the Peltier Farms Lawsuit, Wagner Oil entered into a

settlement agreement with Peltier Farms, L.L.C. and Stephen G. Peltier (“Peltier Farms

Settlement Agreement”). Pursuant to the terms of the Peltier Farms Settlement Agreement,

Wagner Oil agreed to pay a certain monetary sum to settle the claims asserted against it in the

Peltier Farms Lawsuit, including “property damage” claims (among others). Pursuant to the

terms of the Policies, Wagner Oil is entitled to indemnification from NAC for the settlement

amount.



PLAINTIFF’S AMENDED COMPLAINT                                                             PAGE 5
2889839_2
     Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                        Page 6 of 98 PageID 236


        20.      Wagner Oil is entitled to insurance benefits under the NAC Policies. Given NAC

wrongfully denied coverage under the Policies for all of the Louisiana Lawsuits, NAC is

estopped from now relying on the Policy conditions and Wagner Oil is thereby relieved of any

contractual duties and obligations under the Policies.

        21.      Because of NAC’s wrongful conduct in failing to honor its obligations under the

Policies, Wagner Oil has been forced to carry the uncompensated costs incurred in defense of the

Louisiana Lawsuits. To date, Wagner Oil has incurred over $1,000,000.00 in uncompensated

attorneys’ fees and costs associated with the Louisiana Lawsuits for which NAC is responsible

pursuant to its duty to defend Wagner Oil.           Likewise, Wagner Oil is entitled to reimbursement

from NAC of the amounts it paid to settle the Cameron Parish School Board Lawsuit and the

Peltier Farms Lawsuit.

        22.       Wagner Oil has complied with all conditions precedent under the Policies, and all

conditions precedent to recovery have occurred, been performed, or been excused.

D.      Apache Initiates A Demand For Arbitration Against Wagner Oil In Connection
        With Several Of The Louisiana Lawsuits.

        23.      On November 20, 2017, Apache initiated a Demand for Arbitration against

Wagner Oil Company and several others (hereinafter, the “Apache Arbitration”). In connection

with the Apache Arbitration, Apache asserted (among other things) “property damage” pleading

allegations against Wagner Oil, which undisputedly triggered NAC’s defense coverage

obligations. Specifically, Apache claimed Wagner Oil owed contractual indemnity and a duty to

defend Apache against various claims and liabilities in five of the Louisiana Lawsuits.2                      As




2
  The five Louisiana Lawsuits underlying the Apache Arbitration are: (1) the Clark Lawsuit; (2) the Cameron Parish
School Board Lawsuit; (3) the Peltier Farms Lawsuit; (4) the Ardoin Lawsuit; and (5) the Bowie Lumber Lawsuit.


PLAINTIFF’S AMENDED COMPLAINT                                                                             PAGE 6
2889839_2
     Case 4:19-cv-00126-Y Document 6 Filed 03/19/19             Page 7 of 98 PageID 237


stated above, each of these five underlying Louisiana Lawsuits allege, among other things,

“property damage.”

E.     Although Wagner Oil Properly Tendered Notice Of Its Claims, NAC Refuses To
       State Whether It Is Accepting Or Rejecting Wagner Oil’s Request For Defense
       Coverage In Connection With The Apache Arbitration.

       24.    Given it is entitled to unlimited defense coverage, Wagner Oil (through its

insurance broker) submitted a request for insurance benefits in connection with the Apache

Arbitration to NAC.

       25.    To date, NAC has refused (in bad faith) to state whether it was accepting or

rejecting Wagner Oil’s request for insurance benefits in connection with the Apache Arbitration

under either of the NAC Policies in direct contravention of Texas law. NAC has no legitimate

basis for delaying its coverage decision given its coverage analysis is limited under the Texas

“eight corners” doctrine to a mere comparison of the Policies and the pleadings. Wagner Oil has

incurred uncompensated attorneys’ fees and costs associated with the Apache Arbitration for

which NAC is responsible pursuant to its “complete” duty to defend Wagner Oil.

       26.    Given NAC has wrongfully failed to comply with its coverage obligations under

the Policies in connection with the Apache Arbitration, NAC is now estopped from relying on

the Policy conditions and Wagner Oil is thereby relieved of any contractual duties and

obligations under the Policies. Wagner Oil has complied with all conditions precedent under the

Policies, and all conditions to recovery have occurred, been performed, or been excused.

                                           IV.
                                    CAUSES OF ACTION

A.     Declaratory Judgment: NAC Owes Wagner Oil A Complete Duty To Defend In
       Connection With The Louisiana Lawsuits And The Apache Arbitration.

       27.    All prior paragraphs are incorporated herein by reference.



PLAINTIFF’S AMENDED COMPLAINT                                                              PAGE 7
2889839_2
   Case 4:19-cv-00126-Y Document 6 Filed 03/19/19               Page 8 of 98 PageID 238


       28.     Wagner Oil’s demand for defense coverage under the NAC General Liability and

Umbrella Policies in connection with the Louisiana Lawsuits is a real, actual, and justiciable

controversy.    Likewise, Wagner Oil’s demand for defense coverage under the NAC General

Liability and Umbrella Policies in connection with the Apache Arbitration is a real, actual, and

justiciable controversy.

       29.     Pursuant to 28 U.S.C. §§2201 and 2202 and Rule 57 of the Federal Rules of Civil

Procedure, Wagner Oil requests that the Court declare the parties’ respective rights and

obligations under each of the NAC Policies. Specifically, Wagner Oil seeks a declaration that:

       (a)     Under the NAC General Liability Policy, NAC owes Wagner Oil a contractual

duty to provide a complete defense and pay all defense costs incurred by Wagner Oil in each of

the Louisiana Lawsuits, including under the amended petitions filed therein;

       (b)     Alternatively, NAC owes Wagner Oil a contractual duty to provide a complete

defense and pay all defense costs incurred by Wagner Oil in each of the Louisiana Lawsuits,

including under the amended petitions filed therein, under the drop-down gap-filling provisions

of the NAC Umbrella Policy to the extent defense coverage is not triggered or excluded under

the underlying General Liability Policy;

       (c)     Under the NAC General Liability Policy, NAC owes Wagner Oil a contractual

duty to provide a complete defense and pay all defense costs incurred by Wagner Oil in the

Apache Arbitration; and

       (d)     Alternatively, NAC owes Wagner Oil a contractual duty to provide a complete

defense and pay all defense costs incurred by Wagner Oil in the Apache Arbitration under the

drop-down gap-filling provisions of the NAC Umbrella Policy to the extent defense coverage is

not triggered or excluded under the underlying General Liability Policy.



PLAINTIFF’S AMENDED COMPLAINT                                                             PAGE 8
2889839_2
     Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                 Page 9 of 98 PageID 239


B.     Breach of Contract: NAC’s Failure To Indemnify Wagner Oil For The Settlement
       Amounts In The Cameron Parish School Board And Peltier Farms Lawsuits.

       30.     All prior paragraphs are incorporated herein by reference.

       31.     NAC breached its contractual duties owed to Wagner Oil under the Policies.

       32.     The Policies constitute valid and enforceable insurance contracts between Wagner

Oil and NAC. Pursuant to these Policies, NAC had a contractual duty to indemnify Wagner Oil

in connection with the Cameron Parish School Board Lawsuit and in connection with the Peltier

Farms Lawsuit. NAC agreed to indemnify Wagner Oil for damages that Wagner Oil became

legally obligated to pay for, among other things, “property damage.”         There is no policy

exclusion that negates NAC’s indemnity coverage obligations and/or NAC’s indemnity coverage

obligations are triggered under an exception to a policy exclusion. Wagner Oil’s settlement of

the claims asserted against it in the Cameron Parish School Board Lawsuit and in the Peltier

Farms Lawsuit, including (among other things) “property damage” claims, is covered under the

Polices thereby triggering NAC’s duties under the Policies, including their duties to indemnify.

       33.     Wagner Oil properly notified NAC of its claims for coverage, yet NAC

prematurely denied indemnity coverage and has refused to comply with its obligations.

       34.     Wagner Oil fully performed within the terms of the Policies—that is, Wagner Oil

paid all applicable premiums. In contrast, NAC failed to perform within the terms of the

Policies. NAC deprived Wagner Oil of the benefit of the Policies by failing to perform. Wagner

Oil did not receive what it paid for during the life of the Policies.

       35.     Wagner Oil has suffered substantial damages as a proximate cause of NAC’s

material breaches of the Policies. These damages include the monies Wagner Oil is obligated to

pay under the Cameron Parish School Board Settlement Agreement, the monies Wagner Oil is

obligated to pay under the Peltier Farms Settlement Agreement, and the fees and costs incurred


PLAINTIFF’S AMENDED COMPLAINT                                                              PAGE 9
2889839_2
     Case 4:19-cv-00126-Y Document 6 Filed 03/19/19              Page 10 of 98 PageID 240


in this action. Wagner Oil is entitled to recover the full amount due under the Policies including

all attorneys’ fees, costs, and expenses.

C.      Breach of Contract: NAC’s Failure To Defend Wagner Oil In The Apache
        Arbitration.

        36.    All prior paragraphs are incorporated herein by reference.

        37.    NAC breached its contractual duties owed to Wagner Oil under the Policies.

        38.    Pursuant to its General Liability Policy or Umbrella Policy (to the extent there

was no coverage under its underlying General Liability Policy applicable to the January 31, 2002

to January 31, 2003 “Policy Period”), NAC has a contractual duty to defend Wagner Oil in

connection with the Apache Arbitration. There is no exclusion in the General Liability Policy

that negates NAC’s defense coverage obligations and/or the pleading allegations trigger NAC’s

defense coverage obligations under an exception to an exclusion. To the extent, however, an

exclusion in the General Liability Policy negates NAC’s defense coverage obligations and/or the

pleading allegations do not trigger NAC’s defense coverage obligations under an exception to an

exclusion, coverage is triggered under the NAC Umbrella Policy given it provides drop-down

gap-filling defense coverage. Wagner Oil properly notified NAC of its claims for coverage, yet

NAC has failed to adequately respond to Wagner Oil’s request or otherwise comply with its

obligations.

        39.    Wagner Oil has suffered substantial damages as a proximate cause of NAC’s

material breaches of the Policies. These damages include the costs associated with the defense

of the Apache Lawsuit that remain uncompensated. Wagner Oil is entitled to recover the full

amount due under the Policies including all attorneys’ fees, costs, and expenses.

D.      Violations of the Prompt Payment of Claims Subchapter of the Texas Insurance
        Code: NAC’s Failure To Provide Coverage In The Apache Arbitration.

        40.    All prior paragraphs are incorporated herein by reference.

PLAINTIFF’S AMENDED COMPLAINT                                                             PAGE 10
2889839_2
     Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                Page 11 of 98 PageID 241


        41.    NAC failed to comply with the prompt payment of claims provisions of the Texas

Insurance Code (§§ 542.051-542.061) by unreasonably delaying payment of Wagner Oil’s full

benefits under the NAC Policies in connection with the Apache Arbitration. NAC unreasonably

withheld such benefits despite having received all items, statements, and forms requested and

required.

        42.    By not complying with the prompt payment provisions of the Texas Insurance

Code, NAC is subject to a statutory penalty of 18% interest per annum on the total amount of

Wagner Oil’s damages and benefits under the above-referenced policies, which Wagner Oil

hereby seeks to recover. This statutory penalty is in addition to Wagner Oil’s attorneys’ fees and

expenses incurred in prosecuting this suit.

E.      Violations of Section 541.060 of the Texas Insurance Code – Apache Arbitration.

        43.    All prior paragraphs are incorporated herein by reference.

        44.    Section 541.151(1) of the Texas Insurance Code provides a cause of action to any

person who sustains actual damages caused by an insurer’s engaging in any act or practice

specifically enumerated as an “unfair settlement practice” under Section 541.060 of the Texas

Insurance Code. NAC knowingly engaged in unfair settlement practices in connection with the

Apache Arbitration in violation of Section 541.060 of the Texas Insurance Code.              More

specifically, NAC engaged in the following unfair settlement practices:

               (a)     failing to attempt in good faith to effectuate a prompt, fair, and equitable

settlement of a claim with respect to which the insurer’s liability has become clear

(§541.060(a)(2)(A)); and

               (b)     failing within a reasonable time to affirm or deny coverage and/or to

submit a reservation of rights letter (§541.060(a)(4)(A) & (B)).



PLAINTIFF’S AMENDED COMPLAINT                                                              PAGE 11
2889839_2
     Case 4:19-cv-00126-Y Document 6 Filed 03/19/19              Page 12 of 98 PageID 242


        45.     NAC’s unfair settlement practices constitute knowing and intentional violations

of the Code. These unfair settlement practices were a producing cause of harm to Wagner Oil

for which it seeks actual damages, attorneys’ fees, and treble damages under §541.152 of the

Texas Insurance Code. The Texas Supreme Court recently determined that policy benefits

constitute “actual damages” under the Texas Insurance Code. USAA Texas Lloyds Company v.

Menchaca, 545 S.W.3d 479 (Tex. 2018).

F.      Attorneys’ Fees.

        46.     All prior paragraphs are incorporated herein by reference.

        47.     As a consequence of NAC’s failure to perform under the NAC Policies, Wagner

Oil has been forced to retain the undersigned attorneys to prosecute these claims. Wagner Oil

has requested that NAC perform its contractual obligations under the NAC Policies but NAC has

failed to do so.     Wagner Oil is therefore entitled to recover its reasonable and necessary

attorneys’ fees and costs in prosecuting this action under §38.001 of the Texas Civil Practice and

Remedies Code, §542.060 of the Texas Insurance Code, and any other applicable code, statute,

and/or legal authority.

                                             V.
                                    RESERVATION OF RIGHTS

        48.     Wagner Oil specifically reserves its rights to supplement this Complaint as

additional information becomes known or available.

                                              VI.
                                         JURY DEMAND

        49.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Wagner Oil requests

a jury trial on all issues so triable.




PLAINTIFF’S AMENDED COMPLAINT                                                             PAGE 12
2889839_2
   Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                 Page 13 of 98 PageID 243


                                           VII.
                                    PRAYER FOR RELIEF

       50.     Wagner Oil prays that upon trial of the merits, the Court enter judgment in

Wagner Oil’s favor on all claims asserted herein, including without limitation:

       (a)     declaratory relief providing that NAC has a contractual duty to defend Wagner
               Oil in connection with each of the Louisiana Lawsuits, including under the
               amended petitions filed therein, and in the Apache Arbitration;

       (b)     declaratory relief providing that Wagner Oil was relieved of any contractual
               obligations and duties under the Policies following NAC’s denial of all benefits
               under the Policies in connection with the Louisiana Lawsuits and the Apache
               Arbitration;

       (c)     actual damages, including damages under the Texas Insurance Code, as set forth
               above;

       (d)     treble damages as set forth above;

       (e)     reasonable and necessary attorneys’ fees and costs incurred in connection with
               Wagner Oil’s claims against NAC;

       (f)     costs of Court;

       (g)     pre- and post-judgment interest at the maximum rate allowed by law; and

       (h)     all other and further relief to which Wagner Oil is justly entitled, whether at law
               or in equity.




PLAINTIFF’S AMENDED COMPLAINT                                                               PAGE 13
2889839_2
   Case 4:19-cv-00126-Y Document 6 Filed 03/19/19               Page 14 of 98 PageID 244


                                                    Respectfully submitted,

                                                    /s/ Marshall M. Searcy
                                                    Marshall M. Searcy, Jr.
                                                    State Bar No. 17955500
                                                    marshall.searcy@kellyhart.com
                                                    Scott R. Wiehle
                                                    State Bar No. 24043991
                                                    scott.wiehle@kellyhart.com
                                                    Derek W. Anderson
                                                    State Bar No. 24012215
                                                    derek.anderson@kellyhart.com
                                                    Whitney D. Beckworth
                                                    State Bar No. 24087400
                                                    whitney.beckworth@kellyhart.com
                                                    Caroline A. Brownlie
                                                    State Bar No. 24101562
                                                    caroline.brownlie@kellyhart.com
                                                    KELLY HART & HALLMAN
                                                    201 Main Street, Suite 2500
                                                    Fort Worth, Texas 76102
                                                    Telephone: (817) 332-2500
                                                    Facsimile: (817) 878-9462

                                                    ATTORNEYS FOR PLAINTIFF



                                CERTIFICATE OF SERVICE

       I hereby certify that on March 19th, 2019 a true and correct copy of the foregoing was

served on all counsel of record via the Court’s ECF system and/or via electronic mail.


                                                    /s/ Whitney D. Beckworth
                                                    Whitney D. Beckworth




PLAINTIFF’S AMENDED COMPLAINT                                                            PAGE 14
2889839_2
                              ..
       Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                 Page 15 of 98 PageID 245
.,
                      EnRt'sk Services, Inc.
                              ENERGY !NsVR.A.NCE ;l5i Rrsx MANAGEMENT




                              WAGNER OIL COMPANY



                                          COVERAGE:

                                         General Liability




                                            CARRIER:

                      NoRm AMERICAN CAPACITY INSURANCE COMPANY

c
                                       POLICY NUMBER:

                                         BRG-0000905-00




                                           EFFECTIVE:

                                       01/31/02 TO 01/31/03




                              . P.O. "Box 2624 • FORT WORTH, T:EX.As 76113-f.624
                       206 E. Emms: STREET> Sll!TE 200 • FORT WORTS, 'I'E:t.As 76102-5410
     (817) 871-1884   • DFW M'.ETRo (8fJO) 380-1884 • FAX (811) 654-3552 • www.enriskservices.<;om
                                                                                                 EXHIBIT
                                                                                                     A
                                                                                 WAGNER_FEDERAL_002158
                                                                                item 2.    1-"011cy Numoer                    (                  l'oll cy .I:' erioci
                                       Case 4:19-cv-00126-Y Document
                                                            BRG-00009!15-006 ·· Filed 03/19/19                                        Page 16 of 98 PageID_
                                                                                                                                                          246
                                                                                                                                                            _ __
                                                                                                                              k~in--------···············-T-o


                                                                                                                          01-31-2002                                       Ol-3·1-2003
                                                                                                                                      12:0111.M. Slanml'l1Tlll'l2 al Ille Ad!lmss of
                                                                                                                                       !hi!! Insured a55ignod here Iha 11m! al Ille
                                                                                                                                             l\ddr-d.lh~milni!d i>ltll

                        Renewal of NeW Business
                    '              Item 1. Named Insured and Mailing Address                                                               Producer
                                                                                                    ..                                                                                       .-   ~




                                                                                                         Producer No: 42014-00
                        Wegner Oil Company                                                               EnRlsk Services, Inc.
                        3400 City Center Tower II                                                        P.O. Box2624
                        Ft Worth, TX 76102                                                               Ft. Worth, TX 76113-2624
                                                                                                         Telephone:       800-380-1884


                                                                         PA.RIB              UABIUTY-AI                      ..   -
                                                                                             DECLARATIONS
        The named insured is:
            lndiVidual      Partnership D   D     Corporation X          Joint Venture            Other:_ _ _ _ _ _ _ _ __ D
        Business of the named !nsurep is: (enter below)                Audit Period: Annual, unless otherwise stated (enter below)
        13122-0il Lease Operator/ Non-Operator
        ltem 3. The insurance afforded is onlv with respect to the following Coverage Part(s) indicated by specific premium char~e(s).
     Advance     ·Coverage          Coverage Part{s)            Advance           Coverage          Coverage Part{s)
     Premiums Part No.(s)                                       Premiums          Part No.(s)
     $                        Automobne Medical Payments        $                                   Hospital Professional lJabHi1:y
                                                      Insurance                                                                                     Insurance     ·
     $                                                Automobile Physical Damage                $                                                   Manufacturer's and Contrat:tors'
                                                      lnsuranee TDealers)                                                                           Liabllitv Insurance
     $                                                Automoblle Physical Damage                $                                                   Owner's and Contractor's
                                                      Insurance (Fleet Automatiol                                                                   Protective Liabilitv lnsurance
     $                                                      oblle Physical Damage               $                                                   Owners', Landlords' alld Tenants'
                                                            nee (Non-f.feet)                                                                        Liability Insurance
     $__..                                                  Automobile qability                 $                                                   Personal lnjury Llability Insurance
(.         ~   ..
                                                      lrisurance
                                                      Seau~cll;ln s Malpractice
                                                                   1
                                                                                                $                                                   Physicians' ,Surgeons' and Dentists'
                                                      Liabitttv Insurance                                                                           Professional Liabililv Insurance
     $                                                Completed Operations and                  $                                                   Premises Medical Payment$
                                                      Products Liability Insurance                                                                  Insurance
     $                         -                      Comprehen!3ive Automobile                 $                                                   Storekeeper's Insurance
                                                      Liabilitv Insurance
     $52,710.00                     NAC-OIL-          CtUT)prehe[J~ive General                  $                                                    Uninsured Motorists Insurance
                                    005               Lieoilitv insurance
     $                                                Comprehensive Personal                    $                                                    Hired and Non-Owned Automobile
                                                      Insurance                                                                                      Liability Insurance
     $                                                Contractual LiabiHtv Insurance            $
     $                                                Druggists' Liability Insurance            $                                                    Farm Employers' Liability and Farm
                                                                                                                                                     Employee Medical Payments
                                                                                                                                                     Insurance
     $                                                ElevatorCollision lnsurance               $                                                    F!:!rmer's Comprehensive Personal
                                                                                                                                                     Insurance
     $                                                Garage Insurance                          $                                                    Farmer's Medical Payments
                                                                                                                                                     Insurance
     Form 11u.mbers and endorsements, other than those entered on Coverage Part(s), attached at rssue: SEE FORM NAC·OIL"0~9
     ATTACHED
       *See Form NAC-O!L-003 02/00 attached
     52.,710.00   Total Advance Premium for this polfcy                                         250.00.Policy                                                                 Total Alliount Due
                                                                                                Fee                                                                           $55,660.96
 :em 4. During the past three years no insurer has canceled insurance, iss                                                                                         o th at afforded
     ereunder, unless oth.erwise stated herein:
                                                                                                                      Authorized Representative
 ;~11ed                   Date: 3/5/2002 lky                                                                                                    .
I                       THIS CONTRACT IS NOT SUBJECT TO THE PRO'TECTION OF At« GUAAANTI' ASSOCIATION IN lHE: 5\IEITT OF lJQIJIOATlON OR RECEIVERSHIP OF THE INSURER.
1.                      :HIS J>J>Jrr B, WITH ".POUG'i l'ROVISIONS--l'ART A", AtID COVERAGE l'AAT(S) ANO ENCORSEMENT(S}, jlF ANY) ISSUED TO FORM A PAFrr THEREOF COMPLETE($) THE ABOVE
     \.,            t..1JME!l:RED POLICY.                                   ·




                    NAC-OfL-DEC (02/0D)                                                                                                                                                Par;e 1 of1




                                                                                                                                                        WAGNER_FEDERAL_002159
                 Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                                                    Page 17 of 98 PageID 247
                                                                                                                                         1Ed.W3)
                                     COMPREHENSIVE GENERAL LlABILITY INSURANCE

    For ·attachment to Policy No. BRG-0000905-00 to complete said policy.
                                                ADDITIONAL DECLARATIONS
    _ocation of all premises owned by, rented to or controlled by the named insured {ENTER ·sAME" lF SAME LOCATION AS
    ADDRESS SHOWN IN ITEM 1 Of OeCLJ\RATIONS)

    Interest of namad insured in such premises (CHECK BELOW)
     D        Owner General Lessee          Tenant         Other
    Part occupied by named insured (ENTER BELOW)

    The following discloses all hazards insured hereunder known to exist at the effective date of this policy, unless otherwise
    stated herein.
                                                              SCHEDULE
    The insurance afforded is only with respect to such of the following Covereges as are indicated by specific premium
    charge or charges. The limit of the company's liability against each such Coverage shall be as stated herein, subject to all
    the terms of tl11s DOIi cy havmo
                                  . re fierence thereto.
       Advance                        Limits of Liability                                 Coverages
        Premiums             each occurrence           aggregate
       $52,710.00          SEE NAC-OIL-013     SEE NAC-OIL-013    A-Bodily Injury Uabilitv
       $INCL.·             SEE NAC-OIL-013     SEE NAC-OIL-013    B-Property Damage Liability
                                                              Form numbers of endorsements attached at issue issue
       $52,710.00           Tctat Advance
         MINIMUM & DEPOSIT                                General Liability Hazards
              ADVANCE PREMIUMS                             RATE~               Premium                                Code No.              Description of Hazards
      BODILYINJUIW         PROPERTY DAMAGE               B.I.             P.O.                    Base


                                                                                                                          Premises - Operations
(      $52,710.00           INCLUDED           See NAC-               INCL.            See NAC-Oil-                        13122-0il Lease Operator/ Non-
                                               OIL-025                                 025                                Operator
                                                                                                                          Producing-428/Wet-37
                                                                                                                        · To Be Drllled-10
                                                                                                                          Non-Ooerator-124
                                                   (al Per 1QO sq. Fl. Df Area
                                                   (b Par Lineer R;iot                    1r~(Sq.R)
                                                                                            Fronijga •
                                                   (c Per $100 of                          c             eration
                                                   Remunmtlon                              d            ts
                                                   ~dl Par $1DD of Receipts                e
                                                   (e} Per Unit                             f) Admissions
                                                   (I) Pct 100 Admissions

                                                    18      Per          1B                     20Number                   Escalators {Number at Pr11mises)
                                                                         Landi                    Insured
                                                                         ng                                                NOT COVERED
                                                     Per$100             of                       Cost                     Independent Contractors
                                                                         Cost
      ·INCLUDED             INCLUDED
                                                                                                                           INCLUDED
                                                                Per      of                    (a) Receipts                Completed Operalions
        INCLUDED            INCLUDED                     $1,000          Recei
                                                                         pis                        .                      INCLUDED
                                                                Per      of                  . (b) Sales                   Products
         INCLUDED            INCLUDED                    $1,0DO          Sales
                                                                                                                           INCLUDED
         $52,710.00         $INCLUDED              Total Advance BJ. and P.D.                                              MINIMUM & DEPOSIT




     NAC-OIL-005 (D2/DOJ                                                                                                                                  Page 1 of4


                                NORTH AMERICAN CAPACITY INSURANCE COMPANY
                                              lncludcs ::cp_llrigh1ocl material afiruilnS1tC 5o:rvi¢cc Oificc, he:., wl1h its ponnisston.
                                                     Cepyrlghl, 1Nmnce Services Ofiiu, lnc., 1973




                                                                                                                                        WAGNER_FEDERAL_002160
                  Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                                                          Page 18 of 98 PageID 248
      When used as a premium basis:                                                                                    .
      1. ~admis~ions" means the total number of persons. other than emplo~es of the named Insured, admitted to the
         event insured or to events conducted on the premises whether on paid admission tickets, complimentary tickets or
        passes~
       2. "cost" means the total cost to the named insured with respect to operations petiormed for the named Insured
           durfnQ. the policy period by independent contractors of all work let or sublet in connection with each specific project,
        · incfudmg the cost of all labor, materials and equipment furnished, used or delivered for use in the execution of such
           work, whetber furnished by the owner, contractor or subcontractor, including all fees, allowances, bonuses or
           commissions made, paid or due;                                            .
      3. "receipts" means the gross amount of money charged by the named insured for such operations by the named
           insured or by others during th13 policy period as are rated on a receipts basis other than receipts from telecasting,
           broadcasting 'or motion pictures, and includes taxes, other than taxes which the named insured collects as a
           separate item and remits directly to a governmental division.           ·       . ·                                   ·
      4. "remuneration" means the entire remuneration earned during the policy period by proprietors and by all employees
           of the named insured; other than chauffeurs (except operators of mobile equipment) and aircraft pilots and co-
          ·pilots. subject to any overtime earnings or limitation of remuneration rule applicable in accordance with the manuals
           in use by the company.
       5. "sales" means the gross amount of money charged by the named insured or by others trading under his name for
           all goods and products sold or distributed during the policy period and charged during the policy period for
           installation, servicing or repair, and includes taxes. other than taxes which the named insured and such others
           collect as a separate item.and remit directly to a governmental division.
    I. COVERAGE A......:BODIL:Y INJURY UP,>.BJLITY                          demolition contest or in any stunti,ng activity or 1n
        COVERAGE !3-PROPERTY DAMAGE LIABILITY                               practice or preparation for such contest or activity or (2)
                                                                            the operation or use of any snowmobile or trailer
        The company will   pay     on behalf of the insured all surns       designated for use therewith;                            ·
    whic.1l the Insured sflal become legally obligated to pay as (d) to bodily injury pr property damage arising out of
    damages because of                               . ~ ·                  and . in the course of the transportation of mobile
                                  A. boqily injury or                       equipment by an automobile owned or operate!;I by
                                  B. property damage                        or rented or loaned to any Insured;
    to which this insurance applies, caused by an occurrence, (e) to bodily injury or property damage arising out of the
    and the compG\ny shall have the 0ght and duty to defend                 ownership. maintenance, operation, use, toading or
    any suit against the insured seekiQg .damages on account                unloading of
    of such bodily injury or property damage, even if any of the            (1) any watercraft owned or operated or rented or
    allegations of the suit are groundless, fal~e or fraudulent,                 loaned to any insured, or'
    and may make such investigation and settlement of any                   (2) any other watercraft by any person in the course of
    .-;laim or suit as it deems e.xpeaient, but the company shall                his empJoyment by any insured;
(_.. ,ot be. o          d to pay any c!aim or judgement or to defend        but this ~xclusipn does not apply to watercraft while
    any suit        er the applicable limit of the company's liability      ashore on premise.s owned by, rented to or controlled
    has been exhausted by payment of judgements or                          by the named insured;
    settlements.                                                        (f) to bodily inj~ry or pr?perty damage ?rising out of ihe
                                                                            discharge, dispersal, release or escape of smoke,
    Ex.c!uslons                                                             vapors, soot, fumes, acids,
         This insurance does not apply:                                     alkalis, toxic chemicals, liquids or gases, waste
    (a) to liability assumed by the Insured.under any contract
           or agreement except an Incidental contract; but this
           exclusion does not apply to a warranty of fitness or
           quality of the named in!?ured's products or a warranty
           that work performed by or on 'beh~lf of the named
                                                                             materials or other irr:il:ants, contaminants or pollutants
                                                                            Into or upon land, tlie atmosphere or any watercourse
                                                                            or body of water; but this exclusion does not apply if
                                                                            such discharge, dispersal, release or escape is sudden
                                                                            and accidental;                  ·
                                                                                                                                                                         I
           insured will be done in ~workmanlike manner;                 (g) to bodily Injury or property damage due to war,
    {b) to bodily injury or property d<!!~age arfsing out of the            whether or not declared, Insurrection, rebellion or
           ownership, maintenance1 operation, use, loading or                revolution or to any act or condition incident to any of
           unloading of       .                                              the        ing with respect to:
           {1) any automobile or aircraft owned or operated by or            (1) lia         assumed by the insured under an
                rented or loaned to any insured. or                               incidental contract, or            ·
           (2) any other automobil!li or aircraft operated by any            {2) expenses fpr ~~~t aid under the Supplementary
                person in the course of his employment by any                     Payments provision; .
                insured;                   ·.                           (h) to bodily tnimy or property damage for which the
           but this exclusion does not apply to the parking of an            insured or his mdemnitee may be held Hable
           automobfle on premises o\lytled by, rented to or                  (1) as a person or organ1zatlon engaged In the
           controlled by the named insurecl or the ways                           business or manufacfuring, distributing, selling or
           immediately adjoining, if such automobile is not                       serving alcohollc beverages, or
           owned by or rented qr loaned to any_ insured;                     (2) If not so engaged, as an owner or lessor of
     (c} to bodily injtJry or proparfY damage arising out of (1)'                 premises used for such purposes,
           the ownership, maintenance, operation, use, loading or            if such liability ls imposed
           unloading of any mobile equipment while being used
           in any prearranged or organ(zed racing, speed or
     NAC-OIL-005 (02100)                                                                                                                                      Page2of4


                                 NO~TH AMERICAN CAPACITY INSURANCE COMPANY
                                                lDc:ludcs copyrlallled 1l\l.1Crial ofI11Sllnlr.C.. Si;rvke.I; Office, lnc., wilh its p1rmi.lsion.
                                                        Cop)'rigbl, ltl'WOl!i:t Smrici:s Olfi~ Inc., J97l




                                                                                                                                                    WAGNER_FEDERAL_002161
                                                                                                                                                                 ·I
..   -,..-~·l.ijDy,-oroecauseor-fue · viof~nof,Document
                     Case 4:19-cv-00126-Y                6 Filed 03/19/19 Page
                                                any-statut;,-(k'}toprop;rt;ciLge t~--f..~-------·-·-·-·-
                                                                                   19 of 98 PageID 249
                   ordinance or regulation pertaining to the sale, gift               (1) property ovined or occupied by or rented to the
                   distribution or use of any alcoholic beverage, or                         insured,                     .                  .
                 (ii) by reason of the selling, serving or giving of any              {2} property used by the Insured, or
                      alcoholic beverage to. a minor or io a person ul)der            (3) property in the care, custody or control of the
                      the influence of alcohol or which causes or                            Insured or as to which the insured is for any
                      contributes.to the Intoxication of any person;                         purpose exercising physlcal control;             ·
                 but part (ii) of thls exdLision does not apply with respect          but parts {2) and (3) of ·this exclusion do not apply with
                 to liability of the insured or his lndemnitee as an owner            respect to hability under a written sidetrack agreement
                 or lessor desc:ribed in {2) above; .                                 and part (3} of this exclusion does not apply with
          (i)to any obligation for which the insured or any carrier as                resP.ect or property. damage {otfler than to ele\lators)
             · his insurer may be held liable under any workmen's                     arislng .out of the use of an elfi)vafor at premises owned
                 compensation,         unemplo}'f!1ent compensation           or      by, rented to or controlled by the.named insured;
                 dlsabllity benefits iaw, or under ar:iy similar law:            (l)to property damage to premises alienated by the named
          (j)to badily Injury to any employee of the insured arising                   insured arising out of such premises or any part
                 otit of ana In the course of his ernRloyment by the                  there9f;                       ·
                 Insured or to any obligation of the in.sured to (m} to loss of use of tangible property which has not been
                 indemnity another because of dami?ges arising out of                  physically
                 such injury; but tnts f::Xdusion does,ript apply to liability                                              ·
                 assumed by the insured unlller an Incidental contract;
          injured or destroyed resµltlng from:                                         sore proprietor, and the spouse -0f the named insured
                 (1) a delay 1n or l.?ick. of i;erformance by or on behalf of          with ri*?PElCt to the conduct of such a business;
                      the named irisu.req of any '?lntract or agreement,         (b) if the named insured is designated in the declarations
                 {2} the failure of tl:\e named msured's products or                   as a partmirshlp or joint venture, the partnership or joint
                      work pe_rfpnned by or on "behalf of the· named                   venture so design~tt?cl and any partner or member
                      insured to meet the level of pertormance, quality,               thereof but only with.respect to his liability as such; ·
                      fitness or duraeility we;irrante.d or represented by the (c) if the named insured ·ls designated in the declarations
                      namet;i !nsu'red;                                                as other than an individua.J. pattnership or joint venture,
                 but this exclusion does. not appty to loss of use of other            the -organization so designated and any executive
                 tangible property resulting from the sudden and                       officer, director or· t?tockholtier thereof while acting
                 accidental physical injury to or destruction of the                   within the scope of his outies as such;                   ·
                 named insure-d's producti; or work performed by or (d) any                                 person
                                                                                                        (Qther than an employee of the named
                 on behalf of the named insured after such products or                  insured} qr orgeinization wt)ile acting as real estate
                 work have been put to use by any person or                             manager for the named insured; and ·             ·
                 organization oth~rthan an:Jnsured;                               (e) with respect to the operatl6n, for the purpose of
          (n) to property damage to the. named insured's                                locon:iotip.n upon a public highway, of m9bile
        _        products arising out of such products or any part of                   equipment . registered under any motor vehicle
                 such products;                   .             ·                       regist(apofl. law,
      (     .:i} to property damag~·towork performed by or on behalf                    (i)an employee of the named ln~ured while operating
       . · ' ot the named ins.ured arising out of the work or any                             any such equipment in the course of his
                 portion there.of, or -out of materials, parts or equipment                   employrn!;!:nt, and
               · furnished in connection therewith; .                                   (ii} any other person v;hile op~rating with the
           (p) to damages· claimed for the Withdrawal, inspection.                            permis8ion of the named insured any such
                 repair, -replacement; or, loss of _use of the named                          equipment registered in the name of the named
                 in~ured's P.r.pducts or Work compl~ted by or for the                         insured and ·any r>,er,son or organization legally
                 named insureq or of any P,rop.e_rty of which such                            responsible for sucti operation, but only if there ls
                 products or work form a part. 1f such products, work or                      no other valid and collectible Insurance available,
                 property are·withdrawn from the market or from use                           either on a..primary or ~cess basis, to such person
                 because -of any known or suspected defect or                                 or organization;
                 defic;iency tnersiin;                                              ,providf3d that no person or organization shall be an
           (q) to property d~mage included within:                                   insured Under this pa.ragraph {e} with respect to:
                  (1) th~ ~pfosfon haz~td                in connection with          (1) boqily injur}' to any fellow employee of such person
                      oper,atipris identified ln'this policy by a classificatlon            Injured in the·course of his employment, or
                      code numpe'rwhich includes the symbol')(',                     (2) property i:lamage to property owned by, rented to, in
                  (2) the collapse ha2.i:trd ln connection·with operations                  charge of· or oceupied by the named insured or any
                               in.
                       identified'     ttiis .policy by a classification code               person described in sub-:'paragraph (ii).
                       number which inclul:les the SYfnbol "c',                   This insurance does not apply to boi:lily injury or .property
                  (3) the 1,.u:idergrot.ina P.r:operty damage hazard in damage arising out of the conau.ct                      any partnership or          of
                       connection -with operations identified In this policy joint venture of which the Insured is a partner or member
                      by a classification code number which includes the and wrylch is not designated in this policy as a named
                       symbol"u".                                                  fnsured.

          ll. PERSONS JNSURED                                                                Ill. LIMITS OF LIABILITY
             Each of the following is an jnsured under this insurance                         Regartftess of the number of (1} insureds under this
          to the extent set forth below:                               -                     policy, (2) persons or organizations who sustain bodily
          (a) if the named insured ts designated in the declarations                         injury or property damage, or {3) claims made or suits
               as an. individual. the p'erson so designated but only with                    brought on accpunt of bodj)y injury or property damage.
               respect to the conduct of a business of which he the             is           the company's llabtlity is limited as follo~s:
            NAC-DIL-005 (021DO)                                                                                                                                       Page3of4


                                        NORTI-1 AMERICAN CAPACJ1Y INSURANCE COMPANY
                                                        I11cludi:s copyriglrted. mail!ria.1 of lmu:r.m<:e Scrv\'0!$ Offi""' .Ille., vntb iti; pcrmi~on.
                                                                 Capyrlgll!, l m = Sc:Mccs Of6ce, m:~ 1973




                                                                                                                                                          WAGNER_FEDERAL_002162
                  Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                                                      Page 20 of 98 PageID 250
        Coverage A-The total liability of the company for all
     damages, including damages for care ~nd loss of services,
     because of bodily injury sustained by one or more
(     Jersons as the result of any one o.ccurrence shall not
     exceed the limit of bodily injury liability stated in the
     schedule as applicable to "each occurrence".
        Subject to the above provision respecting "each
     occurrence", the total liability Qf the company for all
     damages because of (1) all bodily injury included within
     the completed operations .hazard anl=l (2) all bodily
     injury liabiHty included within the productS hazard shall
     not exceed the limit of bodily injury liability stated in the
     schedule as "aggregate".
        Coverage B-The total liability of the company fpr all
     damages because of all property damage sustained by
     one or more persons or organizations as the result of any
     one occurrence shalr not exceed tl'Je limit of property
     damage liability in the schedule as applicable to "each
     occurrenceu_                                   .
       Subject 1o the · above provision respecting "each
     occurrenceu, the total liability pf the company for all
     dama!i)es because of all pro"perty damage' to w.hich this
     coverage applies and described i_n ;any of the numbered
     subpa~graphs below shall not exceed the limit of property
     damage liability stated in the schedule a~ "aggreg;;ite":
       (1) all property damage arising out ·of' p~emises or
            operations. ratec;i on a receipts basis 1 :including
            propi:irty damage .for which liability is ass1.1med
            under any inci.dental contr.ar::t retating to ·such
            premises or operations, but excluping property
            damage included in subpara·graph {2) b~low;
       (2) an property darnage arising o'ut of and occuning in
            the course of operations performed for the named
            instfred by ind<;i,pendent contraci:ors and general
            supervision thereof-by·the.n_amed insured, inclui;ling
(_          any such property d~m~ge for which liability is
            assumed under any incidental contract (elating to
            such operations. but this 'subparagraph (2) doe!;) not
            include prop.erty dE!mage ar!s!ng out of m·~intenance
            or repairs at prem1~es owned by or ·rented to the
            named insur~d or structur.al alterations at such
            premise.5 which do not involve changing the size of or
            moving buildings or other structures;
       (3) all property 9amage .included within the products
            hazard. a[lcf alt properfy' dalft~ge included within the
          . completed operation.s haz~rd.                   ·
       Such aggregate limit shall apply separately to the
     property damage described in subparagraphs (1 ), (2) and
     (3) above, and under sub paragraphs (1) and (2), separately
     with respect to each project away from premises owned by
     or rented to the named insured.

        Coverages A and B-For the purpose of determining the •
     limit of the company's liability, all bodily injury and
     property damage arising out of continuous or repeated
     exposure to substantially the same general conditions shall
     be considered as arising out of one occurrence.

     IV, POLICY TERRITORY
       This insurance applies only to bodily injury or property
     damage which occurs within the policy territory.



      NAC-OIL--005 (02100)                                                                                                                          Page 4 of4


i
\
                                NORTH 'AMERICAN CAPACITY fNSURANCE COMPANY
                                                Inc!udl'S e>opyrighted ma1crl.:J nflnsl.IJlUlcc Scrvicl'I Office, Inc., with ill ponnissli:m.
                                                         Copyright, Insur.ii><'!: Services Office, Im:., 1973




                                                                                                                                         WAGNER_FEDERAL_002163
          Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                Page 21 of 98 PageID 251



                               NAMED INSURED ENDORSEMENT
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      BRG..OOOB905·00

      The NAMED INSURED as stated in policy Declarations is completed to read as follows:

     · Wagner Oil Company
       Aptian Energy Services, Ltd.
       Aptian Gas Corporation
       Bartoni~n Partners
       Bryan C, Wagner
       Carancahua LP.
      Claiborne, L.P.
      Disc:o.rbis Ptpaline
      GoldenrQd Transmission Company
      Norias, LP.
      Turpr:li~n Corp.
      H. Ed Patte.rson
      Brent D. Talbot
      Stepiien M. Clark
      Errije ~rodi
     · Dennis A. Taylor
       Mark W. BeJcher
      Canejo, LP.
(_




      NAG - OIL • 000                                                                Page 1 of 1




                                                                                   WAGNER_FEDERAL_002164
                                    _ _( ·.
---~--·--------,--------~~--c--··--··--~~----
                                                ···-~··-~·---···-NGR+~-~,--
                          Case 4:19-cv-00126-Y Document 6 Filed 03/19/19     Page
                                                                               .., - 22 of 98 PageID 252
                                                                 CAPACITY JNSURANCE COMPANY
                                                                                    MANCHESTER, NH


                        Policy Number: BRG-0000905..00

                                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                        TEXAS· PREMIUM AMENDATORY ENDORSEMENT

                        SURPLUS LINES




                        This insurance contract is with an insurer not Hcensed to transact insurance in thls state and Is
                        issued and delivered as a Surplus Lines Coverage. Stete Insurance Statutes require payment of
                        tax on premiums as outlined below:

                                       Gross Policy Premium:         $52,710.00
                                       Policy Fee:                   $250.00.
                                       Inspection Fee:               $ .
                                       State Tax          4.85 %     $2,568.56
                                       Stamping Fee:      .25%       $132.40
                                       TOTAL PREMIUM:                $55,660.96



               The premium for this endorsement Is included in the premium shown on the             Additional Premium        $
               declarations unless a specific amount is shown here.                                 Return Premium            $
                                                                                                    State Tax                 $
                                                                                                    Stamping Fee:             $
                                                                                                    Total                     $

               ENDORSEMENT NO:                                           Effective: 01-31-2002
               Is attached to and fonns part of Policy No.: BRG-0000905-00

               INSURED: Wagner Oil Company

               lnsurlng Company:                -NORTH AMERICAN CAPACITY INSURANCE COMPANY
                                                650 Elm Street, Manchester, NH 03101-2524
                                                                   Authorized Representative:


                        All other terms and conditions of the poticy remain unchanged.




                        NAC...0!L-003TX (02/00)                                                                       Page 1 of1




                                                                                                           WAGNER_FEDERAL_002165
-~·--- ·--··--···----···---··~--  -....-_-~-·
           Case 4:19-cv-00126-Y Document   6 --···--··--*-'AMERICAN----···-·~······---···--···­
                                              Filed 03/19/19 Page 23 of 98 PageID 253
                                                                                                                      CAPACITY JNSURANCE COMPANY
                                                                                                                      MANCHESTER, NH


           '.The Attaching Clause need be completed only when this endorsement is issued subsequent to preparation of the policy.)
                                    '                       .
                              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


           BROAD FORM COMPREHENSJVE GENERAL LIABILITY ENDORSEMENT



                 This endorsement modifies such insurance as is afforded by the provisions of the policy relating to the following:

                                              COMPREHENSIVE GENERAL LIABILITY lNSURANCE

           This endorsement effective                                               01-31-2002                  , forms a part of Policy No. BRG-0000905-00
                                    (12:01 a.m. standard time)
           ·Issued to: Wagner Oil Compar:iy ·

           By: NORTH AMERICAN CAPACITY INSURANCE COMPANY
                                                                                                                             Authorized Representative

                                                                                 SCHEDULE

            Personal Injury and Advertising Injury Liability
            Aggregate Limit shall be the per occurrence bodily Injury liability limit unless otherwise indicated herein.
            Limit of Liability$ ·             Aggregate


      ..    Limit of Llabntty-Premises Medical Payments Coverage:
 (          $1,000 each person unless otherwise indicated herein: $                                 NOT COVERED                      each person.
      --   .....::.:.:.::.~~:.:..:......:::::.:::..=--=-=:~~~~-==::::::::::::::::::::::::::::::::::::::=-.:.::::..::::~~--__J


            Limit of Liabiljty-:--Fire Legal Li.ability Coverage:
            $50,000. per occurrence unless otherwise indicated herein: $                                                                     per occurrence.


            Advance Premium I Premium Basis

             $    INCL         INCL.     OF THE TOTAL COMPREHENSIVE GENERAL LIABILITY BODILY INJURY
             AND PROPERTY DAMAGE PREMIUM AS OTHERWISE DETERMINED

             $      INCL.    MINIMUM PREMIUM                    !
           I.       CONTRACTUAL LIABILITY COVERAGE                                                  (2) if the Insured is an architect, engineer or surveyor, to
           (A) The definition of incidental contract is extended to                                     bodily injury or property damage arising' out of the
               include any oral of written contract or agreement                                        rendering of or the failure to render professional
               relating to the conduct of the named lnsured's                                           services by such insured, includjng:
               business_                                                                                (a) the preparation or approval of maps, drawings,
           {B) The insurance ;;ifforded with respect to liability assumed                                    opinions, reports, surveys, change orders, designs
               under an inc!denfal contract is subject to the following                                           orspeciftca.~ons,and
               additional .exclusions:                                                                  (b) supervisory, inspection or engineering services;
               (1) to bodily inj1:1ry or property damage for which the                              (3) if the indemnitee of the insur-ed is an architect,
                    insured has assumed liability under any Incidental                                  engineer or surveyor, to the llablllty of the indemnitee,
                   contract, if such injury or damage occurred prior to                                 his agents or employees, arising out of
                   the execution of the incidenti:tl contract; ·

           NAC-O!L-006 (02/00)                                                                                                                                 Page 1 Of5
  f
  \                                     NORTH AMERICAN CAPAC/IT fNSURANCE COMPANY
                                                Jneludes oop;'1ight•d material ofTullur.noee Scivi= Offiel:, Inc., witll Its pemri.l:ricm.
                                                                  C'op)lri'gbt, Jnsur.wce Sorviccs Of6r:$, I11<., 1!.'BI




                                                                                                                                              WAGNER_FEDERAL_002166
--~~~-car tl"u;:fireparation
            Case 4:19-cv-00126-Y          the failure to.6·---~~ritatert~be~~behattot
                             or app£:>0forDocument          Filed 03/19/19 Page 24 of th;ri~;,,edlnsured
                                                                                      98 PageID 254w~s--·--··
                        prepare or approve maps, drawings, opinions,                                  made prior to the effective date of this insurance:    .
                        reports, surveys, change orders, designs or                               {4) to p!;!rsonal injury or advertising injury arising out of
                      specifications, or                                                                 libel or slander or tfie publication of ·utterance of
                 (b) the giving of or tfie failure to give directions or                                 de~matory or disparaging material concerning any
 1                    ini?l:fttctions by the indernnitee, his agents or                                  P.erson or org.Fn1zation or goods, products or services,
                      employees, .provided such giving or failure lo                                     or in violation of an individual's right of privacy, made
                      give is the primary cause of the bodily Injury                                     by or a!'the direction of the insured with knowledge of
                      or property damage;                                                                the falsity thereof;
            (4) to a!'ly obfigalion for which the Insured may be held                              (5) to personal Injury or advertising Injury arising out of
                 liable in an action on a contract by a third party                                     the .conduct of any partnership or joint venture of whlch
                 beneficiary for bodily Injury or property damage                                       the insu~ is a partner or member and which is not
                 arising out of a project for a public authority;                                       designated in .the declarations of the policy as a
                 but.this exclusion does not apply to an actioo by the                                  named Insured;
                 public authority or any other person or organization                              (6) to advar.tising Injury arising out of
                 enga9ed in the                                                                         (a) failure of performance of contract, but this
                 project;                                                                                    exclusion does not epply to the unautf:tori2ed
            {5) to. bodily Jnjury or property damage arising out of                                          appropriation of ideas based upon alleged breach
                 construction or demolition operations, within 50 feet                                       oflmplied contract, or
                 of any railroad property, and affecting any railroad                                   (b) infrintiement of trademark, service mark or trade.
                 bridge or trestle, tracks, road beds, tunnel,                                                name, other th.an titles or slogans, by use thereof
                 t:mderp;:iss or crossing; but this exclusion does not                                        on or in connection with goods, products or
                 apply to sidetrack agreements.                                                               services sold, offered for sale or advertised, or
        (C) The following exclusioni;i, a.pplicabfe to Coverages A                                       (c) incorrect description or mistake in advertised price
            (Bodily Injury) and B {Property Damage) do' not apply to                                          of goods, products or services solcl, offered for
            this Contra dual Liability Coverage: (b}. (c), (2), (d) and                                       salt? or advertised;    ·
             (e).                                                                                   (7) with respect to advertising injury
        (D) The following additional condition applies:                                                  (a) to any insured in the business of advertising,
            ArbitratioA .                                                                                        broadcasting, publishing or telecasting, or
            The company sl)all be entitled to exercise all of the                                     (b) to any injury arising out of any a.ct committed by
             in;:;ured's nghts In the choice of arbitrators and in the                                    the insµred with actual malice.
             conduct of any.arbitratiori proceeding. ·                                       (C} Limits of Liability
       _II. PERSONAL .IN'1URY •AND ADVERTISING INJURY                                            Regar\ilass of the number of (1) insureds hereunder, (2)
        ·    UABILJTY CO.':'E~GE                                                                 persons or organizations who sustain injury or damage, or
     ( ..-\) Tile oo.tnpaJ1Y wllrpay on behalf of the insured an sums                            (3) claims made or sµits brought on account of personal
      - · which the .fl\sured sJ;all become legally obligated to pay                             Injury cir advertising injury, the total limit of the
             as dalT!Cl9(!S because of personal Injury               or                          company's liability under this coverage for all damages
             advertlsl'!9. ·1riJJJiy . to which 1his insurance applies,                          shall not .exceed the limit 'of liab!lity stated in this
             sustained by any per8Gn or organization and alising out                             endorsement as "aggregate".
             of the eorydticfofthe named insured's business, within                          (D)      ~dditlonal D~flnltions
             the policy ten:ltqry, and the company shall have the                                "Adv~rtislng Injury" means injury arising out of an offense
             fight an~ dUtY to defend any suit agajnst the insured                               committed during the policy period occuning In the course
             seeking damages ori account of sucil injury, even if any                            of the named insured's advertising activities, if such injury
             of the alfeg;?lipns of .the suit are groundless. false or                           aris~s       out
                                                                                                             pf libel, slander, defamation, violation of right of
             fraudulent. and may make such investigation and                                     privacy, piracy, unfair competition, or infringement of
             settlement pf any cf aim or suit as it deems expedient,                             copyright, title or slogan.          .
             but the company shall not be obligated to pay any claim                             nPersonal Injury" means injury arising out of one or more
             or judgemelit·~r to defend any suit after the applicable                            of the following offenses committed during the poliqy
             limit -Of the co~ny's liability has been exhausted by                                period;
             payment of j1.1d,geme.nts or settlements.                                            1. false arrest, detention, imprisonment, or malicious
         (8) This insuram,;e Clo~ not apply:                                                           prosecution;                            ·
              (1) to lii3.9ilify assumed by the insured under any                                   2.     wrongful entry or eviction or other invasion of the right
                    contra9t or.SQr~ment;                                                                  of privat~ occupancy;
             (2) to per~o_nii!l tnJ1:1ry or advertising injury arising out                          3.     a pµblicatlon or utterance
                 of the wiltfi.il violation of a penal statute or ordinance                                (a) of a libel or slander or other defamatory or
                 comniitted by or with the knowledge or consent of                                              disparaging material, or
                 the lnsifr~d;                                                                             (b) in violation pf an individual's right of privacy;
             (3) to perso~a.1 injury or advertising injury arising out                                   . except publicatioris or utterances in the course of or
                    of a publication or utterance of a libel or slander, or                                related to advertising, broadcasting, pub1isj1ing or
                    a publication or utterance in violation of an                                          telecasting activities conducted by or on behalf of the
                    indMdual's right of privacy. if the first injurious                                    named Insur~ shall not be deemed personal injury.
                    publication or utterance of the same or similar
          AC-OIL-006 (02100)                                                                                                                               Page2of5
                                       NORTH AMERICAN CAPACITY INSURANCE COMPANY
                                                Includes copyrighted m•!IOrilll of lnsunulc• Scrvic:cs Office, !ni::., wilb its pemtfadon.
                                                                  Copyright, lll5Ur.lnee Seivl= Otlice, l:ni:., 1$1&1




                                                                                                                                             WAGNER_FEDERAL_002167
--~n~· PR.EMISESMEDICAL PAYMENt~oVERAGE
              Case 4:19-cv-00126-Y      -~·~--~(b)f;;a
                                   Document 6 Filed 03/19/19 Page 25 of 98 PageID 255
                                                           mf··-------·-·-·--·-·-·--·--·---··
 .. · The company will pay to or for each person who sustains                                           (c} to a persbn under the influence of alcohol, or
      bodily injury caused by accident all reasonable medical                                           {d) which causes or contributes to the intoxication of
      expense incurred 'within one year from the date of the                                                any person, if the named insured is a person or
      >ccidenl on account of .,such bodily Injury, pmv!ded such                                               organization           engaged   in   the
                                                                                                                                                 business or
       JOdily injury ci.fises DUt Of (a) a condition in the insured                                           manufacturing, distributing.          or serving
                                                                                                                                                    selling,
      premises or {b) ,operations with respect to which the named                                        alcoholic beverages, or if not so engaged, is an
      insured is afforded coverage for bodily injury liability under                                     owner or lessor of premises used for such
      the policy.                                                                                        purposes, but only part (9) of fuis exclusion {B){3)
      This tnsurance.does not apply:                                                                     applies when the named insured is such an
      (A)      fo bodily injury                                                                          owner or lessor;
          (1) arising _!)Ut of the ownership, maintenance,                                     (4) due to war, whether or not declared, civil war.
               operation, use, loading or unloading of                                              insurrection, rebe!flon or revolution, or to any act or
               (a) any automobile or aircraft owned or operated                                     condition incident to any of the foregoing;
                    by or rented or loaned to any insured, or                              {C} to bodily ii;tjury
               (b) any other automobile or aircraft operated by                                {1} to the named insured, any partner thereof, any tenant
                    any py:irSQn in the course of his employment by                                 or other person regularty residing on the insured
                  · any insur.ed;                                                                   premises or any employee of any of the foregoing if
               but this exclusion does not apply to the parking of                                  the bodily lnJury alises out of and in the course of his
               an autpn:iob)le on the Insured premises, if such                                      employment therewith;          .
               automci'b!le is not 'owned by or rented to or loaned                            (2) to any other tenant If the bodily injury occurs on that
                to any Insured;                                                                      part of the insured premise,s re~d from the named
            (2) arising out of                                                                       insured or to any employee of' such a tenant If the
                  {a) ari~in,9 out of the ownership, maintenance,                                    bodily injury occurs on the tenant's part of the
                        operation, use, loading or unloai:ling of any                                lns.ured premises and arises out of and in the course
                        mobile equipment while being used in any                                     of his employment forthelenant:
                        prearr:inged or organized racing, speed or                              (3) to any person while engaged in maintenance and
                        derribUtion contest or in any srunting activity or                           repair of the insured premises or alteration,
                        in practice or preparation for any such contest                              demolition or new oonstruction of such premises;
                        or activity, or                                                         (4) .to any person if any benefits for such bodily injury are
                  (b) the operation or use of any snowmobile or                                      payable or required to be provided under any
                        frailer designed for use therewith;                                          work'men's         compensation,           unemployment
                  (i)   own~ or operated by or rented or loaned to                                   compensation or disability bef)efits law, or under any
  (                     any insured, or
                  (II) operated by any person in the course of his
                                                                                                     similar law;
                                                                                                (5) to any p~rson practicing, instnuciing or participating in
                        employment by any insured;                      ·                             any physical training, sport, athletic activity or contest
            (3)   arising out' of the own~rship, maintenance,                                        whether on' a fonnal or informal basis:
                  operatl'on, use, loading or unloading of                                      (6) if thi;i .named ins11~d is a c.lub, to any member of the
                  (a) any watercraft owned or operated by or rented                                      named insured;                                   ·
                        or loaned to any insured, or                                            (7) if the named ~nsured is a hotel, motel, or tourist court,
                  (b) any other watercra~ operated by any person in                                 to any guest of the named Insured;
                        the pourse of his ~mployment by any insured;                        {D) to any medical expense for services by the named
                  but this excluslon does not apply to watercraft while                         insur~ any employee thereof or any persori or
                  ashore.on the insured premises;                                               organization under contract to the named insured to
            (4)   arislng-.o.t-it of and in the course of the transportation                       proVide such services
                  of mcibiJe equipment by an automoblle owned, or
                  operawd 'by or rented or loaned to the named                              LIMITS OF LIABILITY
                  insured; .                                                                The limit of liability for Premises Medical Payments Coverage
      (B)         to bo~ily Jnjury .                                                        is $1,000 each pi;:rson unless otherwise stated in the schedule
            (1)   included within the completed operations hazard                           of this endorsement. The. limit of liablllty applicable to "each
                  or the products hazard;                                  ·                person" is the limit of the company's liability for an medical
            (2)   arising out of operations performed for the named                         expanse for bodily injury to any one person as the result of
                  fnsureq. by independent contractors other than                            any one acciderit, but subject of the above provision respecting
                  (a)· rnaiq1~na1:me arid repair of the insured                             neaci'l person•, the total liability of the comp.any under Premises
                        premises, or                                                        Medical Payments Coverage for all medical expense for
                  (b) structural alteratiot1S at such premises which do                     bodily Injury to two or more persons as the result of any one
                        not involve changing the size of or moving                          accident shall not exceed the limit of bodily injury liability
                        buildings or other structures;                                      stated in the policy as applicable to "each occurrence".
            (3)   resulting fl'om the selling, serving or giving of any                     When more than one medical payments coverage afforded by
                  alcoholic beverage                                                        the policy applies to the loss, the company shall not be liable
                   (a} in violation of any statute, ordinance or                            for more than the amount· of the highest applicable limit of
                        regulation,                                                         liability.                                       ·
       AC-OJL-006 (02/00)                                                                                                                                      Page3of5
                                          NORTH AMERICAN CAPACITY INSURANCE COMPANY
                                                bicludes ccp.)'ii11hitd material oflmurnu:c: Services Office, Jnc., with its permission.
                                                                    Copyright, lrtsuraDt::c Services Office. !ilc., l.9111




                                                                                                                                           WAGNER_FEDERAL_002168
                    Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                                                    Page  26 of 98 PageID 256
                                                        The                                                             property damage liability applies,
    · ADDITIONAL DEFINITIONS                                                             subject to the fol!owlng addt1iot.la1~P.rf.ivisions;
     When used herein:                                                               (A) Exclusions (k) and (o) are ~placei:i.Sy the following:
     "Insured premises· means all pramises owned by or rented                            {1) to property owned or occupied by or rented to the \
         the named insurep with r.espect to which the named                                  Insured, or, except with respect to the use of
      nsured is afforqed coverage for bodily injury liability under                          -elevators, to proP,erty held by the insured for sale or
     this policy, and_ Includes the ways immediately adjoining ·on                           entrusted to the Insured for storage or safekeeping.
     land;                                   .                                           (2) except with respect to liability under a written sidetrack
     "medical expense" means expenses for necessary                                          agreement or the use of elevators
     medical, surgical, x-ray and dental services, induding                                  (a} to propsrty while on premises owned by or rented
     prosthetic devices, and necessary ambulance, hospital,                                       to lfJe insured for the purpose of having
     professional nursing and funeral services.                                                   operations performed on such property. by or on
                                                                                                  behalf of the jnsured,
     ADomoNAL CONDITION                                                                       (b) to toors or equipment while being used by the
     Medical Reports; Proof and Payment of Claim                                                  insured in performin!;J his operations,
     As soon as practicable the injured person or someone on                                  (c) to property in the custody of the insured which is
     his behalf shall giYe to the company written proof of Claim,                                 to be installe):l, erected or used In construction far
     under oath if required,.and shall, after each request from the                                   the Insured,
     company, execute authortzat[on lo enable the company to                                      (d) to that particular part of any propei:ty; not' on
     obtain medical reports and copies of records. The injured                                        premises owned by or rented to the insured.
     person shall submit to physical examination by physicians                                          (i) upon ~hlch operations are being performed
     sefect~d  by the company .when and as often as the                                                     by or on behalf of the insured at the time of
     company may reasonably require. The company may pay                                                    the property damage arising out of such
     the injured person or any person or organization rendering                                                 operationl:i, or     ·
     the services and the payment shall reduce the amount                                       _-:~,
                                                                                                    (ii) out of which any property damage arises, or
     payable hereunder for such injury. Payment hereunder shall                                    (iii) the restoration, repair or replacement of which
     not constitute an admission of liability of any person or,                                          has been made or Is necessary by reason of
     except hereunder, of the company.              ·                                                    faulty workmanship thereon by or on behalf of
                                                                                                         the insured;
     JV.        HOST.UQU'OR LAW LIABILITY COVERAGE                                       (3) with respect to the completed operations hazard and
     Exclusion (h} do~s not apply with re;;;pect to liability of the                         with respect to any classification stated in the pollcy or
     insured or his Jndemnitee arising out of the giving or serving                          in the comp,any's manual as "including completed
    ·.of alcoholic beverages at functions incidental to the named                             operations•, to property damage to work performed by
         1sureq's business, provided the .named insured is not                               the na!Jled insured arising out of such work or·any
(     ..:ingaged in the busi11ess of m~mufacil..lring, distributing,                          portion thereof, or out of such materials, parts or
     selling or serving of alcoholic beverages.                                               equipment furnished in connection therewith.
                                                                                     (B} The Broad Form Property Damage Uability Coverage shall
     V.      FIRE LEGAL LIASILITY COVERAGE-REAL                                          be excess Insurance over any valid· and collectible property
     PROPERTY                                                                            insurance (including any deductible portion thereof)
     With respect tQ property damage of structures or portions                           available to the insured, such as, but not limited to, Fire,
     thereof rented to ·or leased to the named Insured, including                        EldJ;inded Coverage, Builder's Risk Coverage or
     fixtures pe.nnanently attached thereto, if such property                            lnstallation Risk Coverage, and the Other Insurance
     damage arises out of fire. ·                                                        Condition of the policy is amended accordingly.
     (A) All of the exclusions of the poficy, other than the Nuclear
          Energy Liability Exclusion (Broad Form), are deleted                        VII. INClDJ:~TAL              MEDICAL        MALPRACTICE   LlABILITY
          and repiaeed by .the following:                                                   COVERAGE
               This insurance dpes hot apply to liability assumed                     The definition       of
                                                                                                          bodily Injury is amended to include incidental
               by the  insur.ed under .any contract or agreement;                     Medical MalpJ'E!ctice Injury.
     (B) The limit of property damage liability es respects this                      lnclderytal M~dk:;al M?lprac!ice Injury means injury arising out of
          Fire Legal Liability Cove11?.9e-:Real Property is $50,000                   the roodering of or fallure to render, during the policy period,
           each oc.currence Uf)less otherwise stated In the                           the following services:
          Schedule of this endorsement.                                               (A) medical, surgical, dental, x-ray or nursing service or
     (C} Fire L:e~a[ Liability Coverage-Real Property shall be                          · treatment or the furnishing of food or beverages in
          excess ins.uranc:e over .any valid and collectibJe property                      ci:;innecijon therewith; .or
          insuran"ce Qnch.iding any deductible portion thereof),                      (B) the furnishing or dispensing of drugs or medical, dental or
          8\lailable to the Insured, such as, but not limited to,                          surg!cal supplies or appliances.
          Are, Extended Coverage, Builder's Risk Coverage or                          This coverage does not apply to:
           Installation Risk Coverage, and the Other Insurance                            (1} expenses Incurred by the Insured for first-aid to others
          Condttion of the policy is amen~ed according!y.                                          at the time of an accident and the ~supplementary
                                                                                                   Payments" provision and the "lnsured's Duties in the
     Vt BROAD FORM PROPERTY DAMAGE LIABILITY                                                       Event of Occurrence, Claim or Sult" condition are
        COVERAGE (Including Completed Operations)                                                  amended accordingly;
      ,AC-OIL-006 {02100)
                                  NORTH AMERICAN GAPACITY INSURANCE COMPANY
                                           I11clu&.s copyrighted rnalm•l oflnsumTlCC Servi""' Office, In'-• wltb ii$ permission.
                                                             Copy.ri'ght, L~ Services OllSce, ltic., J!l8l




                                                                                                                                   WAGNER_FEDERAL_002169
-~--;-~'.,_12f8ny msuradengaged m~tflet:~essDocument
                  Case 4:19-cv-00126-Y      oroecupation~~~-~· (3) top~~pf~da'm;g;to
                                                      6 Filed 03/19/19    Page 27 ofproperty~.;.;.ed~occup~~~-.~·--
                                                                                     98 PageID 257
       •            of providing any of the services described under VU                                     or used by, rented to, in the care, custody or
                    (A) arid (B} above;                                                                     contrql of or over which physical control is being
               (3) injury caused by any indemnitee if such ind~mnitee                                       exercised for any purpose by another employee of
                   is engaged in the business or occ\:lpation of                                            the named insured, or by·the named insured or,
                   providing any· of the services described under VII                                       if the named insured is a partnership ·or joint
                    (A) ar1d (B) above.                                                                     venture, by any parlner or member thereof or by
                                                                                                            the spouse of any of the foregoing.
           VIII.NON-OWNED WATERCRAFT LIABILITY COVERAGE
                (under 26 feet ht length)                                                XI.      EXT~NDED BODILY INJURY COVERAGE
           Exclusion {e) does not apply to any watercraft tJnder 26 feet                 The definition of oecurrence includes any intentional act by or
           in length provided su.ch watercraft is neither owned by the                   at the direction of the insured which results in bodily injury, if
           named insi.ired ·nor being used to carry persons or property                . such injury arises solely from the use of reasonable force for
           for a charge.                ·                                                the purpose of protecting persons or property.
           Where the Insured is, irrespective of this coverage, covered
           or protected against any loss or ciaim which would                            XII. AUTOMATIC       COVERAGE-NEWLY         ACQUIRED
           otherwise have been paid by the company under this                                ·ORGANIZATIONS (90 DAYS)
           endorsement, there shall ba no contribution. or participation                 The word insured shall include es named insured any
           by this company on the b?Sis of excess. contributing,                         organization which is acquired or fonned by the named
           deficiency, concurrent, or double insurance or otherwise.                     insured and over which the named insured maintains
                                                                                          ownership or majority· interest. other than a joint venture.
      IX. LIMITED WORLDWIDE LIABILITY COVERAGE'                                           provided this insurance ~foes not apply to bodily Injury,
      The definition of policy territory is amended to include the                        prop(!lrty damage, personal Injury or advertlsfng injury with
      following:                                                                          respect to which ~uch new organization under this policy is also
           4. Anyvvhere in the world with respect to bodily                               an insured under any other similar liability or Indemnity ptilicy
               injury, property g;!!mage, personal injury or                              or wquld be an lnsured under any such p~licy but for .
               advertising inju,ry ar:jsing out of the activities of any                  exha1,1stion of itr; limits of !labllity. The insl,!rance afforcjed
               insured permanently domiciled In the United States                         hereby shall terminate 90 days from the ·date any such
               of America though temporarily outside the United                           organization is acquired or formed by the named insured.
               States of Amenejil, its tenitories and possessions or
               Canada, provided the original suit for dam~es
               because of any such injury or dam13ge is brought
               within the United States of America, its territories or
    -          possessions or Canada,
  ( _ ..uch insurance as is afforded .by p6jrs,graph 4. above shall
           not apply:
               {a) to bodily injury.or property damage Included within
                   the completed operations ha:.t<!rd or the products
                   hazard;
               {b) to Premises Medical Payments Coverage.

           X. ADDJTIONAI., PERSONS INSURED.
           /;s respects bodl(y injuf}r, property damage and personal
           Injury and advertising injury coverages, under_the provision
           "Persons Insured", the following .are added as Insured:
                (A} Spouse-Partiler~hjp-if the named insured is a
                    partnership, the spouse bf a partner but onfy with
                    respect to the conduct of the business of the
                    named insured;
                (B) Employee-Any employee (other than executive
                    officers) of the mimed insured while acting within
                    the scope of his duties as such, but the Insurance
                    afforded to such employee does not ap'ply.
                    (1) to bodily injury or perso11al injury to another
                         employee of the named Insured arising out of
                         or in the course of his employment;
                    (2) to personal injury or advertising injury to the
                         named Insured or, if the named insured is a
                         partnership or joint venture, any partner or
                         member thereof, or the spouse of any of the
                         foregoing;


   (         !l.C-OIL-006 (02100)                                                                                                                    Page5of5
                                          NORTH AMERICAN CAPACITY INSURANCE COMPANY
                                               rneludes ocp,l'riab1ed :male':ial of'In5m11nco s~ Olticc, J-nc-. w!11:i Its p:rmbsion.
                                                                   Capyright. l':ns= s.Mecs o~. mi:.. 19111




                                                                                                                                        WAGNER_FEDERAL_002170
                        Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                                                           Page 28 of 98 PageID 258


I   "'<")liCy Number:    B~G-0000905-00

                          . THIS ENDORSEMENT CHANGES THE POLlCY. PLEASE READ IT CAREFULLY.


    DEDUCTIBLE LlABILITY lNSURANCE


    This endorsement modifies insurance provided under the following:


                                            COMPREHENSIVE GENERAL LIABILITY INSURANCE
                                      COMPLJi:TED OPERATIONS AND.PRODUCTS LIABILITY INSURANCE
                                MANUFACTURERS' AND CONTRAQTORS' LIABILITY INSURANCE
                                          OWNERS', LANDLORDS' AND TENANT&' LIABILITY INSURANCE
                                     OWNERS' AND CONTRACTGRS'..PROTECTIVE LIABILITY INSURANCE
                                                                   SMP LIABlUTY JNSURANCE



                        Coverage                                   Amount and Bashi of Deductible

                            Bodily Injury Uabtlily                 $                              per claim
                                                                   $ 5,000                         per occurrence Including LAE ·

                            Property Damage Uab!Rl.y               $                   per claim
                                                                   $ Included in above per occurrence

    APPLICATION OF ENDORSEMENT (Enter here any limitations of this endorsement If no limitation is entered, the deductibles apply to all
(        · howevercause ; -~
    ..__                        .... ~o : Deductible Includes Loss Adjustment Ex/~ See Paragraph 4. below.*
                                      l
              *"*" N~t : $25,000,00 ductible per O~cun-ence, lncJudeC.J'applies to Pollution Endorsement NACMOIL~010A.""'
    It is agreed that                                                                                 ·
    1.       The company's obUgation under the Bodily Injury Liability and Property Damage Liability Converges to pay damages on behalf of
             the Insured, applies only to the amount of damages in excess of any deductible amount stated in the schedule above as
             applicable to such coverages, and the limit of llabOtty shown in this policy as being applicable to "each occtJrrence" for such
             coverages shall be reduced by the amount of stJoh deductible. The limit of llabllity shown in this policy as "aggregate~, if any, for
             such coverages shall not be reduced by the apprication of such deductible amount.

    2.       The deductible amounts stated in the schedule apply as follows:

             (a}        PER CLAIM BASIS - if the deductible is on a "par claim" basis, the deductible amount applies under the Bodily Injury
                        Uabllity or Property Damage Uebillty Coverage, respectively, to all damages because of bodily Injury sustained by one
                        perso_n, orto alt property damage sustained by one person or organization, as the result of any one occurrence.

             {b)        PER OCCURRENCE BASIS - if the deductible is on a "per occurrence• basis, the deductible amount applies under the
                        Bodily lnjuJ'Y Liability or Property Damage Liability Coverage, respectively, to all damages because of all bodily injury or
                        property damage as the result of any ona oc.currence, regardless of the number of persons or organizations who
                        sustain damages because of that occurrence.

    3.       The terms of the policy, Including those with respect to (a) the company's rights and duties with respeot to the defense of suifs and
             (b) the Jnsured's duties in the event¢ an occurrence apply Irrespective of the application of the deductible amount.

    4.       The company may pay any part or all of the deductlble amount to effect settlement of any claim or suit and, upon notification of
             the ection 1aken, the narniitd in~ure:tl shall promplly reimburse the company for such part of the deductible amount as has been
             paid by the company •



         .;-OIL-007 {02100)                                                                                                                           Page 1 of1
                                     NORTH AMERICAN CAPACITY INSURANCE COMPANY
                                              1nc1ude!i cop)'l'igl:llcd material cflllllll!2n~ Son'iC¢$ Office, lnt:., wi1b its pmnission.
                                                                 Ccp)'rlpt, lllWr.lmc Services Office, me.,      1~81




                                                                                                                                             WAGNER_FEDERAL_002171
              Case 4:19-cv-00126-Y Document 6 Filed 03/19/19       Page 29 of 98 PageID 259
                                              MANCHESTER, NH

'"'"llicy Number; BRG-OOP0905:-00

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




                             NON-SUBSCRIBER EXCLUSION CLAUSE


This policy does not apply to any actual or alleged liability for Employers Liability where the
claim is made or the injury took place in any state(s) wllere the Assured is a non-participant or a
non~subscriber to regular programs established by the state's workers' compensation,
unemployment compensation or disabiljty law statutes or regulations; provided, however, that
this exclusion does not apply to liability of others as~umed by the Assured under an
indemnification contract or agreement.




c




NAC-OJL;.009 (02100)                                                                     Page 1 of1




                                                                             WAGNER_FEDERAL_002172
                 Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                          Page 30 of 98 PageID 260


 - ....ncy Number: BRG-0000905-00

                     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




                  SUDDEN & ACCIDENTAL POLLUTION .. LIMITED COVERAGE


 Notwithstanding the Pollution Exclusions contained in Form NAC·OIL-005, these shall not apply provi.(:l_ad..th?t the Assured
 establishes that all of the following conditions have been met                                                 ··

 A.    The occurrence was sudden and accidental and was netther expected nor intended by the Assured. An accident shall
       not be considered unintended or unexpected unless caused by some intervening event, neither expected or iniended
       by the Assured, and arising out of Pollutants at or from.:

       (1)   Premises the Assured own. rent or occupy; or
       (2}   Any site or location on which the Assured or any contractors working directly or Indirectly on behalf of the
             Assured, ere perfonning operations.

 B.    The occurrence can be identified as commencing at a specific time and date during the tenn df this policy•.

 C.    The occurrence became known to the Assured and reported to Underwriters within thls policy term, or BO days after
       the end of this policy term.

 D.     The occurrence did not result from the Assured's int~ntional or willful violation of any government statute, rule or
(_    . regulation.

       Nothing contained in this endorsement shall operate    to provide any coverage hereon with respect to:
       1.    Fines, penal\les, punitive damages, exemplary damages, treble damages or any damages resulting from the
             multiplication of compensatory damages.

       2.    .A.ny site or location used in whole or in part for the handling, processing, treatment, storagei disposal or
             dumping of any waste materials or substances. (This exclusion does not apply to Salt Water Disposal
             Wells),                                                          ·

       3.    The cost of evaluating and/or monitoring and/or controlling seepage and/or contaminating sui:>stances.

 All other terms, clauses and conditions remaining unaltered.




 NAC-OIL-010 (02/00)                                                                                                   Page 1 of1




                                                                                                      WAGNER_FEDERAL_002173
                  Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                 Page 31 of 98 PageID 261



       .cy Number: BRG~oooosos-oo
    Pollution-Excess of Other Insurance




    In consideration of the premium charged, it is agreed that the coverage afforded under the "Sudden & Accidental
    Pollution~Limited Coveragen endorsement, shall be in excess of any valid and collectible Operators Extra
    Expense or Control of Well policy, as applicable .




                  •.•


c




I
\.



    NAC- OIL-0108                                                                                         Page 1of1




                                                                                           WAGNER_FEDERAL_00217 4
             Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                   Page 32 of 98 PageID 262
                                                          NORTH AMERICAN
                                                          CAPACITY INSURANCE COMPANY
                                                          MANCHESTER, NH



                                 SERVICE OF SUIT ENDORSEMENT

     It ls. understood and agreed that In the event of the failure of the Company to pay any amount claimed to
     be due hereunder, the Company, at the request of the Named Insured, will submit to the jurisdiction of a
     court of competent ju.risdiction within the. Untied States of America. The foregoing shall not constitute a
     wai.ver of the right of th!il Company to remove, remand, or .transfer such suit to .any other court of
     competent jurisdiction in accordance with the applicable statutes of the state of United States pertinent
     heretto. Jn any suit instituted against them upon this contract, the Company will abide by the final
     decision of such court or of any appellate court in the event of an appeal.

     It is further agreed that service of process in such suit may be made upon the Superintendent,
     Commissioner, or Director of Insurance or other person specified for that purpose in the statute
     or his surxessor or successors in office as their true and lawful attorney upon whom may be
     served any lawful process in any aetion, suit, or proceeding instituted by or on behalf of the
     NC] med Insured or any beneficiary hereunder arising out of this contract of insurance.

     The Company hereby designates the President at North American Capacity Insurance
     Company, 650 Elm Street1 6th Floor, Manchest~r. NH 03101-2524 1 as the person to who the
     said Superintendent, Commissioner, or Director of Insurance is authofized to mail such
     process or a true copy thereof, in compliance with the applicable statutes governing said
     service of .process in the state or jurisdiction in which a cause of action under this contract of
(_   insurance arises.


     (The following clause needs to be completed only when this endorsement is issued
     subsequentto preparation of the Policy.)

     This endorsement, effective 01 -31~2002. forms a part of policy no. BRG-0000905-00 issued to
     Wagner "Oil Company             ·
     by NORTH AMERICAN CAPACITY INSURANCE COMPANY.


     All other terms and conditions of this policy remain unchanged.



                                                                  Authorized Representative




i
\

     NA C-OfL-012 (2100)                                                                              Page 1of1




                                                                                          WAGNER_FEDERAL_002175
              Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                          Page 33 of 98 PageID 263
.'                                                                       NORTH AMERICAN
                                                                         CAPACl1Y INSUP.ANCE COMPANY
                                                                         MANCHEST£R,NH

     Polley Number; BRG-0000905-oo

                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                          GENERAL LIABILITY ENDORSEMENT


     This endorsement modifies such immrance as affor~ed by the provisions of the policy relating to the following:

                      COMPREHENSIVE GENERAL LIABILITY INSURANCE - NAC-OIL-005
               BROAD FORM COMPR.EHENSIVE GENERAL LIABILITY ENDORSEMENT - NAC-OIL~OOS



     In consideration of the premium charged, ft is understood and agreed that the following provision{s}
     apply to this policy: (Only those provisions iodlcated by an "X" on the appropriate line apply.}

     A. -:;..:.,X,.,_ AMENDMENT- LIMITS OF LIABILlTY (Single Limit} (Policy Aggregate Limit)
         lt is agreed that the provisions of the policy captioned "LIMITS OF LIABILITY" relating to bodily injury,
         personal injury, advertising injury and property damage liability are amended to read as follows:
         blMITS OF LIABILITY

         Regardless of the number of (1) insureds under this policy, (2) persons or organlzations who sustain bodily
         injury; personal Injury. advertising injury or property damage, or (3) claims made or suits brought on account
         of bodily injury, personal injury, advertising injury or property damage, the Company's liability is limited as
         folloWs:                                                                      ·

         BODILY JNJURY LIABILITY, PERSONAL INJURY LIABILITY, ADVERTISING INJURY LIABILITY AND
         PROPERTY DAMAGE LIAl?lLITY
         1. The lii:nit of liability stated in the Schedule of this artlcre of this endorsement as applicable to "eaGh
            occurrence" is the total limit of the Company's liability for all damages including damages for care and
            loss of services becausE! of podily injury, personal "injury, advertising injury and property damage
            sustained by one or more persons or organizations as a result of any one occurrence.
         2. lf an aggregate amount is ~tatec:t ln the Schedule, then subject to the above provision respecting "each
            occurrence", the total liability of the Company for all darnag~s because of all bod!ly injury, personal injury,
            advertising injury and property damage which occurs during each annual peri9d while this policy is in
            force commencing from Its effective date shall not exceed the limit of liability stated in the Schedule of this
            article of this endorsement as "aggragate."                   .
         3. For the purpose of determining the limit of the Company's liability, all bodily injury, personal injury,
            advertising injury and property damage arising out of continuous or repeated exposure fo substantially the
            same general conditions s~all be considered as arising out of one occurrence.

     SCHEDULE

                      COVERAGES                                         LIMITS OF LIABILITI

         BODILY lNJURY LIABILITY AND
         PERSONAL INJURY LIABILITY, AND                                 $1,000,000 -EACH OCCURRENCE
         ADVERTISING INJURY LlABILITY, AND                              $2,0oo;ooo AGGREGATE
         PROPERTY DAMAGE LIABILITY



     NAC-OIL·013 (02100)                                                                                      Page 1 of6




                                                                                                  WAGNER_FEDERAL_002176
                   Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                          Page 34 of 98 PageID 264

    B.          CLASSIFICATION LIMITATION
         It Is agreed     that this insurance applies only to those operations, completed operations and products as
              described within the "General LiabiHty Hazards" schedule section of the coverage part(s) attached to this
              policy.

    C.         X     MINiMUM EAR.NED PREMIUM
         It is agreed that if this policy is canceled at the request of the insured, the total premium earned by the
         Company shall not be less ihan 25% of the policy premium.

    D.        FINES, PENALTIES, PUNITIVE OR EXEMPLARY DAMAGE EXCLUSION
         It is agreed tha1 this policy does not ap_ply to a claim for payment of or Indemnification for fines, penalties,
         punitive or exemplary damages, Including treble damages or any other damages resulting from multiplication
         of compensatory damages.

         If a suit shall have been brought against the insured for a claim falling within the coverage provided under the
         policy, seeking both compensatory and tines, penalties, punitive or exemplary damages, then the Company
         will afford a defense to such action; however the Company shall not have an obligation to pay for any costs,
         interest, or damages attributable     to
                                             fines, penalties, punitive or exemplary damages.

    E.   __LL OIL OR GAS OPERATIONS - EXCLUSIONS                   .                   .
         It is agreed that this insurance does not apply to property damage arising out of the following:
         1.     Loss of Hole:
                (a) Liability for loss of or damage to any well, hole, formation, strata or area,
                     (i) which is peing drilled or worked over hy or on behalf of the insured, or
                    .(ii) which is in the care, custody or control of the insured.
                (b) Liability for any cost or ex'pense incurred in redrilling or restoring any such well, hole, formation,
                     strata or area, or any substitute well or hole.
         2.     ln-Hote Equipment:                                 .
                Liability for loss or damage to any drilling tool, pipe, collar, casing, bit, pump, drHling or well servicing
                machinery, or any other equipment while it is below the surface of the earth in any well or hole, including
(               the costs of "fishing" for in-hole equipment (such as but not limited to: searching for, locating and
                removing in-hole equipment): ·                                                                                ·
                (a) which is being drilled or worked over by or on behalf of the insured, or
                (b) which Is 1n the care, custody or cor:rtrol of the insured.
         3.     Cost of Control:
                Liability for costs or ex~nses Incurred in,
                (a} limiting, channeling, controlling or bringing under control the flow of oil, gas, water or drilling fluid from
                    any well or hole after it has become out of control; or .
                (b) extinguishing fire Jn or from any such well or hole; or
                (c) drilling relief wells or holes, whether or not relief wells or holes are successful.

                The term "Out Of Control" shall mean a continuous above ground flow of oil, gas, water, or drilling fluid
                which has escaped or otherwise exceeded its normal and intended limits, channels and bounds.

         4.     Loss Of Other Equipment:
                Liability for loss of or damage to drilling rigs, drllling or production platforms, workover rigs. servicing rigs
                and specfalty contractors equipment in the in~ured's care, custody and control.




    NAC-OJL-013 (02100)                                                                                              Page 2of6




                                                                                                        WAGNER_FEDERAL_002177
                Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                          Page 35 of 98 PageID 265

         5.     Co-Owner:
                Liability for damage claimed by any co-owner of the working interest arising from operations in w~ich the
                insured is co·owner of the same working interest As .used in this exclusion, the term "Co-Owner of a
                Working Interest" means any person or entity working with the insured, a .co-owner, partner, stockholder
                or joint venturer who participates in the operating expense of such prop~rties or revenues therefrom, or
                who has the right to partjcfpate in the control, development, or operation of such properties or any other
                person or entity which has a financial in"terest in the proceeds cf an oil or gas well operated by or on
                behalf of the Insured.

         6.     Failure To Supply:
                Liability arising out of the insured's failure to supply or from fluctuations in a supply of any oil, gas,
                electricity, chemicals, products, materials or services.

         7.     Failure To Perform:
                Liability for the costs of removal, recovery, repair, alteration or" replacement of any product (or any part
                thereof) which fails to perform the function for which it was manufactured, designed, sold, supplied,
                installed, repaired or altered by or on behalf of the insured in the normal course of the insured's business
                operations.

         8. Health Hazard:
                Liability for claims made by or on behalf of any person or persons directly or indirectly on account of
                continuous, intermittent or repeated exposure to, ingestion, inhalation or absorption of any substance,
                material, environmental disturbance where the insured is or may be liable as the result of the
                manufacture, production, extraction, sale, handling, utilization, distribution, dlsposc:d or creation by or on
                behalf of the insured of such substance, material, product, waste, emission, radloacti11e substance, noise
                or environmental disturbances.

    F.      __LOIL OR GAS OP!=RAT!ONS- COVERAGE EXTENSIONS
         It is agreed that:

c           1. Tue Company waives its right of subrogation against any person· or" organization for which such a
                 waiver is required under a written contract with the NAMED INSURED;
            2. Thirty days (30) Notice of CanceUatton wlll .be given to any person or organization requiring such notice
                 under e written cont.tact with the NAMED INSURED;
            3. Coverage shall not be denied solely on the. ground that the claim or suit against the insured is based on
                 an "In Rem" proceedi~g;                                           .
            4. When required of the NAMED INSURF;D as a provision in a written contract, this .P,,ollcy includes as an
                 addltional insured, any per~on or organization so referenced in the written contract. but only with
                 respect to operations perfonned by or for the NAMED INSURED under contracts normal to the NAMED
                 INSURED'S operations.

    G.          X    WAR AND CIVIL WAR EXCLUSION
              It Is agreed that exclusion (g) of COMPREHENSIVE GENERAL LIABILITY INSURANCE - Form NAC-OIL-
              005 - attached to and becoming a part of this policy is deleted in its entirety and replaced with the following:
              (g) to bodily inJury, personal injury, property damage, loss or damage directly or indirectly occasioned by,
                    happening through or in consequence of war, invasion, acts of foreign enemies, hostilities, (whether
                    war be declared or not), civil war, rebellion, revolution, insurrection, military or usurped power or
                    confiscation or nationalization er requisition or destruction of or damage to property by or under the
                    order of any govamrnent or public or local authority.             ·




    NAC-OIL-013 (02100)                                                                                          Page3of6




                                                                                                     WAGNER_FEDERAL_002178
            Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                         Page 36 of 98 PageID 266

H.          MOBILE EQUIPMENT DEFINITION
     It Is agreed that the definition of mobile equipment as stated in the policy jacket is amended to include the
     following:                                                             ·
          "Mobne Equipment" shall also mean a land vehicle (tncluding any machinery or apparatus attached
          thereto), whether or not self·propelled, (1) not subject to motor vehicle registration, or (2) maintained for
          use exclusively on premises owned by or ~nted to the NAMED INSURED, incfuding public roads, or (3)
          designed or marntalned for the sole purpose of affording mobility to equipment of the following type
          forming an integral part of or permanently attached to such_ vehicle:

            Self-propelled vehicles known as workaver rigs or pulling units.

L    _x._ OIL POLLUTION ACT OF 1990
     It is agreed that this insurance does not constitute evidence of financial responsibility under the OJL
     POLLUTION ACT OF 1990 or any similar Federal or State law and this insurance shalt not be submitted to
     the United States Coast Guard or any other Federal or State agency as evidence of financial responsibility.
     The Company does not consent to be guarantors.

J.   ___x EMPLOYEES EXCLUSION
     lt is agreed that exclusion G) of COMPREHENSIVE GENERAL LIABILITY INSURANCE-
     - Form NAC-OIL-095 - attached to and becoming a part of this policy is deleted in its entirety and replaced
     with the following:

       0)      To any !iabilfty:
            1. Of whatsoever nature of .the insured for Employers' Liability, whether the insured may be liable as an
               employE;lr, lessee of an employee of another or in any other capacity whatsoever, but this exclusion
               does not apply to liabflity assumed by the insured under a written contract. except insofar as siame
               may arise from occupatipnal disease.
            2. Of whatsoever r.iature of the insured, whether the insured may be liable as an employer or in any
               other capaqjty whatsoever, to any of its employees, including without limiting the generality of the
               foregoing any ljability under any worke.rs'oot"'flpensation law, unemployment compensation Jaw,
               disability benefitslaw, United States Longshoremen's and Harbor Workers Compensation Act, Jones
               Act, Death on the High Seas At:t, or any similar laws or liabilities, andfor whether by reason of the
               relationship of master and servant or employer and employee or not.
            3. Of whatsoever ni;iture of the ini?Ured to the spouse, child, parent, brother, sister, relative, dependent
               or estate of any employee of the insured, arising out of the bodlly inJmy and/or personal injury to or
               illness or death of sa1d employee, whether the insured may be liable as an employer or in any other
               capacity whatsoever.
            4. Of any employee bf the insured with respect to bodily injury and/or personal injury to or illness or
               death of another employee of the insured sustained in the oourse of such employment.
            5. Of whatsoever nature which any director, officer, trustee, partner, principal, employees or stockholder
               of the insured may have to any emproyee of the insured.

K. _x. EMPLOYEE BENEFITS EXCLUSION
       is
     It agreed that this insurance does not apply to any Uabillty arising out of any act or omission of the insured,
     or any other person or entity for whose acts or omissions the Insured is legally liable, in respect of the
     insured's Employee Benefits.

     h used in this exclusion, the term "Employee Benefits" Includes, without limitation, Group Life Insurance,
     Group Health Insurance, Profit-Sharing Plans, Pension Plans, Employee Stock Subscription Plans, Workers'
     Compensation, Unemployment Insurance, Social Secur1ty and Dlsabitity Benefits Insurance.

     This exclusion shall include but not be limited to the following:
     1. Giving Counsel to employees with respects to Employee Benefits;
     2. Interpreting the Employee Benefits;
     3. Handling and keeping of records in connection with Employee Benefits;
     4. Effecting enrollment, termination or cancellation of employees under the Employee Benefits;
     5. Any dishonest, fraudulent, criminal, or malicious act or omission;


NAC-OIL-013 (02100)                                                                                        Page 4 of6




                                                                                               WAGNER_FEDERAL_002179
               Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                               Page 37 of 98 PageID 267

         6.   Failure of performance of contract by an insurer;
         7.   Lack of compliance with the tenns of any contract, declaration of trust, or instrument providing Employee
              Benefits;
         8. Lack of compliance with any law concerning Employee Benefits;
         9. ·Failure to procure or maintain satisfactory and adequate insurance on Employee Benefits assets or
              property;
         10. Failure of stock or other"securities or of any investments of whatever kind to perform as represented;
         11.. Advice given to an employee to participate or not la participate in stock subscription or similar plans;
         12. Any llability arlsing out of the Employee Retirement Income Security Act (E.R.l.S.A.) and any other similar
              federal, state or other statutes, rules or regulations.

    L.        X DIRECTORS OFFICERS AND TRUSTEE LIAB-ILlTY EXCLUSION
         It is agreed that this insurance does not apply to any liability arising from any "wrongful act" of any director,
         officer or trustee of the insured in the discharge or performance of their duties as such.

         "WrQngful Act" shall mean any actual or alleged error or misstatement or misleading s_tatement or act or
         omission or neglect or breach of duty by the directors, officers or trustees in the discharge of their duties,
         individually or collaotively, or any matter claimed against them solely by reason of their peing directors,
         officers or trustees of the cbmpany.

    M.        X ERRORS AND OMISSION EXCLUSION
         Jt is agreed that this' insurance does not apply to any liability arising from any negligence, error or omission,
         malpractice or· mistake of a professional nature committed or alleged to have been committed by or on behalf
         of the insured in the conduct of any of the insured's business activities. Professional services includes but ls
         not limited to the preparation or approval of maps, plans, opinions, reports, surveys, designs or specifications
         and supervisory, inspection. engineering, or data processing services.        ·

    N.        X ASBESTOS EXCLl;ISION
         It Is agreed that this insurance does not apply to any llab!lity arising out of;

c        1.

         2.
         3.
              Inhaling, ingesting or prolonged physical exposure to asbestps or goods or products containing asbestos;
              or
              The use of asbestos in constructing or manufacturing any good, product or structure; or
              The removal of asbestos from any good, product or structure; or
         4.   The manufacture, sale, transportation, storage, or disposal of asbestos or goods or products containing
              asbestos.                                                     ·

         The coverage afforded by this policy does not apply to payment for the investigation or defense of any loss,
         injury or damage or any cost, fine or penalty or for any expense or claim or suit related to any of the above.

    0. _X_ POLYCHLORlNATED Bl PHENYL (P .C.B.) EXCLUSJON
       It is agreed that this insurance does not apP.IY to any liabi!ity directly or indirectly arising out of or caused by
       polythlorinated biphenyl or any dertvatrve thereof.

    P.        X SILICA EXCLUSION
         It is agreed that this ·insurance does 11ot apply to any liability directly or indirectly arising out of or caused by
         silica or products or material containing silica.




    NAC-OIL--013 (02100)                                                                                        Page5of6




                                                                                                    WAGNER_FEDERAL_002180
               Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                          Page 38 of 98 PageID 268

    Q.           OVER WATER EXCLUSION
          It is agreed that this insurance does not apply ta any liability arising out of work or operations performed on
          any oil or gas lease in any ocean, gulf, bay, or to any completed operations emanating from such work or
          operations.

    R. _ _ CARE, CUSTODY AND CONTROL .
          lt is agreed that provision VI, BROAD FORM PROPERTY DAMAGE LIABILl1Y COVERAGE (Including
          Completed Operations) of the BROAD FORM COMPREHENSIVE GENERAL LIABILITY ENDORSEMENT-
          Form NAC-OIL-006 -·attached to this policy is deleted in its entirety.

    S.        GULF EXTENSION
         . The definition of "Policy Territory" is amended to include the Gulf of Mexico.




c




    NAC-OfL-013 (02100)                                                                                      Page 6 of6




                                                                                                 WAGNER_FEDERAL_002181
         Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                            Page 39 of 98 PageID 269
                                                                    NO,t:(TH AMl:Rll-::AN
                                                                    CAPACITY INSURANCE COMPANY
                                                                    MANCHESTER, NH


Policy Number: BRG-0000905-00

               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT GAREFULLY.


UNDERGROUND RESOURCES COVERAGE ENDORSEMENT


This endorsement modifies such Insurance as provlded under the following, and as respects the Underground
Resources Hazard only, supersedes exclusion (f) pollution of coverage part NAC-OIL-005, and any pollution
endorsement which may be attacheq to this policy:


                 COMPREHENSIVE GENERAL LIABILITY lNS,URANCE - NAC"OIL-005
          BROAD FORM COMPREHENSIVE GENERAL LIABILITY ENDORSEMENT - NAC-OlL-006
                       GENERAL LIABllLTY ENDORSEMENT-NAC-OIL-013


In consideration of the premium charged, it is understood and agreed that the definitioo of property damage Is
amende9 to lnclude Underground Resources Hazard coverage arising out of the operations performed by or on
behelfof the NAMED INSURED for those operations listed in the Description of Operations of this 19ndorsement
and subject to the following additional provisions:

Agreement in Connection wtth Blow-Outs or Cratering of Wells
   1.    Upon the occurrence of a blow-out or cratering of any oil, gas or water well resulting from or in
         connection with operations performed by or on behalf of the NAMED INSURED, it is agreed that the
         Insured will, af its own cost and expense, use due and reasonable dil!gence to take all such prompt and
         immediate steP,s tor the purpose of controlling or bringing under control such well as shall be required of
       ·the NAMED INSURED by regulation, order or directive of public authorities having jurisdiction in the
         matter, unless such regulatlon, order or directive is being compiled with by others~

    2.    For failure. or delay of the NAMED INSURED to c:omply with the above obligations of this article, the
          ComP.any shall not be liable for any property damage included within the "underground resources
          hazard" from the blow-out or Cratering of t?OY such well.

Exclusions
   The Insurance provided by this endorsement does not apply;
   (a)   to any costs or expense incurred by or at the request of the NNvlED INSURED, additional insured or
          any co-owner of the working interest in connection with controlling or bringing under control any oil, gas
         or water well;
    (b)   to damages claimed by any co-owner or additional insured of the working interest;




NAC-OIL-014 (02100)                                                                                    Page 1 of2




                                                                                             WAGNER_FEDERAL_002182
         Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                           Page 40 of 98 PageID 270
Definitions
    As respects this endorsement.the following terms have the following meanings:
         "Underground Reso.urces Hazard" shall mean "property damage" to any of the following:

        (a) oil, gas, water or        . mineral substances which have not been reduced to physical possession
             above the su ace of the earth or above the surface of any body of water;

        (b) any well, hole. formation, strata or area in or through which exploration for or production of any           l
            substance is earned on.                                                                                      l
         "Co-owner of the Working Interest" shall mean any person or organization who is, with the NAMED
         INSURED. a co~owner, Joint venturer or mining partner in mineral ptoperties who participates in the
         operating expense of such properties or who has the right to participate in ihe control, development or
       · operation of such properties.

        "Blow-out" shall mean a sudden, accidental, uncontrolled, and contirmous expulsion from above the
        surface of the ground of the drilling fluid in an oil or gas well followed by continuous and uncontrolled flow
        from a well above the surface of the ground of oil, gas or water due to encountering subterraneous
        pressures.

        "Cratering" shall mean a basin-like depression in the earth's surface surrounding a well caused by the
        erosive and ertlptJve action of oil, gas or water flowing without restriction.

Description of Operations
   Gasoline Recovery - from casing head or natural gas
   Oil Lease Operators or Gas Lease Operators -·natural gas
   Oil or Gas Wells -.shooting
   Oil or Gas Wells - cleaning or swabbing - by contractors
   Oil or Gas Wells - servicing· by contractors
   OU or Gas Wells - drilling or redrTiling, installation or recovery of casing




·NAC~OIL~014    (02100)                                                                                  Page 2 of2




                                                                                             WAGNER_FEDERAL_002183
            Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                             Page 41 of 98 PageID 271
                                                                  CAPACITY INSURANCE COMPANY
                                                                  MANCHESTER, NH

    Policy Number: BRG-0000905-00

                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                 ADDITIONAL INSURED ·OIL OR GAS OPERATIONS
                               NON-OPERATING WORKING INTERESTS ENDORSEMENT


    Thi~ endorsement modifies such insurance as afforded      by the provisions of the policy relating to the following:

                     COMPREHENSIVE GENERAL LIABILITY INSURANCE- NAC-OIL-005
              ~ROAD FORM COMPREHENSIVE GENERAL LIABILITY ENDORSEMENT - NAC-OJL-008


    In consideration of the premium charged, the following provision applies to this policy:

    It Is agreed that. the following shall be Insureds under the terms and conditions of this policy:

    1.    The Named Insured with respect to any non-operating working Interest in any oil or gas lease with any co- [
          owners.joint ventures, or mining partners, but only with respect to liability arising out of such interest.
    2.    At the option of the Named Insured shown in the Declarations when any Insured is designated as an
          operator in the applicable operating agreement, any of the Jnsured's co-owners, joint ventures, or mining
          partners having a non-operating working interest with the Insured in any ·on or gas lease, but only with
          respect to their liability arising out of such interest.                    .
    3.    Af the option of the Named Insured shown in the Declarations, any owners or co-owners of oil or gas


c   4.
          leases, but only with respect to liability for operations the Named Insured conducts as operating agent
          under Written contract with the owner or co-owner.
          Af the option of the Named Insured shown in the D!'J.darations when any Insured is designated as an
          operator in the applicable operating agreement, any of the lnsured's co-owners, joint ventures, or m'ining
          partners having a nonMo·perating working and/or financial interest with the Insured in investment ventures
          nprmal to the lnsured's operations, but only with respect to liabi1ities arising out of such interests.




    NAC-OfL-015 a (9100) ·                                                                              .Page 1 of1




                                                                                                   WAGNER_FEDERAL_002184
                 Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                Page 42 of 98 PageID 272
                                                             CAPACITY INSURANCE COMPANY
                                                             MANCHESTER, NH
    /

I        Polley Number: BRG-0000905-()0

                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




                                          LEASED EMPLOYEE(S) EXCLUSION




         Notwithstanding anything to the contrary contained in Form NAC-OIL-005, Form NAC-OIL-006, or the
         General Liability Endorsement Form NAC-OIL-013 attached to this policy, it is hereby agreed that this
         policy t~ subject to the following exclusion:          ·

          Excluding absorutefy any actions(s) and/or claim(s} including costs in respect of leased
          employees except in so far as respects the Assured responsibilitiesi if any, to third parties other
        ·than lessor company. by virtue of defense and indemnity obligation assumed under written
          contract or agreemen~ an arising from accidental death of or bodily injury or personal Injury to
          or illness of any leased employee(s) of the Assured.


         All other terms. clauses and conditions remain unaltered.




         NAC-OJL-016 (02/00}                                                                Page 1 of1




                                                                                          WAGNER_FEDERAL_002185
                 Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                   Page 43 of 98 PageID 273
                                                               CAPACITY INSURANCE COMPANY
                                                               MANCHESTER, NH

         Policy Number: BRG-0000905-00

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




       EMPLOYMENT DISCRIMINATION AND EMPLOYMENT-RELATED PRACT-ICES EXCLUSION



        This Insurance does not apply to any liability, defense costs, fines, or damages which arise out of any:
                          .                             .
         1.   Refusal to employ;

        2.    Termination of employment;

        3.    Coercion, demotion, evaluation, reassignment, disciplin~. defamation, harassment, humiliation,
              dlscrimination, or other empioyment-related practices, policies, acts or ~missions; or

        4.    Consequential bodily injury or personal injury as a result of 1 through 3 above.

                                                                                        or
        This exclusion applies whether the insured may be held liable as an employer in any other capacity
        and to any obligation of the insured to share damages with or to repay someone else who must pay
        damages because of the fnjury.
( __




i
\        NAC-OIL-017 (02/0DJ.                                                                    Page 1of1




                                                                                             WAGNER_FEDERAL_002186
          Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                         Page 44 of 98 PageID 274
                                                                CAPACl1Y INSURANCE COMPANY
                                                                MANCHESTER, NH

Polic::y Number: BRG-0000905-00

                  THIS ENDORSEMENT CHANGES THE POLICY. ·PLEASE READ IT CAREFULLY.


                                                 RA TE ENDORSEMENT


This endorsement modifies insurance provided under the following:


                           COMPREHENSIVE GENERAL LIABILITY. INSURANCE COVERAGE




It is agreed:

       { 1)     That the premium· shall be computed on a well rate of:

                       $..filL_      per Operated Well
                       $250          per Operated Well-Wet
                       $30           per Non-Operated Well
                       $_§QQ_        per Well to be Drilled as Operator
                       $jQQ_         per Well to be Drilled as Non-Operator
                or:
       (2}      That the premium shall be computed on a composite rate of:

                       $_ per_of          .
                and:

       (3)      That the estimated annual minimum and deposit premium Is $ 52,710       and is subject to annual audit
                and adjustment.

"Gross Receipts" as used to compute this premium means the gross amount charged by the named insured,
concessionaires (including subcontractors) of the named insured or by others trading under the insured's name
for:
       (A)      All goods or pr.oducts, sold or distributed.

       (B)      Operations performed during the policy period

       (C)      Rentals

"Payroll" as used to compute this premium means remuneration of money         or substitutes for money.
The annual payroll of executive officers and individual insureds and co-partners wlll be computed subject
to payroll limitation as shown on the state exception page, except that the payroll of all executive officers
and individual insureds or co-partners engaged principally in clerical operations or as salesmen shall not
be included for premium purposes.




NAC-OJL-025 (02100)                                                                              Page 1 of1




                                                                                             WAGNER_FEDERAL_002187
                  Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                            Page 45 of 98 PageID 275
                                                                       NORTH AMERICAN
                                                                       CAPACITY INSURANCE COMPANY
                                                                       MANCHESTER, NH


                                           NOTICE TO POLICYHOLDERS

         No coverage is provided by this policyholder notice nor can it be construed to replace any proylsions of your
         policy. You should read your policy and review your declarations page for complete information on the coverages
         you are provided. If there is any conflict between the policy and this notice, the provisions of the policy shall
         prevail.

         This notice has been prepared in conjunction with the implementation of changes to your policy. This notice
         provides information concerning insurance coverage under the Comprehensive General Liability policy, It
         contC'.lins a brief synopsis of a new endorsement to your policy.

         Please read your policy, and the endorsements attached to your policy, carefully.

         MANDATORY GENERAL LIABILITY ENDORSEMENT -
         KNOWN INJURY OR DAMAGE

     .   NAC~Oll-028    {2/00) - Amem;lment Of Insuring Agreement - Known rnjury Or Damage

         This rnandatory endorsement, which modifies· the Insurance provided by the Comprehensive General Liability
         Insurance Coverage Part, revises the Insuring Agreement to address the issue of known injury or damage. It
         points out that the insurance does not respond to t?odily ·injury or properly damage that is known by the
         insured prior to the policy period. The endorsement designates which insureds are those whose prior
         knowledge of the injury or damage will result in the policy not responding. The endorsement further addresses
         the applicability of the policy in situations involving a continuation, change or resumption of the same bodily
         Injury or property damage durlng or after the policy period.
(_       In most states, the revision to the Insuring Agreement represents neither a broadening nor a restriction In
         coverage from the original intent. However, in certain states, this revision may represent a decrease in coverage.
         This· revision may result In the shifting of coverage, under certain circumstances, between current policles and
         past or future policies.




                                    NORTH AMERICAN CAPACITY INSURANCE COMPANY

              NAC-OIL-027 (02/DO)                                                                            Page   1 oft
                                                   Insurance Services Office, Irie., 1999




                                                                                                     WAGNER_FEDERAL_002188
            Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                                  Page 46 of 98 PageID 276
                                                                                   .t1t1ERICAN
                                                                            CAPACITY INSURANCE COMPANY
                                                                           MANCHESTER, NH


Policy Number: BRG..0000905...00

                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                              AMENDMENT OF INSURING AGREEMENT
                                   KNOWN INJURY OR DAMAGE


This endorsement modifies insurance provided under the following:


                       COMPREHENSIVE GENERAL LIABILITY INSURANCE COVERAGE PART



Paragraph f. of Section I- Coverage A- Bodily Injury Liability and Coverage B - Property Damage Liability
is replaced by the following:

1. a. The Company will pay those sums that the insured becomes legally obligated to psy as damages Qecause
      of bodily injury or property damage to which thls insurance applies. The Company will have the right and
      duty to defend the insured against any suit seeking those damages. However, the Company will have no
      duty to defend the insured    against   any suit seeking damages for bodily injury or property damage to
      which this insurance does not apply. The Company may, at the Company's-discretion, Investigate any
      occurrence and settle any claim or suit that may result. But;

      (1)   The amount the Company will pay for damages is limited as described in Sect1on Ill - Limits of
            Liability; and
      (2) . The Company's right and duty to defend end when the Company has used up the applicable limit of
            liability in the payment of judgments or settlements under Co.verages A or B.

    No other obligation or llability to pay sums or perform acts or services is covered unless explicitly provided for
    under Supplementary Payments - Coverages A and B.

   b. This insurance applies to bodily Injury and 'property damage only if:

     •(1)     The bodily injury or property damage is caused by an occurrence that lakes place in the policy
              territory;
      (2)     The bodily injury or property damage occurs during the policy period; and
      (3)     Prior to the policy period, no insured listed under Section II - Persons Insured and no employee
              authorized by you to give or receive notice of an ocGJ.ll:rence or claim,§that the bodily injury or
              property damage had occurred, in whole or In part. If such a listed insured or authorized employee
              knew, prior to the policy ·period, that the bodily injury or property damage occurred, then any
              continuation. change or resumption of such bodily injury or property damage during or after the
              policy period will be deemed to have been known prior to the policy period.                       ·

   c. Bodily injury or property damage which occurs during the policy period and was not, prior to the policy
      period, known to have occurred by any Insured listed under Section II - Persons Insured or any employee
      authorized by you to give or receive notice of an occurrence or claim, includes any continuation, change or
      resumption of that bodily injury or property damage · after the end of the policy period.




NAC.OJL-1128 (02/QQ}                                                                                         Page1of2

                                       Copyright, Insurance Services Office, fnr:., 19913




                                                                                                    WAGNER_FEDERAL_002189
                  Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                                Page 47 of 98 PageID 277
     d.    Bodily injury or property damage will be deemed to have been known to have occurred at the earliest
           time when any insured listed under Section II - Persons Insured or any employee authorized by you to give
           or receive notice of an occurrence or claim:

           (1)     Reports all, or any part, of the bodily injury or property damage lo the Company or any other
                   insurer;
           (.2)    Receives a wrftten or verbal demand or claim for damages because of the bodily injury or property
                   damage; or
           {3)     Becomes aware by any other means that bodily Injury or property damage has occurred or has
                   begun to occur.

     e.    Damages because of bodily injury include damages claimed oy any person or organization for care, loss
           of services or death r~sulting at any time from the bodily injury.




(_




     NAC-OIL-028 (0'2100)                                                                                        Page2of2

                                            Copyright, fnsurance Services Office, lnr:., 199B




                                                                                                         WAGNER_FEDERAL_002190
             Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                         Page 48 of 98 PageID 278

    Policy No: BRG-0000905-00

    Issued to: Wagner Oil Company
    The below listed forms and endorsements are contained in this policy at its inception:

    NAC·OIL-001TX (02/00}; NAC-OIL-OO?TX (02/00); NAC-OIL-003TX (02/00); NAC-OIL-004 (02/00); NAC-OIL-005
    (02/00); NAC-OIL-006 (02/00); NAC-OIL-007 (02/00); NAC-OIL-009 (02/00); NAC-OIL-010 (02/00); NAC-OIL-
    0108 (02/00); NAC-OIL-012 (02/00); NAC-OIL-013 (02/00); NAC-OIL-014 (02/00}; NAC-OIL-015 {02/00); NAC-
    OIL-015A (02/00); NAC-OIL-016 (02/00); NAC-OIL-017 (02100); NAC-OIL-025 (02/00); NAC-OIL-027 (02/00);
    NAC-OIL-028 (02/00); NAC-OIL-029 (02/00); NAC-OIL-033 (02/00); NAC-OIL-038 {02/00); NAC-POL-001 (11/98)




(




    NAC - OIL - 029                                                                                 Page 1.of 1




                                                                                             WAGNER_FEDERAL_002191
                                                            NORTH(-:AERIGAf\1
                    Case 4:19-cv-00126-Y Document 6 Filed 03/19/19  Page 49 of 98 PageID 279
                                                            CAPACITY INSURANCE COMPANY
                                                                                      MANCHESTER, NH




    ( fhe Attaching Clause need be completed only when this endorsement is issued subsequent to preparation of the po lie



                          This endorsement modifies such insurance as is afforded by the provisions of the policy
                                                        relating to the following:

                                                   COMPREHENSIVE. GENERAL LIABILITY INSURANCE
                                   ·MANUFACTURERS' AND CONTRACTORS' LIABILITY INSURANCE
                                     OWNERS', LANDLORDS' AND TENANTS' LIABILITY INSURANCE
                                                  STOREKEEPE!R'S INSURANCE


         This endorsement. effective 01-31-2002                               , form~ a part of policy No. BRG-0000905-00
                                     (12:01A.M. standard time)
         issued to; Wagner Oil Company

         by North American Capacity

                                                                                  Authorized Representative


         SCHEDULE
       Advance Premium                         Rates                 Premium Basis         Code          Classification of
                                           Each Watercraft           Number of              No.          Watercraft
                                                                     Watercraft
                                                         P.D.L.
(        B.l.L.

         $INCL.
                   I
                          P.D.L.

                        $INCL.
                                          B.J.L.

                                       $ INCL.
                                                   l$INCL.

       MINIMUM PREMIUM
       Bodily lnjuty       !Property Damage
            Liability      I       Liability·

         $INCL             $INCL                       Daddy Boat- 79 Monark, 24' & Wagner #1 /.92 Homemade 20' Utility Boat

          It is agreed that:
          1. The exclusion relating to watercraft does not apply to any watercraft owned or used by the insured if included
                within the scope of any classification described above or designated in lhe policy a:;; subject to this ·
                endorsement.
         2. (This paragraph applies only lo watercraft Classified as 44617s, 44507s, 44517s, 44599s, 44607,
                44614s,44557s, 44615s, 44567s, 44577s, 44587s and 44696s.) The UPersons Insured" provision includes
                any person or organization legally responsible for the use of any such watercraft owned by the named
                insured, provided the actual use thereof is with the permission of the named insured •
        . 3. (This paragraph applies only to watercraft Classified as 44507s, 44517s, 4459Bs, 44607, 44557s, 44615s,
                44567s and 445B7s.) The insurance with respect to any watercraft subject to this endorsement does not
                apply while the watercraft is rented to others or is used for carrying any passenger for a consideration unless
                this exclusion is stated in the schedule above to be inappllcable.




         NAC-OIL-033 (02/DO}.                                                                                                Page 1 of1

                                 Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                  Copyright, lnsUranc:c Services Office, Inc., 1974




                                                                                                                WAGNER_FEDERAL_002192
        Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                         Page 50 of 98 PageID 280
                                                                     CAPACITY INSURANCE COMPANY
                                                                     MANCHESTER, NH

 Policy Number: BRG-0000905-00

THIS ENDORSEMENT Cl:'IANGES THE POLICY. PLEASE READ IT CAREFULLY.

OTHER INSURANCE

This endorsement modifies insurance provided under the following:

COMPREHENSIVE GENERAL LIABILITY INSURANCE-NAC-OIL-005
BROAD FORM COMPREHENSIVE GENERAL LIABILITY ENDORSEMENT-NAC-OIL-006

  The other insurance .clause contained herein or in any other applicable insurance policy notwithstanding, it ls
  agreed that effective at inception: If any Insured is added as an insured on any other insurance policy, and valid
  insurance is <?Vailable to any Insured as a result of being so named, then the coverage provided under this policy
· shall not apply until such other insurance is exhausted. ln the event any other provider of insurance who has
  included any Insured hereunder as an insured under their policy of Insurance, fails to make Its insurance available
  to such insured under this policy, the Company will apply the terms and conditions of this policy as though there
  were no other insurance in force, provided such application does not result in any duplication of recovery by such
  Insured hereunder. In return for this agreement any Insured hereunder will transfer all rights of recovery from
  such other insurance to the Company and the Insured will agree to assist the Company in any reasonable manner
  in obtaining such recovery.                                         ·

It is further agreed in the event another party which is identified as a non-operator in the applicable operating
agreement is included under this policy as an Insured, the Company will not consider such other party's insurance
to be "other insurance" as dealt with under paragraph 6 of the "Conditionsb section of the policy provisions, form
NAC-Oll-004, provided such treatment does not result in any duplication of recovery to such other party. If such
treatment would result in duplication .of recovery to such other party then this paragraph ·shall not apply.

All other tenns and conditions remain unchanged.


                                                            Authorized Representative




 NAC - OIL- 038                                                                                          Page 1of1




                                                                                           WAGNER_FEDERAL_002193
    Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                                             Page
                                                                                                ::AN 51 of 98                     PageID 281
                                                                                    CAPACITY INSURANCE COMPANY
                                                                                    MANCHESTER, NH


                     GENER.AL LIABILITY - AUTOMOBILE POLICY

                     NORTH AMERICAN CAPACITY INSURANCE COMPANY
                                     (herein called the Company)

                                           POLICY PROVISIONS - PART A

    In consideration of payment of the premium, Jn reliance upon the statements in tile declarations made a part
    hereof and subject to all of the terms of this pollcy, agrees with 1he Named Insured as follows:

                                                         DEFINITIONS

    When used in this policy (Including endorsements forming a part hereof};

    "automobile"- means a land motor vehicle, trailer or semi-trailer designed for travel on public roads
    (including any machinery or apparatus attached thereto), but does not include mobile equipment;

    ''bodlly injury" means bodily injury, sickness or disease sustained by any person which occurs during
    the policy period, including death at any ttme resulting therefrom;

    "collapse hazard" Includes "structural property damage.. as defined herein and property damage to any
    other property at any tlme resulting therefrom. "Structural property damage" means. the collapse of
    or structural injury to any building or structure due to (1) grading of !and, excavating, burrowing,
    filling, back-filltng, tunneling, pile driving, cofferdam work or caisson work or (2) moving, shoring,
    underpinning, raising or demolition of any building or structure or removal or rebuilding of any
    structural support thereof. The collapse ha:zard does not Include property damage (1} artsing out of
    operatlons performed for the Named Insured by Independent contractors, or (2) included within the
    completed operations hazard or the underground property damage hazard, or (3) for which liability Is
    assumed by the Insured under an incidental contract;


c   "completed operations hazard" includes bodily injury and property damage arising out of operations or
    reliance upon a representation or warranty made at any time with respect thereto. but only if the
    bodily Injury or property damage occurs after such operations have been completed or abandoned and
    occurs away from premises owned by or rented to the Named Insured. "Operations" include
    materials, parts or equipment fumished In connection therewith. Operations shall be deemed
    completed at the earliest of the following times:

    (1)    when all operations to be performed by or ori behalf of the Named Insured under the contract
           have been completed;

    (2)    when all operations to be performed by or on behalf of the Named Insured at the site of the
           operations have been completed, or

    (3)    when the portion of the work out of which the ln}ury or damage arises has been put to Its
           intended use by any person or organization other than another contractor or subcontractor
           engaged in performing operations for a prlnclpal as a part of the s1;1me projec;t.

           Operations which may require further service or maintenance work, or correction, repair or
           raplacement because of any defect or deficiency, but which are otherwise complete, shall be
           deemed completed. ·

           The completed operations hazard does not include bodily inJury or property damage arising out of

           {a}    operations in connection with the transportation of property, unless the bodily injury or
                  property damage arises out of a condition in or on a vehicle created by the loading or
                  unloading thereof.                                                                  ·
     NAC-OIL-004 (02/00)                                                                                                       Page 1of8


                   NORTH AMERICAN CAPAClrf INSURANCE COMPANY
                                    l.,,;luacs eop)rlght~ material ofl11Suran~ SCJYici:s Office, Inc., 1vitb il5 permissinn.
                                            Cop:yrlghl, lmuruu::~ Servic:s Office, luc., l 973




                                                                                                                           WAGNER_FEDERAL_002194
     Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                                                        Page 52 of 98 PageID 282
..                                                                                    CAPAC/Tf INSURANCE COMPANY
                                                                                      MANCHESTER, NH


           (b)      the existence of tools, uninstalled equipment or abandoned or unused materials, or

           (c)      operations for which the classification stated In the polii:;y or in the company's manual
                    specifies "including completed operations":

     uelevator" means any httistlng or lowering device to connect floors or tandlngs, whether or not In
     service, and ell appliances thereof including any car, platform, shaft, holstway, stairway, runway,
     power equipment and machinery; but does not include an automobile servicing hoist, or a hoist
     without a platform outsidt a building if without mechanical power or if not attached to building walls,
     or a hod or material hoist used in alteration, construction or demolition operations, or an inclined
     conveyor used exclusively for carrying property or a dumbwaiter used exclusively for carrying
     property and having a compartment height not exceeding four feet;

     "exploslon hazard" includes property damage arising out of blasting or explosion. The explosion hazard
     does not include property damage (1) arising out of the explosion of air or st~am vessels~ piping
     under pressure, prime movers, machinery or power transmittl!'!g equipment, or (2) arising out of
     operations performed for the Named Insured by Independent contractors~ or (3) Included within the
     completed operations hazard or the underground properly damage hazard, or {4) for which IIablllty is
     a~sumed bythe Insured under an incidental contract;

     uinc:idental contract" means any written (1) lease of premises, (2) easement agreement, except In
     connection with construction or d;cmolitlon operations on or adjacent to a railroad, (3} undertaking
     to indemnify a municipality required by municipal ordinance, except in connection with work for the
     municipality, {4).sidetrack agreement, or (5) elevator maintenance agreement; .

     "Insured~ means any person or organization qualifying as an insured In the "Persons Insured"
     provision of the applicable Insurance coverage..The insurance afforded applies separately to each
     Insured against whom claim Is made or suit is brought, except with respect to the limits of the
     company's liability;

(    ·mobile equipment" means a land vehicle (including any machinery or apparatus attached thereto),
     whether or not self-propelled, (1) not subject to motor vehicle registration, or (2} maintained   use                            for
     exclusively on premises owned by or rented to tile Named Insured, including the ways immediately
     adjoining, or (3) designed for use principally off public roads, or (4) designed or maintained for the
     sole purpose of affording mobllity to equipment cf the following types forming an integral part of or
     permanently attached to such vehicle: power cranes, shovels, loaders, diggers and drUJs; concrete
     mixers {other than the mix-in-transit type); graders, scrapers, rollers and other road construction or
     repafr equtpment; air-compressors, pumps and generators, Including spraying, welding and buildlng
     cleaning equipment; and geophysical exploration and well sarvicing equipment;

     "Named lnsuredn means th& person or organization named In Item 1. of the declarations of this policy;
                                                                                                       .
     ftNamed lnsured's products" means goods or products manufactured, sold, handled or distributed by
     the Named Insured or by others trading under his name, including any container thereof (other than a
     vehicle). but "Named lnsured's produ~· shall not include a vem:ling machine or any property other
     than sucli contain~r, rented to or located for usa of others but not sold;

     ~occurrence" means an ai:;cident, including continuous or repeated exposure to conditions, which
     results in bodily injury or property damage neither expected nor intended from the standpoint of the
     Insured;

     cpo!icy territory" means:

     (1)    the United States of America, its territories or possessions, or Canada, or


      NAC-011..-004 (02/DO}                                                                                                       Page 2 of8


                      NORTH AMERICAN CAPACITY INSURANCE COMPANY
                                      Includes ""pyrigbled ,,,.1erial oflMutanoc SOJVi~:s Office, lne., v.-itli its peimlsslcn.
                                             Cop)'rigllt, lll$W'Ulet: S~ Offico, lni:., 1973




                                                                                                                              WAGNER_FEDERAL_002195
    Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                                               Page 53 of 98 PageID 283
                                                                                C/IFACITY INSURANCE COMPANY
                                                                                MANCHESTER, NH


    {2)   international waters or air space, provided tha bodily injury or property damage does not occur
          in the course of travel or transportation to or from any other country, state or nation, or

    (3)   anywhere In the world with respect to damages because of bodily injury or property damage
          arising out of a product which was sold for use or consumpHon within the territory described
          In paragraph (1} above, provJded the original suit for such damages is brought within such
          territory;

    •products hazard• includes bodily injury and property damage arising out of the Named lnsured's products
    or reliance upon a representation or warranty made at any tim!il with respect thereto, but only if the
    bodny injury or property damage occurs away from premises owned by or rented to the Named Insured
    and after physrcal possession of such prc>ducts has been relinquished to others;                ·

    'property damage" means (1) physical Injury to or destruction of tangible property which occurs
    during he policy period, including the loss of use thereof at any time resultrng therefrom, or (2) loss
    of use of tangible property which has not been physlcaUy injured or destro~ed provided such loss of
    use Is caused by an occurrence during the policy perlo.d;

    "underground property damage hazard" includes underground property damage as defined herein and
    property damage to any other property at any time resulting therefrom. "Underground property
    damage" means property damage to wires, conduits, pipes, mains, sewers, tanks, tunnels, any similar
    property, and any apparatus in connection tharewith, beneath the surface of the ground or water,
    caused by and occurring during the use of mechanical equipment for the purpose of grading land,
    paving, exc:avatlng, drilling, burrowing, filling, back·flllin9 or pile drMng. The underground property
    damage hazard does m•t include property damage (1) arising out of operations pertormed for the
    Named Insured by Independent contractors, or {2} lncluded within the completed operations hazard, or
    (3) forwhfch Hability is assumed by the Insured under an incidental contract

                                           SUPPLEMENTARY PAYMENTS


c   The Company will pay, in addition to the applicable llmit of Itability:

    (a)   all expenses incurred by the Company, all costs taxed against the Insured ln any suit defended
          by the Company and all interest on the entire amount of any judgment therein which accrues
          after entry of the Judgment and before the Company has paid or tendered or dlilposited In
          court that part of the: judgment which does not exceed the limit of the Company's liability
          thereon;                                       ·

    (b}   premiums on appeal bonds required in any such suit. premiums on bonds to release
          attachments in any such suit for an amount not in excess of the applicable limit of liability of
          this polTcy, and the cost of ball bonds required of the Insured because of accident or traffic law
          violation arising out of the use of any vehicle to which this policy app!Ies, not to exceed $250
          per bail bond, but the Company shall have no obligation to apply for or furnish any such
          bonds;                                                                                  ·

    {c)   expenses incurred by the Insured for first aid to others at the ttme of an accfdent, .for bodlly
          injury to which this policy applies;

    (d)    reasonable expenses incurred by the Insured at the. Company's request In assisting the
           Company in the investigation or defense of any claim or suit, including actual loss of earnings
           not to exceed $25 per day.

                                                        COND!TlONS

    1.     Premium: All premiums for this poficy shall be computed in accordance with the Company's
           rules, rates, rating plans, premiums and minimum premiums applicable to the insurance
           afforded herein.
     NAC-OIL-004 (02100)                                                                                                Page 3 of 8


                   NORTH AMERICAN CAPACITY INSURANCE COMPANY
                                    lncluk! eopyrlgnled matmal ofJnsunrnec Ser.ices Ofli~o, Ine., with iis pmnission.
                                          Cap)'ri'11l!t. lnnr.mcc s......;ces Offitt, lnc., !!173




                                                                                                                    WAGNER_FEDERAL_002196
    Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                                              Page 54 of 98 PageID 284
                                                                                CAPACl1Y INSURANCE COMPANY
                                                                                MANCHESTER, NH



         Premium designated in thls policy as "advance premium" is a deposit pr11:mlum only which
         shall be credited to the amount of the earned premium due at the end of the policy period. At
         tile close of each period (or part thereof terminating with the end of the policy period)
         designated in the declarations as the audit period the earned premium shall ba computed for
         such period and, upon nottce thereof to the Named Insured, shall become due and payable. If.
         the total Hr11ed premium for the policy pe~iod is less than the premiun:i previously paid, the
         Company shall return to the Named Insured the unearned portion paid by the Named Insured.

          The Named Insured shall marntain records of such infonnation as is nec£jssary for premium
          computation, and shall send copies of such records to the Company at the end of the policy
          period and at such times during the pol!cy period as the Company may direct.

    2.   Inspection and Audil; The Com~ny shall be permitted but not obligated to inspect the Named
         lnsurecl's property and operations at any time.       Neither the Company's right to make
         Inspections nor the making thereof nor any report thereon shall constitute an undertaking, on
         behalf of or for the benefit of the Named Insured or others, to determine or warrant that such
         property or operations are safe or healthful, or are in i:;ompllance with any law, rule or
         regu[atlon.           ·

          The Company may examine and audit the Named lnsurad's books ~nd records at any time
          during the pt>licy period and ·extensions thereof and within threo years after the final
          termrnatlon of this policy, as far as they relate to the subject matter of this lnsurance.

    3.   Rnancial Responsibility Laws: Whan this policy is certified as proof of financial responsibility
         for the ftlture under the provisions of any motor vehicle financial responsibility law, such
         insurance as is afforded by this policy for bodily injury liability or for property damage liability
         shall comply with the provisions of such law to the extent of the coverage and llmlts of llabHity
         required by such law. The Insured agrees to reimburse the Company for any payment made by
         the Company which It would not have been obligated to make under the terms of this policy
(        except for the agreement contained fn th is paragraph.

    4.    lnsured's Duties in the Event of Occurrence, Claim or Suit:

          (a)   In the event of an occurrence, written notice containing particulars sufficient to Identify
                the Insured and also reasonably obtainable information with respect to the time, place
                and circumstances thereof, and the names and addresses of the injured and available
                witnesses, shall be given by or for the Insured to the Company or any of its authorized
                agents as soon as practicable.

          (b)    If claim ls made or s1,1it Is brought against the Insured. the Insured shall immediately
                forward to the Company every demand, notice, summons or other process received by
                 him or his representative.

          (c)    The Insured shall coop~rate with the Company and, upc:m the Company"s request, assist
                 in making settlements, in the conduct of suits and in enforcing any right of contribution
                 or Indemnity against any person or organization who may be Hable to the Insured
                 because .of Injury or damage with respect to which Insurance is afforded under this
                 policy, and the Insured shall attend hearings and trlals and assist in securing and giving
                 evidence and obtaining the attendance of witnesses. The Insured shall not, axc&pt at his
                 own cost. voluntarily make any paymo:nt, assume any obligation or incur any expense
                ·other than for first aid to others at the time of accident.

    5.    Action Against Company: No action shall lie against the Company unless, as a condition
          prec&dent thereto, there shall have been full compliance with all of the tenns of tllis policy,
          nor until the amount of the lnsured's obl}gatlon to pay shall have been finally determined either

     NAC-OIL-004 (02/00)                                                                                               Page 4 of 8


                  NORTH AMERICAN CAPACITY INSURANCE COMPANY
(                                  Includescop)'rig}>~ mau:rial afillSIJr;tm:= Service.> Olfice, I~, with ilS~ssiou.
\
                                          Capyri!bl, lnsur1nce Sel'Yic~ Office. Inc., 1973




                                                                                                                   WAGNER_FEDERAL_002197
    Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                                                    Page 55 of 98 PageID 285
                                                                                   CAPACITY INSURANCE COMPANY
                                                                                   MANCHESTER, NH


          by judgment agiilinst the Insured after actual trial or by written agreement cf the Insured, the
          claimant and the Company.

          Any person or organization or the legal representative thereof who has seeured such
          judgment or written agreement shall thereafter be entitled to recover under this policy to the
          extent of the iflSUrance afforded by this policy. No person or organization shall have any right
          under this policy to Join the Company as a party to any action against the Insured to determine
          the lnsured's llabllity, nor shall the Company be impleaded by the Insured or his legal
          representative. Bankruptcy· or lnsolyency of the Insured or of the lnsured's estate shall not
          .relieve the Company of any of Its obligations hereunder.

    6.    Other Insurance: The insurance afforded by this policy is primary insurance, except when
          stated to apply in excess of or contingent upon the absence of other insurance. When this
          lnsuranc:e ts primary and tlle Insured has other insurance which is stated to be applicable to
          the loss of an excess or contingent basis, the amount of the Company's llability under this
          policy shall not be reduced by the existence of such other Insurance.

          When both this insurance and other Insurance apply to the loss on the same basis, whether
          primary, excess or contlngent, the Company shall not be liable under this policy for a greater
          proportion of the loss than that stated tn the applicable contribution provision below:

          (a)    Contribution by Equal Shares. If all of such other valid and collectible insurance provides
                 for contribution by equal e:hares, the Company shall not be Hable for a greater
                 proportion of sucn loss than would be payable if each insurer contributes an equal
                 share until the share of each Insurer equals the lowest applicable limit of liability under
                 any one pollcy or tha full amount of the loe:s is paid, and with respect to any amount of
                 loss not so paid tile remaining Insurers then continue to contribute equal shares of the
                 remaining amount of the loss u·nal each such insurer has paid its limit In full or the full
                 amount of the loss is pald.


c         {b)    Contribution by Limits. If any of such other Insurance does not provide for contrfbution
                 by equal shares, the Company shall not be liable for a greater proportion of sucti loss
                 than the applicable limit of liab!Hty under this policy for such loss bears to the total
                 applicable limit of liability of all valid and collectible insurance against such loss.

    7.    Subrogation: Jn the event of any payment under this policy, the Company shall be subrogated
          to all the Jnsurecl's tights of recovery therefor against any person or organization and the
          lnsured shall execute and deliver instr.uments and papers and do whatever else rs necessary to
          secure such rights. The Insured shall do nothing after Joss to prejudice such rights.

    8.    Changes: NoUce to any agent or knowledge possessed by any agent or by any other parson
          shall not effect a waiver or a change in any part of this policy or estop the Company from
          asserting any right under the terms of this policy; nor shall the terrru;' of this policy be waived
          or changed, except by endorsement issued to form a part of this policy.

    9.    Assignment: Assignment of interest under this policy shall not bind the Company until Its
          eonsent is endorsed hereon; if, however, the Named Insured shall die, such Insurance as is
          afforded by this policy shall apply (1} to the Named lnsured's legal representative, as tha
          Named Insured, but only whHa acting within this! scope of his duties as such, and (2) with
          respect to the property of the Named Insured, to the person having proper temporary custody
          thereof, as Insured, but only until the appointment and qualification of the legal representative.

    10. · Three Year Policy: If this policy is issued for a period of three years any limit of the Company's
          riablllty stated In this policy as "aggregate" shall apply separately to each consecutive annual
          period thereof.


     NAC-OJL..()04 (02/00)                                                                                                     Page5ofB


                    NORTH AMERfCAN CAPACITY INSURANCE COMPANY
                                   lncluc!es copyriglrted ll'Utmal oflllSW'llnee Services Office, lne., .....;~its pcmrlssi=
                                           Cop.)'ligbt. lllSUlll!ICC Services omc.c. lne., l97l




                                                                                                                          WAGNER_FEDERAL_002198
          Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                                                      Page 56 of 98 PageID 286
                                                                                         CAPACITY INSURANCE COMPANY
                                                                                         MANCHESTER, NH


     11.      Cancellation: This policy may be cancelled by the Named Insured by surrender thereof to the
              Company or any of its authorized agents or by malling to the Company written notice stating
              when thereafter the cancel!atron shall be effective. This policy may be cancelled by the
              Company by malling to the Named Insured at the address shown in this policy, written notice
              stating when not less than ten days thereafter llluch cancellation shall be effective. The
              malling of notice as aforesaid shalt be sufficient proof of notice. The tirne of surrender or the
              effective data and hour of cancellation stated In the notice shall become the end of the poncy
              period. Delivery of such written notice either by the Nametl Insured or by the Company shall
              be equivalent to mailing.

              If the Named Insured cancels. earned premium shall be computed in accordance with the
              customary short rate table and procedure. If the Company cancels, earned premium shall be
              computed pro rata. Premium adjustment may be made either at the time cancellation is
              effected or as soon as practicable after cancellation becomes effective, but payment or tender·
              of 1.1nearned premium Is not a condition of cancellation.

     12.      Declarations: By acceptance of this policy, the Named Insured agrees that the statements In the
              dee;laratlons are his agreem~nts and representations, that this policy ls issued in reliance
              upon the truth of such representations and thatJflis policy embodies all agreements existing
              between himself and the Company or any of its agents relating to this insurance.

                                NUCLEAR ENERGY LlABILITY EXCLUSION ENDORSEMENT
                                                            {BROAD FORM)

     This endorsement modifies the provisions of this policy relating to ALL AUTOMOBILE LIABILITY,
     GENERAL UABILITY AND MEDICAL PAYMENTS INSURANCE OTHER 11iAN FAMILY AUTOMOBILE,
     SPECIAL    PACKAGE      AUTOMOBILE,      COMPREHENSIVE          PERSONAL    AND   FARMER'S
     COMPREHENSlVE PERSONAL INSURANCE..

     rt Is agreed that
(_   I.       This policy does not apply:

              A.    Under any Liability Coverage, to bodily injury or property damage

                      (1)   with respect to which an Insured under this policy is also an Insured under a
                            nuclear energy lioibillty policy Issued by Nuc[ear Energy Liability Insurance
                            Association, Mutual Atomic Energy Liability Underwriters or Nuclear lnsurance
                            Association of Cemada, or would be an Insured under any sur;h policy but for its
                            termination upon exhaustion of its limit of liability; or

                      (2}    resulting from the hazardous properties of nuclear material and with respect to
                             which (a) any person or organization is required to maintain financial protection
                             pursuant to the Atomlc Energy Act of 1954, or any law amendatary thereof, or (b)
                             the Insured Is, or had this policy not been issued would be, entitled to indemnity
                             from the United States of America, or any agency thereof, under any agreement
                             enter&d into by the United -States of America, or any agency thereof, with any
                             person or organization.

               8.   Under any Medical Payments Coverage, or under any Supplementary Payments provision
                     relating to first aid, to expenses Incurred with respect to bodily injury resulting from the
                     hazardous properties of nuclear material and arisinQ. out of the operation of a nuclear facility
                     by any person or organization.

               C. Under any Liability Coverage, to bodily injury or property damage resulting from the
                   hazardous properties of nuclear material, If

          NAC-OIL-004 (02/00)                                                                                                           Page 6of8


                        NORTH AMERICAN CAPACITY INSURANCE COMPANY
                                        Include• copyrightod ml!.torial orlmurancc S..-.icu Of'fli:e, !11c., wit"l! its p:rmiss!an.
                                               Copyright, lnsllflll1"-C Service• Oil"""" lne., l 973




                                                                                                                                      WAGNER_FEDERAL_002199
      Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                                                      Page 57 of 98 PageID 287
                                                                                       CAPACl7Y INSURANCE COMPANY
                                                                                       MANCHESTER, NH


                  (1)    the nuclear material (a) is at any nuclear facllfty owned by, or operated by or on
                         behalf of, an lnsµred or (b} has been discharged or dispersed therefrom;

                  {2)    the nuclear material Is contained in spent fuel or ..vaste at any time possessed,
                         handled, used, processed, stored, transported or disposed of by or on behalf of
                         an Insured; or

                  (3)    the bodily injury or property damage arises out of the furnishing by an Insured of
                         services, materials, parts or equipment In connection with the planning,
                         construction, maintenance, operation or use of any nuclear facility, but if such
                         facility is located Within the United States of America, Its territories or
                         possessions or Canada, thts exclusion (3) applies only to property damage to such
                         nuclear facility and any property thereat.

     II.    As used in this endorsement

            "hazardous properties" include radioactive, toxic or explosive prope-rties;

            ·nuclear material" means source material, special nuclear material or byprodµct material;

            "source material", "special nuclear material", and "byproduct material" have the meanings givan
            them In the Atomic Energy Act of 1954 or In any law arnendatory thereof;

            "spent fuer means any fuel el41lment or fuel component, solid or liquid, which has been used or
            exposed to radiation in a nuclear reactor;

            "waste" means any waste material (1} containing byproduct material afld (2) resulting from the
            operation by any person or organization of any nuclear faci~ty in eluded within the defln ition of
            flUC!ear facility under paragraph {a) or (b) thereof;

            •nuclear facility" means
(_          (a)   any nuclear reactor,

            (b)   any equipment or device designed or used for (1) separating the isotopes of uranium or
                  plutonium, (2) processing or utilizing spent fuel, or (3) handling, processing or
                  packag!ng waste,

            (c)    any equipment or devrce used for the processing, fabricating or alloying of special
                   nuclear material If at any time the total amount of such material Jn the custody of the
                   Insured at the premises where such oqulpment or device Is located consrsts of or
                   contains more than 25 grams of plutonium or uranium 233 or any combination thereof,
                   or more than 25Q grams of uranium 235,

            (d)    any structure, basln, excavation, premlses or place prepared or used for the storage or
                   disposal of waste,

            and Includes the site on which any of the foregoing Is located, all operations conducted on
            such site and all premises used for such operations;

            "nuclear reactor" means any apparatus designed or used to sustain nuclear fission In a self·
            supporting chain reaction or to contain a critical mass of fissionable material; ·

            "property damage" Includes all forms of radioactive cofltamination of property.



       NAC-OIL-004 (02100)                                                                                                         Psge 7of8


                     NORTH AMERICAN CAPACITY INSURANCE COMPANY
                                       lrn:tudcs copyrighted material aflnsura:ncc s..viees Offiet!, Jne., wilb i1S pllmlission•
                                               . Capyrlghl, lll$Uf!Jlc:c Services Oliice. loo., l!m




                                                                                                                              WAGNER_FEDERAL_002200
     Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                                               Page 58 of 98 PageID 288
                                                                                '·n1;HJ<''JTV11~oun.."""'""      COMPANY
                                                                               MANCHESTER, NH


     NEW YORK EXCEPTION: The "Nuclear Energy Liability Excluslon Endorsermmt (Broad Form)" does
     not apply to Automobile Liability Insurance In New York.




c·




      NAC-DIL-004 (02100)                                                                                                    Page BofB


                   NORTH AMERICAN CAPACITY INSURANCE COMPANY
                               lru:ludes ccpyrighte<l ma1erid .,flnstnn~ Service< Office:. Inc.. 1•:ilh it.> iannission.
                                       Copyright, Insunnce S~cs Office. lne .• 19'3




                                                                                                                           WAGNER_FEDERAL_002201
             Case 4:19-cv-00126-Y Document 6 Filed 03/19/19             Page 59 of 98 PageID 289
                                                               CAPA CJTY INSURANCE COMPANY
                                                               MANCHESTER, NH




     In Witness Whereof, the fssu/ng Company has caused this policy to be signed officially below and
     countersigned on the Declarotions page by a duly authorized representative of said Company.




       uL;Z~ate    Assistant Secretary
                                                                         Robert M. Soiitro
                                                                            President




(




     North American
     Capacity lnsuronce Company




     NA O-POL-001 (11/981
i\




                                                                                    WAGNER_FEDERAL_002202
                Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                      Page 60 of 98 PageID 290
!.




                            IMPORTANT INFOR·MATION
                           TO.TEXAS POLICYHOLDERS


                       IMPORTANT NOTICE                                     AVISIO lMPORTANTE


     TO OBTAIN INFORMATION OR MAKE A COMPLAINT:                   PARA OBTENER INFORMACION 0 PARA SOMETER
                                                                                 ·UNA QUEJA:
     You may contact the Texas Department of Insurance to
     ootain Information on companies, coverages, rights or       Puede comunicarse con el Departmento de Suguros de
     complaints at:                                              Texas para obtener information acera de companieas,
                                                                 coberturas, derechos o que jasal:
                          1-800-252-3439
                                                                                     1-800·252-3439
                                OR
                                                                                            0
        You may write the Texas Departmenf of Insurance:
                                                                   Puede escrlbir al Departmento de Seguros de i:exas:
                        P. 0. Box 149104
                      Austin, TX 78714·9104                                        P. 0. Box 149104
(                      FAX# {512) 475-1771                                       Austin, TX 78714-9104
                                                                                  FAX# (512) 475-1771

                PREMIUM OR CLAIMS DISPUTES:
                                                                      DISPUTAS SOBRE PRIMAS 0 RECLAMOS:
     Should you have a disputt? concerning your premium or
     about a claim you should contact the agent first. If the    Si tlene una dlsputa concernienta a su prima o a reclamo,
     dispute Is not res61ved, you may contact the Texas          debe comunicarse con ei'agente primero. Si no S!'!
     Department of Insurance.                                    resuelve la dlsputa,puede entonces comunlcarse con el
                                                                 Departmento de Seguros de Texas.
           ATTACH THIS NOTlCE TO YOUR POLICY:
                                                                            UNA ESTE AVISD A SU POLIZA:
     This notice !s for information only and aoes not become a
     part or condition of the attached document.                 Este aviso es solo para proposito de informacion y no se
                                                                 convlerte en parte o condicion del documento adjunto.




                                 NORTH AMERICAN CAPACITY INSURANCE COMPANY

                NAC-OIL-001TX (02100)                                                               Page 1 of1




                                                                                                WAGNER_FEDERAL_002203
                                                       (
    Case 4:19-cv-00126-Y Document 6 Filed 03/19/19         Page 61 of 98 PageID 291



(



                IMPORTANT NOTICE
             TO TEXAS POLICYHOLDERS

     THIS INSURANCE CONTRACT IS WITH AN INSURER NOT LICENSED TO TRANSACT
     lNSURANCE IN THIS STATE AND IS ISSUED AND DELIVERED AS A SURPLUS LINE COVERAGE
     PURSUANT TO THE TEXAS INSURANCE STATUTES.

     THE STATE BOARD OF INSURANCE DOES NOT AUDIT THE FINANCES OR REVIEW· THE
     SO~VENCY OF THE SURPLUS LlNES INSURER PROVIDING THIS COVERAGE, AND THIS
     INSURER IS NOT A MEMBER OF THE PROPERTY AND CASUALTY INSURANCE GUARANTY
     ASSOCIATION CREATED UNDER ARTICLE 21.25-C, INSURANCE CODE.

    ARTICLE 1.14-2, INSURANCE CODE REQUIRES PAYMENT OF 4.85% TAX ON GROSS PREMIUM.



c




                  NORTH AMERICAN CAPACITY INSURANCE COMPANY

    NAC-OIL-002TX (02100)                                                  Page 1of1




                                                                  WAGNER_FEDERAL_002204
     Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                       Page 62 of 98 PageID 292

                     EnRTsk Services, Inc.
                                   ENERGY INSURANCE ~ Rls:K MANAGEMENT
(


                                   WAGNER OIL COMPANY



                                                COVERAGE:

                                              Umbrella Liability




                                                    CARRIER:

                     NoRm AMERICAN CAPACITY INSURANCE COMPANY
                         '·



                                            POLICY NUMBER:

                                               BRU-0000906-00




                                                    EFFECTIVE:

                                            01/31/02 TO 01/31/03




                                   P.O. :Box 2624 • l?oRt WORTS, TExAs 76113-2624
                     206 E. ElGRTB STRJ!.ET, $urr:Ji; 200 • FORT WOR'I'R, T:!ru.s 76102-54l0
    {817) 877-1884   •        DFW .MEm.o (800) 380-1884 • F.u: (817) 654-3552 • www.enriskservices.com

                                                                                                    EXHIBIT
                                                                                                         B
                                                                                     WAGNER_FEDERAL_002205
                                                                     -(·-
                        Case 4:19-cv-00126-Y Document 6 Filed 03/19/19   PagePolicy
                                                                              63 ofPeriod---------·-··--·-·--
                                                                                    98 PageID 293
                                                                                               From                            To
                                                                                            01-31-2002                     01-31-2003
                                                                                                            12.1l1 A.M. Stallden:I ilme at \ha Adl!tess of
                                                                                                                     1                      h!le
(        ~enewal   of New Business
                                                                                                                        .-.-   ..
              Item 1. Named Insured and      Mailing Ad_i:lress                                      Producer

     Wagner Oil 'Company                                                  P-roducer No: 42014-00
     3400 City Center Tower II                                            EnRisk Services, Inc.
     Ft. Worth, TX 76102                                                  P.O. Box 2624
                                                                          Ft. Worth, TX 76113·2624

                                                                          Telephone:       800-380-1884


                                             COMMERCIAL UMBRELLA LIABILITY POUCY DECLARATIONS
     The named insured is:
     0     Individual      D Partnership   X Corporetion    0     Joint Ventu'.e   0   Other:_ _ _ _ _ _ _ _ __

     Bosiness of the named insured is: (enter below)                    Audit Period: Annual, unless otherwise stated (enter below)
     13122-0il Lease Operator/ Non-Operator
     Item 3. Limits of Liabifity:

     (A) Coverage l(a) or l(b) or l{c} or all combined with respect to each occurrence $5,000,000
     (B) Limit in the aggregate for each annual period where applicable                $5,000 1000
     (C) Retained Limit                                                                $10,000

     Item 4. Premium Computation:                               Premium:               18! ·Flat D Adjustable
                                                         Adjustable Rate:              $
                                               Estimated Annual Premium:               $26,860.00 .
                                                Annual Minimum Premium:                $26,860.00,.'* *See form NAC-OIL-U003)

    (~                                           Total Advance Premium:
                                                      · Su~plus Lines Tax:
                                                                                       $26,860,00
                                                                                       $1,314}34
                                                       Total Amount Due:               $28,492.62

                   fn the event of cancellation by the named insured,
                   the Company shall receive and retain not less than                  $ 6,715 as a pollcy minimum premium.

     Item 5. During the past year no insurer has cancelled any slmUar insurance issue1d to the named insured, nor declined to
               issue such insurance, unless otherwise stated herein.-
     ..... ABSENCE OF AN ENTRY MEANS "NO EXCEPTION".

         Form numbers and        endorseme~ts    attached at issue: SEE FORM NAC-OIL-U027 ATTACHED




                                                                                              Authorized Representative
     Issued Date: 3/5/2002 lky

     THIS CONTRACT !SNOT SUBJECT TO THE PROTECTION OF ANY GUARANTY ASSOCIATION IN THE EVENT OF
     UQUIDATION OR RECEIVERSHIP OF THE INSURER.

     THIS DECLARATIONS PAGE, WITH '~POLICY PROVISIONS - SEGTION ONE" AND ENDORSEMENT{S), (IF ANY)
     lSSUED TO FORM A PART THEREOF COMPLETE(S) Tl:IE ABOVE NUMBERED POLICY.




     NAC-OJL-UDEC (02100)                                                                                                                   Page 1 of1




                                                                                                                 WAGNER_FEDERAL_002206
                        Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                                           Page 64 of 98 PageID 294
                                                   SCHEDULE OF UNDERLYING INSURANCE
    I   INSURED: Wagner Oil Company                  .                                .
        t:;FFEClWE ON AND AFTER 01-31-200212:01 A.M STANDARD TIME
(
        , HlS SCHEDULE FORMS PART OF POLICY NUMBER BRU-0000906-00

         CARRIER, POLICY NUMBER, POLICY PERIOD                                TYPE OF POLICY                 · APPLICABLE LlMITS OF LIABILITY

        (a}    Texas Mutual                                           Standard Workers'                 Coverage B - Employers• Lfa,bility
               LWCC Firemans                                          Compensation &.                   $        1.000,000        each accident
               TBD                                                    Employers' Liablllty              $        1,000,000        disease policy limit
               11-17-01102                                                                              $        1,000,000        disease each employee


        {b)    North American Capacity Insurance                      General         Liability         Bodily Injury I Property Damage Liablllty
               BRG-0000905-00                                         including                         - Combined Single Limit
                                                                                                        $1,000,QOO                each occurrence
               01-31-02103                                            ~ 1973 ISO form                   $ 2,000,000               general aggregate
                                                                      D    1986 ISO form                 $                        products - completed
                                                              -            fgJ OCCl.l rrence            $                          personal and advertising
                       -                                                   D claims made                InJury
                                                                                   retro date:           $
                                                                      l8l      Broad Form                $
                                                                                                         $
                                                                               Comprehensive
                                                                               General Liability
                                                                                                         - Split Limits
                                                                               18'!       ISO form
                                                                                                         $                         bqdOy Injury
                                                                               D   modified fonn
                                                                                                         $                         property damage
                                                                      18'!   Completed Operations
                                                                      18'!     Praduc!s Liability        $
         -                                                            D        Employee Benefits         $
                                                                               Uabilily                  $
                                                                      0        Liquor Uabmty
                                                                      0        Fire Legal Liability
                                                                               Limit: $50.000.
                                                                      D
    ~




                                                                      D
(
        (c)       Crum & Forster                                      Automobile Liability               Bodily ln)ury Liabillty
                  TBD                                                 lncludlng                          $                         each person
                  11-30-02103                                         [8]owned automobiles               $                         each accident
                                                                      !Zlnon-owned automobiles           Property Damage Llabllfty
                                                                      !8Jhlred automoblles               $                     each accident
                                                                                                         Bodily Injury I Property Damage Liability
                                                                                                         - Combined Single Limit
                                                                                                         $1,000,000             each accident


                                                                                                             $1,000,000
        (d)      Charterers Liability
                  TBD
                  11-12-01/02


                                                                  ~




        (e)




        An -x• marked in the box provided indicates these broadenlng or optional coverages are provided tn the IJnderfying Pollcles.



              NAC-0/L-UOOOA (02100}                                                                                                         Page 1of1

                                                         NORTH AMERICAN CAPACITY INSURANCE COMPANY




                                                                                                                              WAGNER_FEDERAL_002207
~· _ _: _ . .-<..--~···-··-··--~~--···-- -·--~···----NO~-----!Afit--··------··-··-···---··­
               Case 4:19-cv-00126-Y Document 6 Filed 03/19/19 Page 65 of 98 PageID 295
                                                                             cAPAC/TYhv<:iURANCE COMPANY
                                                                             MANCHESTER, NH

       Policy Number: BRU·0000906·00

                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                          OIL INDUSTRY LIMITATION ENDORSEMENT


       In consideration of the premium charged, it is unders1ood and agreed that the following provision(s) apply to this
       policy:
       (Only those provisions indicated by an "X" on the appropriate line apply.)

       A.       ___A_    MlN!MUM EARNED PREMIUM
                         It ls agreed that if this policy is canceled at the request of the insured, the total premium earned
                         by the Company shall not be less than 25% of the policy premium.

       B.           FINES, PENALTIES, PUNITIVE OR EXEMPLARY DAMAGE EXCLUSION .
                -      is agreed that this policy does not apply to a claim for payment of or indemnification for fines,
                       penalties, punitive or exemplary damages, includ_ing treble damages or any other damages
                       resulting from multiplication of compen~atory damages.

            If a suit shall have been brought against the insured for a claim falling within the coverage provided under the
            policy, seeking both compensatory and fines, penalties, punitive or exemplary damages, then the Company
            will afford a defense tD such action; however the Company shall not have an obligation to pay for any costs,
            interest, or damages attributable to fines, penalties, punitive or exemplary damages.

       C.       _x_       OIL OR GAS OPERATIONS - EXCLUSIONS

 c                        It is agreed that this insurance does not apply to bodily injury, personal injury or property damage
                          arising out of the following;
                          1. Loss of Hofe:
                                {a) Liability for loss of or damage to any well, hole, formation, strata or area,
                                    {i) which is being drilled or worked over by or on behalf of the insured, or
                                    (ii) which is in the care, custody or control of the insured.
                                (b) Liability for any cost or expense incurred in redrilling or restoring any such. well, hole,
                                    Formation. strata or area, or any substitute well or hole.
            2. In-Hole Equipment:
                Llability for loss or damage to any drilling tool, pipe, collar, casing, bit, pump, drilling' or well servic[ng
                machinery, or any other equipment while it fa below the surface of the earth In any well or hole, ihcluding
               ·the costs of "flshfng" for in-hole equipment {such as but not limited to: searching for, locating and
                removing in-hole equipment):                               .
                (a)       which is being drilled or worked over by or on behalf of the insured, or
                (b)       which is in the care, custody or control of the insured.




       NAC-OIL-U004 (02100)                                                                                       Page 1of5




                                                                                                      WAGNER_FEDERAL_002208
                Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                               Page 66 of 98 PageID 296
          3. Cost of Control:
               Liability for costs or expenses incurred in.

(
               {a) limiting; channaling, controlling or bring under control the flow    of  oil, gas, water or drilling fluid from
                   any Well or hole after it has become out of control; or
               (b) extinguishing fire in or from any such well or hole; or
               (c) drilllng relief wells or holes, whether or not relief wells or holes are successful.
               The term "Out Of Control" sball mean a continuous above ground flow of oil, gas, water. or drilling fluid
               which has escaped or otherwfse ex~eeded its normal and intended limits, channels and bounds.

          4.   Loss Of Other Equipment:
               Liability for loss of or damage to drilling rigs, drilling or production platforms, workover rigs, servicing rigs     .
               and specialty contractors equipment in the lnsured's care, custody and control.

          5. SUb-Surface Operations:
             /ls respects the NAMED INSURED1S ownership or operetlon of buried pipelines or flowlines, liability,
             whether direct or indirect, arising out of, caused by, resulting from. contributed to, or aggravated by the
               subsldence, settling. expansion, sinking, slipping, failing away, tilting, caving in, shifting, eroding, mud
               flow, rising, or any other movement of land or earth if any of the foregoing emanate from the sub-suriace
               operations of the insured or any other person for whose acts the insured is legally liable.

          6: Co-Owner:
               Liability for damage claimed by any co-owner of the working interest arising from operations in which the
               insured is co-owner of the same working interest. As used in this exclusion, the term "Co-Owner of a
               Working Interest" means any person or entity working with the insured, a co-owner, pariner, stockholder
               or joint venturer who p~icipates in the; operating expense of such properties or revenues therefrom, or
               who has the right to participate in the control, development, or operation of such properties or any other
               person or entity which has a financial interest in the proceeds of an oll or gas well operated by or on
               behalf of the insured.                                                           ·

          7. Failure To Supply:
(_           Liability arising out of the insured's failure to supply or from fluctuations in a S\Jpply of any oil, gas 1
               electricity, products, materials or services.                            .         .·

          B. Failure To Perform:
               Uabllity for the costs of removal, recovery, repair, alteration or replacement of any product (or any part
               thereof) which fails to perform the function for whli;::h it was manufactured, designed, sold, supplied,
               installed, repaired or altered by or on behalf of the insured in the normal course of the insured's business
               operations.

          9.· Health Hazard:                                                              .
              For claims made by or on behalf of any person or persons directly or indirectly on account of continuous,
              intermittent or repeated exposure to, ingestion, inhalation or absorption of any substance, material,
              environmental dfsturbance where the insured is or may be Hable as the result of the manufacture,
              production, extraction, sale, handling, utillzatlon, distribution, disposal or creation     by
                                                                                                      or on behalf of the
              insured of such substance, material, product, waste, emission, radioactive substance; noise ·rir
              environmental disturbances.

     D.        _x_      OIL OR GAS OPERATIONS - COVERAGE EXTENSIONS
                        It Is agreed that:
                        1. The Company waives its right of subrogation against any person or organization for which
                              such a waiver Is required under a written contract with the NAMED INSURED;
     .




     NAC-OIL-U004 (02100)                                                                                            Page 2 of5




                                                                                                         WAGNER_FEDERAL_002209
                  Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                            Page 67 of 98 PageID 297

                 2. Thirty days (30) Notice of Cancellation will be given to·any person or organization requiring such
                    notice under a written contract with the NAMED INSURED;
                 3. Coverage shall not be denled solely on the grotJnd that the claim or suit against the insured Is based
                    on an "In Rem" proceeding.
                 4. When required of the NAMED INSURED as a provision in a written contract, this policy includes as
                    an additional insured, any person or organizatron so referenced in the written contract, but only with
                    respect to operations performed by or fo.r the NAMED INSURED under contracts normal to the
                    NAMED INSURED'S operations.

       E.             X      WAR AND CIVIL WAR EXCLUSION
            It is agreed that the following exclusion applies:

            io  bodily injury, personal injury, property damage, loss or cf'amage directly or Indirectly occasioned by,
            happening through or in consequence of war, invasion, acts of foreign enemies, hostilities, (whether war be'
            declared or not), civil war, rebellion, revolution-, insurrection, military or usurped power or confiscation or
            nationalization or requisition or destrucUon of or damage to property by or under the order of any government
            or public or local authority.

     · F.        _lL OIL.POLLUTION ACT OF 1990
            It is agreed that this insuran~ does not constitute evidence of financial respons!bllity under the OIL
            POLLUTION ACT OF ~ 990 or any similar Federal or State law and this insurance shall not be submitted to
            the United States. Coast Guard or any other Federal or State agency as evidence of financial responsibility.
            Tue Company does not consent to b~ guarantors.

       G.                EMPLOYEES LIM!TATJON
            Notwithstanding any wordlng found in the policy, the following is added as additional exclusions to liabiUty:
               1. Of whatsoever nature of the insured, whether the insured may be liable as an employer or in any
                   other capacity whatsoever, to any of its employees, including without limiting the generality of the
                   foregoing any liability under any workers' compensation law, unemployment compensation law,
                   disability benefits Jaw, United States Longshoremen's and Harbor Workers Cqmpensation Act, Jqnes
C.                 Act, Death on the High Seas Act, or any similar laws or liabilities, and/or whether by reason of the
                    relationship of master and servant or employer and employee or not.
               2. Of whatsoever nature of the insured to the spouse, child, parent, brother, sister, relative, dependent
                    or estate of any employee of the insured, arising out of the bodily injury and/or personal injury to or
                          illness or death of said employee, whether the Insured may be lirible   as an employer or in any other
                          capacity wh~tsoever.                                                               .
                 3.Of any employee of the insured with respect to bodily injury and/or personal injury to or illness or
                   death of another employee of the insured sustained in the course of such employment.
       H.         X . EMPLOYEE BENEFITS EXCLUSJON
          It fs agreed that this insurance does not apply to any liability arising out of any act or omission of the insured,
          or any other person or entity for whose acts or omissions the insured Is legally liable, in respect of the
          insured's Employee Benefits.      •

            As used rn this exclusion, the term "Employee Benefits" includes, without limitation, Group Life Insurance,
            Group Health Insurance, Profit-Sharing Plans, Pension Plans, Employee Stock Subscription Plans, Workers'
            Compensation, Unemployment Insurance, Social Security and Disability Benefits Insurance.

            This exclusion shall include but not be limited to the following:
                1. Giving Counsel to employees with respects to Empleyee Benefits;
                2. Interpreting the Employee Benefits;
                3. and·keeping of records in connection with Employee Benefits;
                4. Effecting enrollment, termination or cancellation of ~mployees under the Employee Benefits;
                5. dishcmest, fraudulent. criminal, or malicious act or omission;
                6. Failure of performance of contract by an 11'."sure.r; .
                7. Lack of· compliance with the terms of any contract, declaration of trust, or instrument providing
                   ·Employee Benefits;
                8. Lack of complfance with any law concerning Employee Benefits;


       NAC-OJL-U004 (02/do)                                                                                         Page 3 of5




                                                                                                         WAGNER_FEDERAL_002210
           Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                           Page 68 of 98 PageID 298

          9.  Failure to procure or maintain satisfactory and adequate insurance on Employee Benefits assets or
              property;
          10. F ar!ure ·of stock or other &.ecurities or of any Investments of whatever kind to perfonn as represented;
          11. Advice given to an employee to participate or not to participate in stock subscription or similar plans;
          12. Any liability arising out of the Employee Retirement Income Security Act (E.R.l.SA) and any other
              similar federal, state or other statutes, rules or regulations.          ·

I.        _x...    DIRECTORS OFFICERS AND TRUSTEE LIABILITY EXCLUSION
      It is agre~d that this insurance does not apply to any liability arising from any "wrongM act" of any director,
      officer or trustee of the insured in the discharge or performance of their duties as such.               '

      'Wrongful Acl" shall mean any actual or alleged error or misstatement or misleading statement or act or
      omission or neglect or breach of duty by the directors, officers or trustees in the discharge of their duties.
      individually or collectively, or any matter claimed against them solely by reason of their being directors,
      officers or tn.Jstees of the company. ·

J.        _x_      ERRORS AND OMISSION EXCLUSION
      It is agreeg that this Insurance doe::; not apply to any liability arising from any negHg~nce, error or omission,
      malpractice or mistake of a professional nature committed or alleged to have been committed by or on behalf
      of the insured in the conduct of any of the insured's busrness activities. 'Professional services Includes but is
      not limited to the preparation or approval of maps, plans, opinions, reports, sUJveys, designs or speciflcations
      and supervisory, Inspection, engineering, or data processing services.

.K.       _x...     ASBESTOS EXCLUSION
          It is agreed that this insurance does not apply to any liability arising out of;
          1. Inhaling, ingesting or prolonged physical exposure to asbestos or goods or products containing
                asbestos; or                                                  .
          2. The use of asbestos in constructing or manufacturing any good, product or structure; or
          3. The removal of asqestos from any good. product. or structure; or
          4. The manufacture, sale, transportation, storage, or disposa·1 of asbestos or goods or products
                containing asbestos.

      The coverage afforded by this policy does not apply to payment for the Investigation or defense of any loss,
      injury or damage or any cost, fine or penalty or for any expense or claim or suit related to any of the above.

L.        _lL      POLYCHLORINATED BIPHENYL (P.C.B.) EXCLUSION
      It is agreed that this Insurance does not apply to any Jlabllity directly or Indirectly arising out of or caused by
      polychlorinated biphenyl or any derivative thereof.




NAC-OIL-U004 (02/00)                                                                                        Pege 4of5




                                                                                                WAGNER_FEDERAL_002211
          Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                            Page 69 of 98 PageID 299

M.           X     SILICA EXCLUSION
     It is agreed that this insurance does not apply to any liability directly or indirectly arising out of or caused by
     silica or products or material containing silica.

N.        _       OVER WATER EXCLUSION
     It is agreed that this insurance does not apply to any liabitity arising out of work or operations performed on
     any oil or gas lease in any ocean, gulf, bay, or to any completed operations emanating from such work or
     operations.

0.           GULF EXTENSION
     Tha definition of "Policy Territory'' Is amended to include the Gulf of Mexico.




NAC-OJL-U004 (02/00)                                                                                        Page 5 of5




                                                                                                WAGNER_FEDERAL_002212
                 Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                                  Page 70 of 98 PageID 300
                                                                             lfYi">LJi"<#<IVl•• r:'   COMPANY
                                                                  MANCHESTER, NH


        Pplicy Number: BRU..0000906-00

                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


        TEXAS - PREMIUM AMENDATORY ENDORSEMENT

                       SURPLUS LINES


        This insurance contract ls with an in.surer not licensed to transact insurance in this. state and issued. and is
        delivered as a Surplus Lines Coverage. State Insurance Statutes require payment of tax on premiums as outlined
        below;

                   Gross Po!fcy Premium:         $26,860.00
                   Policy Fee:                   $250.00 .
                   fnspection Fee:         ~
                                                  $
                   Slate Tax           4.85%      $11314.84
                   Stamping Fe·e:      25%        $67.78
                   TOTAL PREMIUM:                 $28,492.62



  The premium for this endorsement ls Included in the premium shown on the                  Additional Premium             $
c~eclerations unless a specific amount is shown here.                                        Return Premium                $
                                                                                            State Tax                      $
                                                                                            Stamping Fee: ·                $
                                                                                             Total                         $

  ENDORSEMENT NO:                                      Effective: 01-31-2002
  Is attached to and forms part of Policy No.: BRU-0000906-00

  INSURED: Wagner OH Company

  Insuring Company;       NORTH AMERICAN CAPACITY INSURANCE COMPANY
                           650 Elm Street, Manchester, NH 03101-2524

  Date Issued: 3/5/2002                         Authorized Representative:



        All other terms and conditions of the policy remain unchang~d.




                                                                                         --

        NAC-OfL-U003TX (02100)                                                                                    Page 1 of1




                                                                                                                WAGNER_FEDERAL_002213
----:- -,-- -----
            Case 4:19-cv-00126-Y Document 6 Filed 03/19/19 Page 71 of 98 PageID 301
                     ----c~-··--··--·---;;~R1"H~ME~~;;;;c---··--·--··-····-·---··-·-··-~--·-
                                                             CAPACITY INSURANCE COMPANY
                                                             MANCHESTER, NH


       Policy
       .
              Number:               .
                        BRU~0000906-00


                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                        LEASED EMPLOY.EE(S) EXCLUSION

       Excluding absolutely any action(s) and/or claim(s} Including costs in respect of leased employees except
       insofar as respects the Assured responsibilitiesi if any. to third· parties other than lessor company, by
       virtue of defense and ind em nlty obligation a~sumed under written contract or agreement and arising from
       accidental death of or bodily injury or personal injury to or illness of any leased employee(s) of the
       Assured.                                         ·                          ·




       NAC-OIL-U006 (02100)                                                                  Page 1 of1




                                                                                           WAGNER_FEDERAL_002214
              Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                           Page 72 of 98 PageID 302
                                                                  11v;;;,tJrv<1m...c   COMPANY
                                                         MANCHESTER, NH


                                . NAMED INSURED ENDORSEMENT

     ·THIS ENDORSEMEl"JT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     BRU·0000906-0D

     The NAMED INSURED as stated In policy Declarations is completed to read as follows:



     Wagner Oil Company
     Aptian Energy Services, Ltd.
     Aptlan Gas Corporation
     Bartonian Partners
     Bryan C. Wagner
     Carancahua L.P.
     Claiborne, LP.
     Dlsoorbrs Pipeline
     Golt;lenroi::t Transmission Company
     Nor-ias. L.P.
     Turonian Corp.
     H. Ed Patf;erson
     Brent ·o. Talbot
     Stephen M. Clark
     Ernie Grodi
     Dennis A. Taylor
(_   Mark W. Belcher
     Canejo, LP.




(
                        l

      NAC -OJL-000                                                                                     Page 1 of1




                                                                                                 WAGNER_FEDERAL_002215
             Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                 Page 73 of 98 PageID 303
                                                           NOR'rn AMERICAN
                                                           CAPACITY INSURANCE COMPANY
                                                            MANCHESTER, NH



     Policy Number: BRU-0000906-00

     Pollution·Excess of Other Insurance


     In consideration of the premium charged, it is agreed that the coverage afforded' under the "Sudden &
     Accidental Pollution·Limited Coverage" endorsement, shall be in excess of any valid and collectible
     Operators Extra Expense or Control of Well policy, as applicable.                  ·    ·




c:




     NAC - OIL - U01 OB                                                                            Page 1 of1




                                                                                            WAGNER_FEDERAL_002216
                Case 4:19-cv-00126-Y Document 6 Filed 03/19/19 Page 74 of 98 PageID 304
                                                NORTH
                                                CAPACITY INSURANCE COMPANY
                                                                 MANCHESTER, NH



                                      SERVICE OF SUIT ENDORSEMENT

       It Is understood and agreed that in the event of tha failure of the Company to pay any amount claimed to be due
       hereunder, the Company, at the request of the Named Insured, will submit to the jurlsdfctlon of a court of competent
       jurisdic;tion within th~ Unt)ed States of America. The foregoing shall not. constitute a waiver of the right of the
     . Company to remove. remand, o_r.transfer such suit to any otlier court. of competent Jurisdiction in aceordance with
       the applJcable statutes of the state of United States pertinent hereto. In any suit instituted against them upon this
       contract, the Company will abide by the final decision of such court or of any appellate court In th& event of an
       appeal.

     It is further agreed that service of process in such suit may be made upon the Superintendent,
     Commissioner. or Director of Insurance or other person specified for that purpose in the statute
     or his successor or successors in office as their true and lawful attorney upon whom may be
     ·se'i:ved any lawful process in any action, suit, or proceeding instituted by or on behalf of the
     Named Insured or any beneficiary hereunder arising out of this contract of insurance.

     The . Company hereby designates the President at North American Capacity Insurance
     Company, 650 Elm Street, 6th Floor, Manchester, NH 03101-2524, as the person to who the
     said Superintendent, Commissioner, or Director of Insurance is authorized to mail. such
     process or a true copy thereof, in compliance with the applicable statutes governing said
     service of process in the state or jurisdiction in which a cause of action under this contract of
     insurance arises.
(_
      (The following clause needs to be completed only when this endorsemen1 is issued
      subsequent to _preparation of the Policy.)

      This endorsement, effective 01-31-2002, forms a part of policy no. BRU-0000906-00 issued to
      Wagner Oil Company by NORTH AMERICAN CAPACITY INSURANCE COMPANY.


      All other terms and conditions of this policy r~main unchanged.




                                                                          Authorized Representative




      NAC-OIL-U012 (2/00)                                                                               Page 1 of1




                                                                                                    WAGNER_FEDERAL_002217
                                               NORTH ~MER/CAN
              Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                       c·Page 75 of 98 PageID 305
                                                                 CAPAC/1Y INSURANCE COMPANY
                                                                 MANCHESTER, NH

     Policy Number: BRU-OOCW906-00

                   THIS ENDORSEMENT CHANG ES THE POLICY. PLEASE READ IT CAREFULLY.


                        EMPLOYMENT DISCRIMINATION AND EMPLOYMENT-RELATED
                                                 PRACTICES EXCLUSION


     This insurance does not apply to any liability, defense costs, fines or damages which arise out of any:

     1.    Refusal to employ;

     2.    Termination of e:mployment;

     3.    Coercion, demotion, evaluation, reassignment, discipline, defamation, harassment,                   humiliation,
           discrimination, or other employment-related practices, policies, acts or omissions; or

     4.    Consequential bodily injury or personal injury as a result of 1 through 3 above.

     This exclusion applies whether the insured may be held liable as an employer or in any other capacity
     ~nd to any obligation of the Insured to share damages with or to repay someone else who must pay
     damages because of the injury.




(_




     NAC-O/L-U013 (02/00)                                                                           Page 1 of1




                                                                                                 WAGNER_FEDERAL_002218
- - · · · - ,-.-·-,-····-~--  ··-~P--···--·····----·····-NO_R_TH_AAl
                    Case 4:19-cv-00126-Y  Document 6 Filed 03/19/19 .Page
                                                                      ; A N76
                                                                           - - ·of
                                                                                 · ·98
                                                                                    ·-                      PageID 306
                                                                           CAPACIT'f INSURANCE COMPANY
                                                                           MANCHESTER, NH

  (     Policy Number: BRU...0000906..00

                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


        UNDERGROUND RESOURCES COVERAGE ENDORSEMENT


        This endorsement modifies such insurance as provided under the following, and as respects the Underground
        Resources Hazard on!y, supersedes any pollutfon endorsement which may be attached to this policy:


                              OIL INDUSTRY LIMITATION          ENDORSEMENT-NAC~OJL-U004



        In consideration of the premium charged, it is understood and agreed that the definit)QD_Qf property damage Is
        amended to. include Underground Resources Hazard coverage arising out of the operations perfonned by or on
        behalf of the NAMED INSURED for those DP.erations listed in the Description of Operations of this endorsement
        and subject to the following addltlonal prpvisions:

        Agreement in Connection with Blow-Outs or Cratering of Wells
            1. ·Upon the occurrence of a blow-out or crater1ng of any oil. gas or water well resulting from or in
                connection with operations performed by or on behalf of the NAMED INSURED, tt is agreed that the
                insured will, at
                               Its own cost and expense, use due and reasonable diligence to take all such prompt and
                immediate steps for the purpose of controlling pr bringing under control such well as shall be required of
                the NAMED INSURED by regulation, order or directive of public authorities having jurisdiction in the
                matter, unless such regulation. order or directive is being complied with by others.

            2.     For failure or delay of the NAMED INSUij.ED to comply with the above obligations of this article, the
                   Company shall not be liable for any property damage included within the "underground resources
                 . hazard" from the blow-out or Cratering of any such well.

        Exclusions
           The insurance provided by thls endorsement does not apply:
            (a)  to any costs or expense incurred by or at the request of the NAMED INSURED, additional insured or
                  any co-owner of the working interest In connection with controlling or bnnging under control any oil, gas
                  or water well;            .
            (b)   to damages claimed by any co-owner or additional insured of the working interest;




        NAC-OIL..LJ014 (02/00)                                                                                 Page 1 of2




                                                                                                   WAGNER_FEDERAL_002219
              Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                           Page 77 of 98 PageID 307
    Definitions
        As respects this endorsement the following terms have ttie following meanings':
             "Underground Resources Hazard" shall mean "property damage". to any of the following:

            (a) oil, gas, water or other minerE!I substances which have not been reduced to physical possession
                above the surface of the earth or above the surface of any body of water;

            (b) any well, hole, formation, strata or area in or through which exploration for or production of any
                substanc(:l is carried on.·

            ncowpwner of the Working Interest" shall mean any person or organization who is, with the NAMED
            INSURED, a co-0wner, joint venturer or mining partner in mineral properties who participates in the
            operating expense of such properties or who has the right to participate in the control, development or
            operation of such properties. ·

            "Blow-out" shall mean a sudden, accidental, uncontrolled, and continuous expulsion from above the
            surface of the ground of the drilling fluid in an oil or gas well followed by continuous and uncontrolled flow
                  a
            from well above the surface of the ground of oil, gas or water due to encountering subterraneous
            pressures.

            "Cratering" shall mean a basin-like depression in the earth's surface surrounding a well caused by the
            erosive and eruptive action of oil, gas or water flowing without restriction.              ·

    Description of Operations
       Gasoline Recovery from casing head or natural gas
                             w


       Oil Lease Operators or Gas Lease Operators - natural gas
       Oil or Gas Wells - shooting
       Oil or Gas Wells - cleaning or swabbing by contractors
                                                   w


       Oil or Gas Wells - servicing by contractors
                                      w




c      Oil or Gas Wells - drilling or redrilling, insta\latlon or recovery of casing




    NACwOfL-U014 (02100)                                                                                     Page 2 of2




                                                                                                 WAGNER_FEDERAL_002220
              Case 4:19-cv-00126-Y Document 6 Filed 03/19/19
                                                                  NORTH AMERICAN    c:Page 78 of 98 PageID 308
                                                                  CAPAC/TV INSURANCE COMPANY
                                                                  MANCHESTER, NH

(
     Policy Number: BRU-0000906-00

                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                 PROPERTY DAMAGE EXCLUSION - PERSONAL PROPERTY

     This insurance shall not apply to any liability for property damage to personal property:

     .1.   Owned, rented or occup!ed by the Insured:

     2.    Used by the Insured;

     3.    Loaned to the Insured; or

     4.    · In the care, custody or control of the Insured c;>r as to which the Insured is for any purpose
             exercising physical control.




<~




     NAC-OIL-U015 (02100)                                                                         Page 1 of1




                                                                                                 WAGNER_FEDERAL_002221
              Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                           Page 79 of 98 PageID 309
                                                                  NORTH AM£RICAN '·
                                                                  CAPACITY INSURANCE COMPANY
                                                                  MANCHESTER, NH

     Policy Number: BRU-0000906-00

                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                PROPERTY DAMA~E EXCLUSION - REAL PROPERTY


     This insurance shall not apply to any liability for property damage to real property:

     1.    Owned, rented or occupied by the Insured;

     2.    Used by the lnsured;

     3.    Loaned to the Insured; or

     4.    ln the care, custody or control of the Jn sured or as to which the Insured is for any purpose
           exercising physical controJ. ·




c




I
(
'"
     NAC-0/L-U016 (02/00)                                                                        Page 1 of1




                                                                                               WAGNER_FEDERAL_002222
- - · · · - - · - - ·Case   - - - ·--~f--···--·····---NORTHAMERICAN~--.
                     · · · -4:19-cv-00126-Y Document 6 Filed 03/19/19 Page 80 ····--
                                                                               of 98                  PageID 310
                                                                CAPACITY INSURANCE COMPANY
                                                                MANCHESTER, NH


        PQlicy Number: BRU-0000906-00

                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                               AUTOMOBILE LIABILITY
                                           FOLLOWING FORM ENDORSEMENT


        This insurance does not apply to any liability arising out of the ownership, operation, maintenance, use,
        loading or unloading or entrustment to others of an "auto" ~s. defined in the Commercial General
        Liability policy listed in the Schedule of Underlying Insurance.

        This exclusion does not apply if such lial?ility Is covered by valid and collectible underlying insurance as
        listed ln the Schedule of Underlying Insurance for the full limits shown, and then only for the liability for
        which coverage is afforded under the underlying insurance.




  C.




         NAC-OIL-U021 (02100)                                                                     Page 1 of1




                                                                                              WAGNER_FEDERAL_002223
                Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                         Page 81 of 98 PageID 311

       Policy No: BRU--0000906-00

       Issued to: Wagner OH Company
     · The below lis1ed fQrms and endorsements are contained in this policy at its inception:

       NAC·OIL-UOOOA (02/00); NAC-Oll-U001TX (02/00); NAC-OlL-U002TX (02/00); NAC-OIL-U003TX (02/00); NAC-
       OIL-UODO (02/00); NAC-OIL-U004 {02100); NAC-OIL-UODB (02/00); NAC-OtL-U0108 (02100); NAO-OIL-U012
       (02/00); NAC-OIL-U013 (02100); NAC-OIL-U014 (02/00); NAC-OlL-U015 (02/00); NAC-OIL-U016 (02/00}; NAC-
       OJL-U021 (02100); NAC-OIL-U027 {02/00); NAC·OIL-U029 (02/00); NAC-OIL-U030 (02/00); NAC-OIL-U034
       (02/00); NAC-OIL-U038 (02/00}; NAC-POL-001 (11 /98)




c·




       NAC - OIL - U027                                                                                Page 1 of1




                                                                                                WAGNER_FEDERAL_002224
             Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                       Page 82 of 98 PageID 312
                                                                NORTH AMERICAN
                                                                CAPACITY INSURANCE COMPANY
                                                                MANCHESTER, NH
(
                                NOTICE TO UMBRELLA POLICYHOLDERS

    No coverage is provided by this policyholder notice nor can it be construed to replace any provisions of your
    policy. You should read your policy and review your declarations page for ~mplete information on the
    coverages you are provided. If there is any conflict between the policy and this notice, the provisions of the
    policy shall prevail.

    This notice has been prepared in conjunction with the implementation of changes to your policy. This notice
    provides Information concerning your insurance coverage under the Commercial Umbrella Liability Polley. It
    contains a brief synopsis of a new endorsement to your policy.

    Please read your policy, and the endorsements attached to your policy, carefully ..

    MANDATORY UMBRELLA LIABILITY ENDORSEMENT.-
    KNOWN INJURY OR DAMAGE .

    NAC~OIL-U030      (2/00)- Amendment Of Insuring Agreement- Known Injury Or Damage for
    use with the Commercial Umbrella Liability Policy.

    This new mandatory endorsement, which modifies the insurance provided by the Commercial Umbrella
    Liabillty Policy, revfses the Insuring Agreement to addres~ the issue of known injury or damage. lt points
    out that the insurance. does not responl:I to pers.onal injury or property damage that is kriown by the insured
    prior to the policy period. The endorsement designates which insureds are those whose prior knowledge of
    the injury or damage will result in the policy not responding. The endorsement further addresses the
    applicability of the policy in situations Involving a continuation, change or resumption of the same personal
    injury or property damage during or after the policy period.

    In most states, the revision to the Insuring Agreement represents neither a broadening nor a restriction in
    coverage from the original intent. However.. Jn certain states, this revision may represent a decrease in
    coverage. This revision may result in the shifting of coverage, under certain circumstances. between current
    policies and past or future policles.




    ©Insurance Services Office, Inc., 1999
    NAC-OIL-U029 (2100)                                                                                  Page 1of1




                                                                                              WAGNER_FEDERAL_002225
              Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                       Page 83 of 98 PageID 313

                            AMENDMENT OF IN$URING AGREEMENT -
                                 KNOWN INJURY OR DAMAGE

     This endorsement modifies Insurance provided under the following:

        COMMERCIAL UMBRELL.A LIABILITY POLICY

     The following is added to the Insuring Agreements               All   other   terms   and    conditions   remain
     of Section I - Coverage:                                        unchanged


           This insurance applies to Personal Injury or
           Property Damage only ·if prior to the policy
           period, no insured listed under Section Ill -
           Definition of "Named Insured" and "Insured",
           and no employee authorized by you to give or
           receive notice of an occurrence or claim, knew
            that the personal injury or property damage
            had occurred, in whole or in part. If ~uch a
            listed lnsured or authorized employee knew,
           •prior to the policy period, that the personal
            injury or property damage occurred, ttien ~n'}
            continuation. change or resumption of such
            personal injury or property damage durin~ or
           after the policy period will be deemed to liave
           been known prior to the policy period.


           Persona.I injury or property damage which
           occurs during the policy period and was not,
(_         prior to the policy period, known to have
           occurred by any insured lfsted under Section Ill
          - Definition of "Named Insured" and "·Insured",
          or any employee authorized by you to giVe or
          receive notice of an occurrence or claim,
          include!?   any · continuation,  change      or
           resumption of that personal injury or property
           damage after the end of the policy period.


           Personal injury or proP.erty damage will be
           deemed to have been known to have occurred
           at the earliest time when any insured listed
           under Section Ill - Definition of. "Named
           lnsuredn and ~Insured" or any ·employee
           authorized by you to give or receive notice of an
           occurrence or claim:
           {1) Reports ail. or any part, of tile personal
               injury or property damage to us or any other
               in:;:urer;
           (2) Receives a written or verbal demand or
               claim for damages beeause of the personal
               injury or property damage; or
           (3) Becomes aware by any other means that
               personal injury or. property damage has
               occurred or has begun to occur.

(
\

     NAC - OIL      U030                                                                                Page 1of1




                                                                                                 WAGNER_FEDERAL_002226
         Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                        Page 84 of 98 PageID 314

                                                         NORTH AMERICAN
                                                         CAPACITY INSURANCE COMPANY
                                                         MANCHESTER, NH

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT OAREFULLY.
Policy Number:   BRU~0000906·00


              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                            EMPLOYERS' LIABILITY
                                      FOLLOWING FORM ENDORSEMENT


Thls Insurance does not apply to any liability for bodily injury, sickness, disease, disability or shock, including
death st any time resulting therefrom, and, if arising out of the foregoing, mental anguish or mental injury,
sustained by:
                       .                                                                 .
1.    An employee of the Insured arising out of and in the course of employment by the Insured; or

2.    The spouse, child, parent, brother or sister of that employee as a consequence of (1) above;

Unless such liability is covered by valid and collectible underlying insurance as listed in the Schedule of
Underlying Insurance for the full limit shown and then only for such liability for which coveraga is
afforded under the underlying insurance.




NAC-OIL~U034 (2/00)         Includes copyrighted material of Insurance Services Office Inc.,           Page 1of1
                                                  with its permission. · ·
                                   Copyright, Insurance Services Office, Inc., 1998




                                                                                               WAGNER_FEDERAL_002227
               Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                      Page 85 of 98 PageID 315

                                                             NORTH AMERICAN
                                                             CAPACITY INSURANCE COMPA NY
                                                             MANCHESTER, NH

             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        Policy Number: BRU...0000906-00

                              ADDITIONAL INSURED OJL OR GAS OPERATIONS
                                  .NON-OPERATING WORKING INTEREST

        This endorsement modifies insurance provided under the following:

        UMBRELLA LIABILITY

        In consideration of the premium charged, the following provision applies to this policy: ·

        lt is agreed that the following shall be Insureds under the tenns and conditions of this policy:

        1. The Named Insured with respect to any non-operating working interest in any oil or gas
           lease with any co-owners, joint venture, or mining partners, but only with respect to liability
           arising out of such intere1?t;                                                                      ·
        2. When any Insured is designated as an operator in the applicable operating agreement, the
           Named Insured shown in the Qeclarations may elect to consider as insureds, any of the
           Insureds co-owners, joint venture, or mining partners having a non-operating working
(_         interest with the Insured in any oil or gas lease, but only with respect to their liability arising
           out of such interest and only to the extent of:

            a) The Namt?d lnsured's election, within the limit of liability of this policy; or
            b) In the absence of an e~ection by the Named Insured, the extent provided for in the
               applicable operating agreement, within the limit of liability of this policy; or
            c) In the absence of an election by the Named Insured and an operating agreement, the
               limit of liability provided by this policy.

        3. The Named Insured shown in the Declarations may elect ·to consider as insureds, any
           owners or co-owners of oil or gas leases, but only with respect to their liability far                     ·.
           operations the Named Insured conducts as operating agent under written contract with the
           owner or co-owner ~nd only to the extent of:      ·

            a) The Named lnsured's electiOn. within the limit of liability of this policy; or
            b) In the. absence of an election by the Named Insured; the extent provided for in the
               applicable operating agreement, within the limit of liability of this policy;       or
            c) In the absence of an election by the Named Insured and an operating agreement, the
               limit of liability provided by this policy.

        3. When any Insured is designated ·as an operator in the applicable operating agreement, the
           Named Insured shown in the Declarations may elect to consider as insureds, any of the
           Insureds co-owners, joint venture or partners having a non-operating working and/or
(          financial interest with the lnsured. in investment ventures normal to the lnsured's
    ~




        NAC-OIL-U03B {9/00)            Includes copyrighted materiel of Insurance Services Office Inc.,   Page 1of2
                                                             with its pennlssion.
                                              Copyright, Insurance Services Office, Inc.. 1998




                                                                                               WAGNER_FEDERAL_002228
            Case 4:19-cv-00126-Y Document 6 Filed 03/19/19             Page 86 of 98 PageID 316

                                                      NORTH AME.RICAN
                                                      CAPACITY INSURANCE COMPANY
                                                      MANCHESTER, NH


        operations, but only with respect to !iabilities arising out of such interests and only to the
        extent of:

            a) The Named lnsured's election, within the limit of liability of this policy; or
            b) In the absence of an election by the Named ·Insured, the extent provided for in the
               applicable operating agreement, within the limit of liability or this policy; or
            c) Jn the absence of an election by the Named Insured and an operating agreement,
               the limit of lia.bility provided by this policy.




     All other tenns and conditions remain unchanged.




                                                               Authorized Representative

(_




     NAC-OIL-:U034 {02100)                                                           Page 2of1




                                                                                   WAGNER_FEDERAL_002229
                   Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                               Page 87 of 98 PageID 317
                             COMMERCIAL UMBRELLA UABILllY POLICY PROVISIONS SECTION ON!::

    North American Capacity lnsuranca Company agrees with tha insured, named in the declarations made a part hereof,
    in consideration of the payment of the premium end in reliance upon the statements In the declarations, and subject
    to the lfmlts of liability, exclusions, condftions and other terms of this policy:

                       INSURING AGREEMENTS

           Coverage. To pay on behalf of the insured the ultimate net loss in excess of the applicable underlying {or retained) limit
           hereinafter stated, which the insured shall become obligated to pay by reason of the liability imposed upon the insured by
           law or assumed by the insured under contract

           (a) PERSONAL INJURY LlABILllY. For damages, Including damages for care and loss of services, because of
               personal injury, including death a1 any time resulting therefrom, sustained by any person or persons,

           (b) PROPERTY DAMAGE LIABIL11Y. For damages because of injury to or destruction of tangible property including
               consequential loss resulting therefrom,

           (c) ADVERTISING LIABILllY. For damages because of libel, slander, defamation, infringement of copyright, title or
               slogan, piracy, unfair competition, idea misappropriation or Invasion of right o1 privacy arising out of the named
               lnsured's advertising activities,

    to which this insurance applies under Coverage l(a), l(b), and l(c) above, caused by an occurrence .
    . In jurisdictions where the Campany may be prevented by law from carrying out the agreement to pay on behalf of the Insured,
      the Company shalt indemnify the insured in accordance with thls agreement

    II     Defense, Settlement, Supplementary Payments. With respect to any occurrence not covered by the underlying pollcles
           listed in the Schadule of Underlying Insurance hereof or any other underlying insurance collectible by the Insured, but
           covered by the terms and conditions of this policy· except for fhe amount of retained limit specified in Item 3(C) of the
           declarations, the Company shal[:

             (a) defend any suit against the insured alleging such injury or destruction and seeking damages on account thereof,
                 even if such suit ls groundless, false or fraudulent; but the Company may make such investigation, negotiation and
(                settlement of any claim or suit as it deems expedient;

             (b) pay all premiums on bonds to release attachments for an amount not in excess of the applicable limit of Uability of
                 this policy, all premiums on appeal bonds required in any such defended suit. but without any obligation to apply for
                 or furnish any such bonds;

             (c) pay all expenses incurred by the Compa11y, all costs taxed against the insured in any such defended suit and all
                 interest accruing after entry of judgment until the Company has paid or tendered or deposited in court such part of
                 such judgment as does not exceed the llmit of the Company's llabnity thereon;

             (d) reimburse the Jn.sured for all reasonable expenses, other than loss of earnings in excess of $50.00 per day,
                 incurred at the Company's request; and the amounts so irn::urred, except settlements of claims and suits, are
                 payable by the Company in addition to the applicable limit of liability of this policy.

     In jurisdictions where the Company may be prevented by law or otherwise from carrying out this agreement, the Company
     shall pay any expense incurred with its written consent in accordance with this agreemenl

     The insured shall promptly reimburse the Company {excepting defense costs) for any amount of ultimate net loss paid on
     behalf of the insured within the retained limit specified in Item 3(C) of the declarations.

     Ill   Deiinition of "Named Insured" and "Insured". "Named lnsuredH, wherever used (including endorsements forming a
           part hereof) includes, while operatlng as such, any subsidiary of the named insured and any other entity coming .under ttle
           named insured's control over which it assumes active management.

     The unqualified word "lnsuredn, wherever used (including endorsements forming a part hereof) means the named insured and
     each of Iha following to the extent setfurth below:

             (a) if the named insured is designated in the declarations as a partnership or joint venture, the partnership or joint
                 venture so designated and any partner or member thereof but only with respect to his liability as sLich; however,
                 this policy does r:iot apply to personal injury, property damage or advertising occurrences arising out of the conduct

     NAC-OIL-UOOO (02100)


                               NORTH AMERICAN CAPACITY INSURANCE COMPANY




                                                                                                             WAGNER_FEDERAL_002230
              Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                                   Page 88 of 98 PageID 318
               of any partnership or joint venture of which !:he insured is s partner or member and which ls not designated in 1hls
               policy es a named insured;

          (b} any parson, organization, trustee or estate to whom or to which the named insured· is obligated by virtue or a
              written contract to. provide Insurance such as is afforded by this policy, but only with respect to operations by or on
              behalf of the named insured or to facilities of or used by the named insured:

          (c) subject to the tenns and i::onditions of this policy, any additional insured, other than the named insured, included in
              the underiying policies listed in the Schedule of Underlying Insurance but only to the extent that insurance is
              provided to such additional insured thereunder;

          (d) except with respect to the ownership, maintenance or use, Including loading or unloading of automobiles or of
              aircraft, (1) any executive officer, other employee, director or stockholder thereof while ac:ting within the scope of
              his dutles as such; {2} any pereon or organization while acting as real estate manager for the named insured;

          (e) any person while using an automobfle or aircraft owned by or loaned to the named insured or hired for use on
              behalf of the named insured and any person or organization legatly responsible for tlJe use thereof, provided the
              actual use of the automobile or aircraft is.by the named Insured or with \he named lnsured's permission, and any
              executive officer, director or stockholder of the named insured with respect to the use of an automobile or aircraft
              not owned by the named insured in the business of the named insured. The insurance with respect to any person
              or organization other than the named insured does not apply under division (e) of this insuring agreement

                    (1) to any person or organization. or to any agent or employee thereof, operating an automobile safes
                        agency, repair shop, service station. storage garage or public parking place, with respect to any
                        occurrence arising out of the operation tliereof;                            ·

                    {2) with respect to any automobile or aircraft hired by or loaned to the named insured, to the owner or lessee
                        thereof other than the named insured, or to any agent or employee of suc::h owner or lessee;

                    (3) to any man1,1facturer of aircraft, aircraft engines or aviation accessories, or any aviation sales or service or
                        repair organization or airport or hangar operator or their respective employees or agents, with respect to
                        any occurrence arising out of the operation thereof.

    IV Otlier Definitions. When used In this policy (including endorsements forming a part hereof):

        (a) "Personal lnjury" means (1) bodily Injury, sickness, disease, disability, shock, 1rtght, mental anguish and mental injury;
            (2} fafse arrest, false imprisonment, wrongful eviction, wrongful detention, malicious prosecution or humi11ation; {3)
            libel, slander, defamation of character or invasion of right of privacy, unless arising out of any advertising activities;
            and (4) assault and battery not committed by or at the direction of the Insured, unless committed for the purpose of
            preventing or eliminating danger in   the
                                                    operation of aircraft or for the purpose of protecting the property Df the insured
            or the person or property o1 others~

        (b) "Ultimate net loss m.eans the tOtal of the following sums with respect to each occurrence:
                               ft




              (1} all sums which the Insured, or any carrier as his insurer, or both, become legally obligated to pay as damages,
                  whether by reason of adjudication or settlement, because of personal Injury, property damage or ;;idvertlsing
                  occurrences to which this policy applies, and

              (2) all expanses incurred by the insured In the investigation, negotiation, settlement and defense of any clalm or suit
                  seeking such damages, excluding only the salaries of the insured's regular employees, provided ultimate net loss
                  shall not include any damage or expense because of liability excluded by this policy Qncluding endorsements
                  forming a part hereof).                                                                              ·

    Thls policy shall not apply to defense, investigation, settlement or legal expenses covered by underlyiryg insurance;

        (c)     The term •named insured's products" means good or products manufactured, sold, handled or distributed by the
                named Insured or by others trading under his name, including any container thereof (other than a vehicle), but the
                "named insured's products" shall not include a vending machine or any other property other than such container,
                rented. to or located for use by others but not sold;

        (d)     The term ·completed operations hazard" means persona! injury or pmperty damage arising out of operations or
                reliance upon a representation or warranty made at any time with respect thereto, but only if the occurrence
                happens after such operations have been completed or abandoned and occms away from premises owned by or
                rented to the named insured. "Operations• Include materials, parts-or equipment furnished in connection therewith.
/
I
\
    NAC-OIL-UOOO [02100}                                                                                                    Psge2of9


                             NORTH AMERICAN CAPACJ1Y INSURANCE COMPANY




                                                                                                             WAGNER_FEDERAL_002231
                 Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                                  Page 89 of 98 PageID 319

                 Operations shall be deemed completed at the earliest. of the following times:

                 (1) when all operations to be perfonned by or on behalf of the named insured under the contr?c1 have been
                     completed;

                 (2) ·when all operations to be performed by or on behalf of the named insured at the site of the operations have
                      bean completed; or

                 (3) when the portion of the wo·rk out of which the injury or damage arises has been put to its intended use by any
                     person or organization other than another contractor or subcontractorengaged in performing operations for a·
                     principal as a part of the same project.

                 Operations which may require further service or maintenance work, or correction, repair or replacement because of
                 any defect or deficiency, but which are otherwise complete, shall be deemed completed.

                 The completed operations hazard does not indude personal injury or property damage arising out of:

                 (1) operations In connection with the transportation of property, unless the personal Injury or property damage
                     arises out of a condition in or on a veh!cla created by the loading or- unloading thereof;
                      .         .
                 (2) the ex!stence of tools, uninstalled equipment or abandoned or unused materials; or

                 (3) operations for which the classffication stated in the underlying      insu~nce   specifies "Including completed
                     operations.•       ·

         · (e)     "Occurrence~.   With respect to Coverage l(a) a!)d l(b), ocmirrence shell mean.an accident. including injurious
                   exposure to conditions, which results, during the policy period, In personal injury or property damage neither
                   expected nor intended from the standpoint of the Insured.. For the purpose of determining the limit of 1he
                   Company's liability, all personal injury and property damage arising out of continuous or repeated exposure tQ
                   substantially the same general conditions shall be considered as arising out of one,occurrence.
                                                                    .         .
           With respect to Coverage l(c), all damages Involving the same injurious material or act, regardlE?SS of the frequency of


c   v
           repetition thereof, the number or kind of media used, and the number of claimants shall be deemed 10 arise out of one
           occurrence.

         Policy Period, Territory. This policy applles only to personal injury, property damage, or advertising occurrences which
         _happen anywhere during the policy period.

    VI   Limits. With respect to coverage for Personal. Injury, Property Damage or Advertising Liability or any combination
         thereof, the Company's llabil!ty shall be only for the ultimate net loss ln excess of me lnsured's underlying or retained limit
         whtch shall be:

         (a) Underlying Limit • The total of the applicable limits of the underlying policies listed Tn the Schedule of Undertying
             lnsuran~e. and the applicable Rmlts of any other underlying insurance collectible by the Insured; or

         (b) Retained Limit - The amount stated as the Retained Limit on the declarations as the result of any one occurrence not
             covered by said policies of insurance;

    and then up to an amount not exceeding the amount as stated in Item 3(a}° of the declaratlons as the result of any one
    occurrence.

    There ls no l!mlt to the number of occurrences during the policy period for which claims may be made, except that the liability
    of the Company on account of all occurrences during each co-nsecutive policy year shall not exceed the aggregate amount
    stated in llem 3(b) of the declarations separately in respect m (1) Named lnsured's products or the completed operatioAs ·
    hazard, or both combined, (2) occupa1ional disease of employees of the Josµred or (3) any other underlying insurance listed in
    the Schedule of Underlying Insurance which contains coverage(s) which are subjec:t to an aggreate limit of liability for all
    inswed damages. In the event of the reduction of exhaustion of the aggregete limits of liability of the underlying policies listed
    in the Sched1,1Je of Underlying Insurance by reason of losses arising out of occurrences taking place during the term of this
    pollcy and paid thereunder, this policy, subject to the above limitations, (1) fn the event of reduction, shall pay the excess of
    the reduced underlylng limits; or (2) in the event of exhaustior.i, shall continue in force as underlying insurance. The inclusion
    or addition hereunder of more than one insured shall not operate to increase the company's limits of llabillty.

    The underlying insurance or coverage, including all defensa, investigation and supplementary payments, listed in the Schedule

    NAC-OIL-UOOO {02100)                                                                                                    Page 3 of9


                               NORTH AMERICAN CAPACITY INSURANCE COMPANY




                                                                                                             WAGNER_FEDERAL_002232
                Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                                   Page 90 of 98 PageID 320
     of Underlying Insurance shall be deemed to be effective to the full extent of th~ limits stated.herein Irrespective of whether
     such underlying insurance or coverage is in force when the occurrence takes place, irrespective of any defense whicii the
     underlying insurer or self Insurer may assert because of any failure to comply with any condtion of its policy or trust document
     and irrespective of the inabnity e>r refusal of the underlying insurer or self insurer to pay because of bankruptcy or insolvency or
     fe>r any other reason whatsoever.


     EXCLUSIONS

     This poflcy does not apply:

     (a) under Coverai:ie l{a), to eny obligation for which the insured or any of Its insurera may be held liable under any workmen's
         compensation, unemployment compensation, disability benefits law, or under any similar law, provided, however, that th[s
         exclusion does not apply to liability of others assumed by the named Insured under contract,

     (b) under Coverage l(a) and l(b), to liability for:

         (1) personal injury or property damage resulting from the failure of the named lnsured's producis or work completed by or
              for the named insured to perform the function or serve the purpose Intended by the named insured, if such failure is
              due to a mistake or deficiency fn any design, fonnula, plan, specifications, advertisin,g material or printed instructions
              prepared or developed by any Insured; but this exclusion does not apply to personal injury or property damage
            . resulting from the actl've. malfunctioning of such products or work;

         (2) pmperty damage to the named insured's products arising out of such products or any part of such products:

         (3} property damage to work performed by or on behalf of the named Insured arising out of his work or any portion
             thereof, or out of material, perts or equipment furnished in connection therewith:

         (4) damages claimed for the withdrawal, Inspection, repair, replacement or loss of use of the named insured's products
             or work completed by or for the named insured or of any property ofwhtch such products or work form a part, if such
             product, work or property are withdrawn from the market, or from use because of any known or suspected defect or
             deficiency thereini            /

     (c} under Coverage l(b), to lnjury to or destruction of:
(_       (1) property owned by 1h'e Insured;

         (2) property rented to, occupied or used by or ln the care, CL!stody or control of the tnsured:

     (d) under Coverage f(c}, to fiability for:

         (1) failure of performance of written contract;

         (2} infringement of registered trademark, service mark or lrede name by use thereof as the registered trademark, service
             mark or trade name of goods or service sold, offered for sale or advertised, but this shall not relate to titles or
              slogans;

          (3) incorreot description of any article or commodity;

          (4) mistake In advertised price; or

          (5} personal injury, death or physioal property dama9e;

     (e) under Coverage l(a) and l(b), to Injury, sickness, disease, death or destruction:

          (1) with respect to which an insured under the policy is also an insured under a nuclear energy llebility policy issued by
              Nuclear Energy Liability Insurance Association, Mutual Atomic Energy Liability Underwriters or Nuclear Insurance
              Association of Canada, or would be ·an Insured under any such pof!cy but for its temilnation upon exhaustion of its
              limit of liabilty; or

          (2) resulting from the hazardous properties of nuclear material and with respect to which {a) any person or organization
              is required to maintain financial protection pursuant to the Atomic Energy Act of 1954, or any law amendatory thereof,
              or (b) the insured is, or had this policy not been issued would be, entitled to indemnity from the United States of
              America, or any agency thereof, under any agreement entered into by the United States of America, or any agency

     NAC-0/L-UOOO (02100)                                                                                                     Page 4 of9


                               NORTH AMERICAN CAPACITY INSURANCE COMPANY




                                                                                                               WAGNER_FEDERAL_002233
               Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                                    Page 91 of 98 PageID 321
              thereof, with any person or or9anization.

    (0    under Coverage l{a) and l(b), to injury, sickness, disease, death or destruction resulting from the hazardous properti):!s of
         ·nuclear material; if;                                                                                           ·

          {1) the nuclear material (a) is at any nuclear facility owned by, or operated by or on behalf of, an insured or (b) has been
              discharged or dispersed therefrom;

         (2} the nuclear material is contained in spent fuel or waste at any time possessed, handled, used, processed, stored,
             transported or disposed of by or on behalf of an insured; or    ·

         (3) the injury, sickness, disease, death or destruction arises out of the furnishing by an insured of services, materials,
             parts or equipment in connection with the planning, construction, maintenance, operation or use of any nuclear
             facility, but if such facility is·located within the United States of America, its territories or·possessions, or Canada, this
             exclusion (3) applies only to injury. to or destruction of property at such nuclear facility;

    As used In this policy:

    "hazardous properties" include radioactive, toxic or explosive properties;

    "nuclear material" means source material, special nuclear material or byproduct material;

    "source material", ·special nuclear material• and "byproduct materialn have the meanings given them in the Atomic Energy Act
    of 1954 or in any law amendatoiy thereof:

    ~spent fuel" means any fuel element or fuel component, solid or liquid, which has been used or exposed to radiation in a
    nuclear reactor;

    ''waste" means any waste material (1) containing byprdduct material and (2) resulting from the operation by any person or
    organization of any nuclear facility included with the definition of nuclear facility under paragraph (1) or (2) thereof;

    "nuclear facility" means;



c                       (1) any nuclear reactor,

                        (2) any equipment or device designed or used for (a) separating the isotopes of uranium or plutonlum, {b)
                            processing or.utilizing spent fuel, or (c) handling, processing or packaging waste.

                        (3) any equipment or devtce used for processing, fabricating or alloylng of special nuclear material
                            if at any time th.e total amount of such material In the custody of the insured at the premises
                            where such equipment or device Is located conslsts of or contains more than 25 grams of
                            plutonium or uranium 233 br any combination thereof, or more than 250 grams of uranium 235;

                        (4) any structure, basin, excavation, premises or place prepared or used for the storage or disposal
                            of waste;

    and includes the site on which any of the foregoing rs located, all operations conducted on such site and all premises used for
    such operations;

    pnuclear reactor" means any apparatus designed or used to sustain nuclear fission in self-supporting chain reaction or to
    contain a critical rnass offissionable material;

    With respect to injuiy to or destruction of property, the words "injury" or "destruction- include all forms of radioactive
    contamination of property;

    (g) under Coverage l(a} and l(b), to any liability of the insured directly or indirectly occasioned by, happening through or in
        consequence of war, Invasion, acts of foreign enemies, hostilities (whether war be declared or not), 'civil war, rebellion,
        revolution, insurrection, milltary or usurped power or confiscation or nationalization or requisition or· destruction of or
        damage to property by or under the order of any government or public or local authority;

    (h) to any liability arising out of the ownership, maintenance, operation, use, loading or unloading of aircraft or watercraft
        owned by the Insured or chartered by or on behalf of the insured unless such liability is covered by valid and collectible
        underlying insurance as listed in the Schedule of Underlying Insurance, for the full limits shown therein, and then only for
        such liability for which cov.erage is afforded under said underlying insurance_
(
    NAC-OIL-UOOO (02/00)                                                                                                        Page 5of 9


                                NORTH AMERICAN CAPACITY INSURANCE COMPANY




                                                                                                              WAGNER_FEDERAL_002234
                   Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                                 Page 92 of 98 PageID 322

        (i)   to any obligation, whether direct or assumed by the Insured under contract, for which the insured or any of Its insurers
              may be held liable under (1) any AutomobHe No-Fault Reparations Law for Personal Injury Protections, however, titled or
1             styled; or (2) any automobile uninsured motorists act, law or obligation;
i
        (j)   to bodily injury, personal injury or property damage arlsing out of discharge, dispersal, release or escape of smoke, ·
              vapors, soot, fumes, acids, alkalis, toxic chem!ca[s, liquids or gases, waste materials or other irrltants, contaminants or
              pollutants Into or upon [and, the atmosphere or any water course or body of ""'.ater.                            ·

        (k) to any punitive or exemplary damages unless such liabllity is covered by valid and collectible underlying insurance as
            listed in the Schedule of Underlying Insurance, for the full limits shown therein, and then only for such liability for which
            coverage is atTorded under said underlying insurance.

        (I)   if more than one named insured is designated in the declarations or any endorsement attached to the        policy,   the policy
              shall not apply to claims brought by any named insured against any other named inStlred.

        (m)   toany claim made against ~he insured which is based upon the Employee Retirement Income Security Act. of 1974, Public
              Law Q3-406, commonly referred to as the Pension Refonn Act of 1974 and amendments thereto, or slmilar provisions of
              any Federal, State or local statutory law or common Jaw.

        (n) To any claim arising from the direct or indirect transmission of a communicable disease:

              (1) by any insured, or

              (2) • by any employee of any insured, or

              (3) resulting or aris!ng from the ownership, operation, maintenance or use ofany premises insured underthis policy, or

              (4) resulting or arising from activities necessary or Incidental to the ownership, maintenance, operation, or use of any
                  premises ins1.Jred under this policy, whether occurring on or off such premises.

        (o) to personal injury arising out of anegatlons of or actual discrim!nallon. It is further underslood and agreed that this policy
            does not apply to personal injury arising out of allegations of or actual wrongful termination by an insured of a present or
            former employee or officer.                                                                               ·

        (p) to any and all liability for bodily injury,.disease, or illness, including 'oeath at any time resulting therefrom, or property
            damage, for past, present. or future claims arising In whole or in part, either directly or indirectly, out of the manufacb.Jre,
            distribution, sale, resale, rebranding, instsllatlon, repair, removal, encapsulation, abatement, replacement or handling of.
            or exposure to, as!Jeslos or products containing asbestos whether or not the asbestos is or was at ariy time airborne as a
            fiber or particle, contained in a product, earned on clothing, inhaled, transmitted in any fashion, or found in any form
            whatsoever.

              It Is further understood and agreed, that this policy wm not become excess of any reduced or ex:hausted underlying
              aggregate limit of liability or aggregate self-insured retention t9 the extent such reduction or exhaustion ls the' result of
              such claims.

        (q) to any liability arising out of any:

              (1 ) Refusal to employ;

              (2) Termination of employment;

              (3) Coercion, demotion, evaluation, reassignment, discipline, defamation, harassment, humiliation, discrimination or
                  other employment-related practice, policy, act oromlssion; or

              {4) Consequential damages or injury as a result of (1) through (3) above.

              This exclusion applies whether the insured may be held liable as an employer or in any other capacity and to any
              obligation to share damages with or to repay someone else who must pay damages because of the injury.

        (r)   to any liability for claims brought by or on behalf of any employee of any insured under this policy or any co-employee or
              fellow'employee of any individual, person; company or organization q4afifying as an insured um:lerthis policy unless such
              liability is covered by valid and collectible underlying insurance as listed in the Schedule of Underlying Insurance, for the
              full limits shown therein, and then only far such liability for whi~h coverage is afforded under said undeliying insurance.
1
    \
        NAC-OIL-UOOO (02/00)                                                                                                       Page 6 af 9


                                  NORTH AMERICAN CAPACITY INSURANCE COMPANY




                                                                                                                WAGNER_FEDERAL_002235
                Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                                   Page 93 of 98 PageID 323

     (s) under coverage'for Personal Injury Liability to mental injury, mental anguish. shock, injury arising oul of false arrest, false
         imprisonment, wrongful eviction, detention, malicious prosecution, racial or religious discrimination, humiliation, libel,
         slander, defamation of character or invasion of rights of privacy unless included for coverage in valid and collectible
         underlying insurance as listed in the Schedule of Underlying Insurance for the full limits shown therein.

     (t)   to any liability arising out of or resulting from physical abuse, sexual abuse or licentious, immoral or sexual behavior
           Intended to lead to, or culminating in any sexual act, whether caused oy, or at the instigation of, at the direction of, or
           resulting from an omission by the Insured, his employees, patrons or any other person.

     CONDITIONS

     A.    Premium. Unless otherwise provided for, the premium for this policy is flat premium and is not subject to adjustment If
           this policy is subject to aucflt adjustment, the premium shall be based upon the rating basis as set forth in the'
           declarations during the policy period. Upon expiration of this policy, or its termination during the policy period, or at the
           end of each policy year, the earned premium shall be computed as thus defined. If the eamad premium is more than
           the advance premium paid, the named insured shall pay the excess t the Company: if less, the ·Company shall return to
           the named insured the unearned portion, subject to the annual minimum premium stated in the declarations for each
           twel1Je months of the policy period, and subject further to the policy minimum premium as stated in the declarations.

     8.    Inspection and Audit The Company shall be permitted but not obligated to Inspect the named lnsured's property and
           operations at any time. Nelfher·the Company's right to make inspections nor the making thereof nor any report thereon
           shall constitute an undertaking, on behalf of or for the benefit of the named insured or others, to determlnE1' or warrant that
           such property or operatiqns are safe. The Company may examine and audit the named insured's books and records at
           any time during the policy period and extensions thereof and within three years efl.er the final tennination of this policy, as
           far as they relate to the subject matter of this insurance.

     c'.   Severability of rnterests. The term "insured" is used severally and not collectively except with respect to Insuring
           Agreement VI (Limrts) end Conditions I (Other Insurance). The inclusion ln this policy of more than one insured shall not
           operate to increase the Company's total llabtlity for all insureds covered by this policy beyond the limits set forth rn Item
           3{A) and 3(B} of the daclaratJons.

     D.    Notice of Occ.urrence. Whenever the insured has information from which the Insured may reasonably conclude that an
           occurrence covered hereunder involves injuries or damages which In the event thet tha insured should be liable, are likely
(~         to involve this policy, notice shall be sent to the Company as soon as practicable; provided, however1 that failure to give
           notice of any occurrence which at the time of Its happ~nlng did not appear to involve this policy but which, at a later date,
           would appear to give rise to claims hereunder, shall not prejudice such claims. Such notice shall contain particulars
           sufficient to identify the insured and reasonably obtainable information concerning the time, place and circumstances of
           the occurrence and all pertinent de1ails. The Insured shall give like notice of any claim or suit on account of such
           occurrence and shall immediately forward to the Company every demand, notice, summons or other process received by
           him or his representative, 1ogether with copies of reports of investigations made by the insured-with respect to such claim
           or suit.

     E.    Assistance and Cooperation. Except as provided in Insuring J:.greement II (Defense, Settlement, Supplementary
           Payments) or In Insuring Agreement VI {Limits) with respect to the exhaustion of the aggregate limits of underlying
           pollcies listed in the Schedule of Underlying Insurance or in Condition 1, the Company shall not be called upon to
           assume charge of the settlement or defense of any claim made or proceecllng instituted against the Insured; but the
           Company shall have the right and opporll.mity to associate with the insured in the defense and control of any claim or
           proceeding reasonably likely to involve the Company. In such ~vent the insured and the Company declarations
           cooperate fully.

     F.    Appeals. In the event the insured or the insured's underlying insurer elects not to appeal a judgement in excess of ttie
           retained limit, the Company may elec:t to do so at Its own expense, and shall be liabre for the taxable costs,
           disbursements and interest incidental thereto, but In no event shall the liability of the Company for ultimate net loss
           exceed the amount set forth in Insuring Agreement VI for any one occurrence plus taxable costs, disbursements and
           interest incidental to such appeal.

     G. Loss Payable. Liability of the Company with respect 1o any one occurrence shall not attach unless and until the Insured,
        the Company on behalf of the insured, or the insured's underlying insurer, has paid the amount of retained llmil The
        insured shall make a definite ctaim for any loss for which the Company may be liable within twelve (12) months after the
        insured shall have paid an amount of ultimat& net loss in e:xcess of the retained limit or after the insured's. liability shall
        have been made certain by final judgment against the insured after actual trial, or by written agreement of the insured. the
        claimant and the Company. if any subsequent payments are made by the insured on account of the same occurrence,
        additional daims shall be made similarly from time to time and shall be payable within thirty (30) days after proof in

     NAC-OIL-UOOO (02100)                                                                                                       Psge 7of9


                                NORTH AMERICAN CAPA911Y INSURANCE COMPANY




                                                                                                              WAGNER_FEDERAL_002236
            Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                                 Page 94 of 98 PageID 324
     contqrmity with this policy.

H.   Bankrup1cy or Insolvency.\. Bankruptcy or insolvency of the insured shall not relieve the           Company of any of its
     obligations hereunder.

I.   Other Insurance. If other collectible insurance with any other insurer is available to the insured covering a loss also
     covered hereunder (except insurance purchased to apply in excess of the sum of the retained limit and the limit of liability
     hereunder) the insurance hereunder shall be excess of, and not conbibute with, such other insurance. If !he insured
     carries other insurance with the Company covering a loss also covered by the policy (other than underlying insurance of
     which tile insurance afforded by this policy ls in excess) the Insured must elect wh[ch policy shall apply and the Company
     shall be liable under the policy so elected and shalt not be liable under any other policy.

J.   Underlying Insurance. If underlying insurance is exhausted by any.occurrence during this policy period, the Company
     shall be obligated to assume charge of the setHement or defense of eny claim or proceeding against the insured resulting
     from the same occurrence but only where this policy applies immediately in excess of such underlying insurance, without
     the intervention of excess insurance of another insurer.

K. Subrogation. The Company shall be subrogated to the extent of any payment hereunder lo all the insured's rights of
     recovery therefor; and the insured shall do everything necessary to secure such rignts. Any amount so recovered shall
     be apportioned as follows:

L. /J.Jly Interest (including the insured's) having paid an amount in excess of the retained limit plus the limit of liebility
    hereunder shaU be reimbursed first to the extent of actual payment The Company shall be reimbursed next to the extent
    of Its actual payment hereunder. lf any balance than remains unpaid, it shall be applied to reimburse the lns:urE?d or any
    uni:lerlying insurer, as their interests may appear. The expenses of all such recovery proceedings shan be apportioned in
    the ratio of respective recoveries. lf !here is no recovery Jn proceedings conducted solely by the Company, it ~hall bear
     the expenses thereof.

M. Changes. Notice to or knowledge of any agent or other person shall not effect a welver or change in any part of this
   policy nor stop the Company from asserting any right under it, nor shall the terms of this policy be waived or changed
   except by endorsel'l)ent issued to form part of this policy.

N. Assignment. Asslgnment of interest under this policy shall not bind the Company until its consent is endorsed 11ereon; if.
   however, the named insured shall dle,· such insurance es Is afforded by this policy shall apply (1) to the named insured's
   legal representative, as the named insured,·but only whlle acting within the scope of his duties as such, and (2) with
   respect to the property of the named insured, to the person having proper temporary custody thereof, as insured, but only
   until the appointment and qualification of the legal representative.

0. Cancellation.

     1.    This policy may be cancelled by the named insured by surrender thereof to the Company or any of its authorized
           agents, or by marting to the Company or any of it authorized agents, written notice stating when thereafter such
           cancellation shall be effective.

     2.    The policy may be cancelled by the Company by mailing to the named Insured at the address shown in this policy
          written notice stating when not less than thirty (30) days thereafter (10 days in the event of non-payment of premium)
          .such cancallatlon shall be effective.

     3.    The malling of notice as aforesaid shall be sufficient proof of notice.

     4.    The time of surrender or the effective date and ·hour of cancella1ion stated in the notice shell become l:lle end of the
          . policy period.

     5.    Delivery of such written notice either by the named jnsured or by the Company shall be·equivalent to malllng.

     6.    If the named Insured cancels, earned premium shall be computed in accordance with customary short rate table and
           procedure.               ·

     7.    lfthe Company cancels, earned premium shall be computed pro rata.

     8.    In the event of cancellation, the earned premium shall in no case be less than annual minimum premium stated in the
           declarations, subject to the policy minimum premium also stated in the declarations.




NAC-OJL·UODO (02100)                                                                                                    Page 8of9


                             NORTH AMERICAN CAPACITY INSURANCE COMPANY




                                                                                                        WAGNER_FEDERAL_002237
             Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                                 Page 95 of 98 PageID 325
    Premium adjustment may be made at 'the time cancellation i=? affected or as soon as practicable thereafter. The check of the
    Company or its representative, mailed or delivered, shall be sufficient tender of any refund due the named insured.

(   lf this policy insures more than one nemed i~ured, cancellation may ba effected by tirst of such named insureds for the
    ac:coun1 of all insureds; and notice of cancellation by the Company to such first named insured shall be notice to an insureds. ·
    Payment of any unearned pr1?mium to such first named insured shall be for the account of all interest In such payment

    O. Maintenance and Collectiblllty of .Underlying Insurance. It is warranted by the insured that the underlying policies
       listed in the Schedule of Underlying Insurance, or renewals or replacements thereof not more restricted, shall be
       maintained in force during the c:urrency of this policy, except for any reduction of the aggregate limits therein solely by
       payments of claims with respect to occurrences happening during the period of this policy. ·in the event of failure by the
       insured so to maintain such policies in force or to meet all conditions and warranties subsequent to loss under such
        policies, the insLirance afforded by this policy shall apply in the same manner it would have applied had such policies
        been so maintained ln force. All of tile policies of the underlying Insurance, including all defense, investigation and
        supplementary payments provisions, shall be deemed to be effective to the full extent of the timits stated therein
        irrespective of whether such underlying insurance Is in for~ when the occurrence takes place, Irrespective of any
        defense which any insurer providing underlying insurance may assert because of any failure to comply with any condition
        of its pnlicy end irrespective of the inability or refusal of any insurer providlng underlying Insurance to pay because of
        bankruptcy or insolvency or for any other reason whatsoever.




c




    NAC·OIL-UOOO (02100)                                                                                                  Page 9of 9


                             NORTH AMERICAN CAPACITY INSURANCE COMPANY




                                                                                                        WAGNER_FEDERAL_002238
         Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                  Page 96 of 98 PageID 326

                                                     NORTH AMERICAN
                                                     CAPACITY INSURANCE COMPANY
                                                     MANCHESTER, NH


       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




In Wftnes-s Whereof',. "the issuing Company has c:aused "this policy to be .slgned cfffclally below 07nd
c:ounter.signsd on the Decfamtions page by o duly eutborized reprssen'tative of seld _Cof"npany.




   ~              Robert I. Cate                                         Robert M. Soiitro
                Assistent Secretary                                         President




North Arnarican
Capacity Insurance Ccnnpa(ly




NAC.-P0!.-001 (71/98)




                                                                                    WAGNER_FEDERAL_002239
          Case 4:19-cv-00126-Y Document 6 Filed 03/19/19       Page 97 of 98 PageID 327



(



                      IMPORTANT NOTICE
                   TO TEXAS POLICYHOLDERS

    THIS INSURANCE CONTRACT 18 WITH AN INSURER NOT LICENSED TO TRANSACT
    INSURANCE fN THIS STATE AND IS ISSUED AND DELIVERED AS A SURPLUS LINE COVERAGE
    PURSUANT TO THE TEXAS INSURANCE STATUTES.

    THE STATE BOARD OF INSURANCE DOES NOT AUDIT THE FINANCES OR REVIEW THE
    SOLVENCY OF .THE SURPLUS LlNES INSURER PROVIDING THIS COVERAGE, AND THIS
    INSURER IS NOT A MEMBER OF THE PROPERTY AND CASUALTY INSURANCE GUARANTY
    ASSOCIATION CREATED UNDER ARTICLE 21.25-C, INSURANCE CODE.

    ARTICLE 1.14-2, INSURANCE CODE REQUIRES PAYMENT OF 4.85% T.PX ON GROSS PREMIUM.




c




(                     NORTH AMERICAN CAPACITY INSURANCE COMPANY

    NAC-OIL-U002TX (02/0D)                                                 Page 1 of1




                                                                       WAGNER_FEDERAL_002240
            Case 4:19-cv-00126-Y Document 6 Filed 03/19/19                      Page 98 of 98 PageID 328


/
                     IMP'ORTANT INFORMATION
                     TO TEXAS POLICYHOLDERS


                      IMPORTANT NOTICE                                     AVISIO IMPORTANTE


    TO OBTAIN INFORMATION OR. MAKE A COMPLAINT:                 PARA OBTENER INFORMACION 0 PAR.A SOMETER
                                                                               UNA QUEJA:
    You may contact the Texas Department of Insurance to
    obtain information on companies, coverages, rights or       Puede comunicarse con el Departmento de Suguros de
    complaints at:                                              Texas para obtener information acera de companieas,
                                                                coberturas, derechos o que jasal:
                         1-800-252-3439
                                                                                    1-800-252-3439
                               OR
                                                                                           0
       You may write the Texas Department of Insurance:
                                                                  Puede escribir al Departmenlo de Seguros de Texas:
                       P. 0. Box 149104
                     Austin, TX 78714-9104                                         P. 0. Box 149104
                      FAX# (512) 475-1771                                       Austin, TX 78714-9104

c              PREMIUM OR CLAIMS DISPUTES:
                                                                                 FAX #(512) 475-1771


                                                                      DISPUTAS SOBRE PRIMAS 0 RECLAMOS:·
    Should you have a dispute concerning your premium or
    about a claim you should contact the agent first. If the    Si tiene una disputa concerniente a su prima o a reclamo,
    dispute is not resolved, you may contact the Texas          debe comunicarse con el agente primero. Si nose
    Department of Insurance.                                    resuelve la disputa,puede entonces comunicarse con el
                                                                Departmento de Seguros.de Texas.
          ATTACH THIS NOTICE TO YOUR POLICY:
                                                                           UNA ESTE AVISO A SU POLIZA:
    This notice is for information only and does not become a
    part or condition of the attached document.                 Este aviso es solo para proposito de informacion y no se
                                                                convierte en parte o condicion del documento adjunto.




                         NORTH AMERICAN CAPACITY INSURANCE COMPANY
(

    NAC-OIL-U001TX (02100)                                                                              Page 1 of1




                                                                                           WAGNER_FEDERAL_002241
